 



Exhibit 10.43
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND NOTED WITH “[REDACTED].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.
EXECUTION COPY
 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
by and among
DRAKE FAMILY TRUST DATED AUGUST 29, 2002,
NATHAN KAHANE,
BRIAN GOLDSMITH,
MANDATE PICTURES, LLC,
LIONS GATE ENTERTAINMENT, INC.,
LIONS GATE ENTERTAINMENT CORP.,
and
JOSEPH DRAKE
Dated as of September 10, 2007
 





--------------------------------------------------------------------------------



 



Table of Contents

              Page
ARTICLE 1 DEFINITIONS
    1  
 
       
1.1 Certain Defined Terms
    1  
1.2 Definition Cross-References
    16  
1.3 Computation of Time Periods
    18  
1.4 Accounting Terms / Ratios
    18  
1.5 Rules of Construction
    18  
 
       
ARTICLE 2 TRANSACTIONS AND CLOSING
    19  
 
       
2.1 Purchase and Sale of Mandate Membership Interests
    19  
2.2 Base Consideration
    19  
2.3 Contingent Participation
    21  
2.4 Derivative Works
    22  
2.5 The Closing
    25  
2.6 Deliveries at the Closing
    25  
2.7 [Intentionally omitted]
    27  
2.8 Disbursement of Holdback Consideration
    27  
2.9 S-3 Registration Statement Supplement
    28  
2.10 Mandate Representative
    28  
 
       
ARTICLE 3 REPRESENTATIONS AND WARRANTIES CONCERNING MANDATE
    29  
 
       
3.1 Organization
    29  
3.2 Status, Power and Enforceability
    29  
3.3 Capitalization
    30  
3.4 Financial Statements; Accounts Receivable; Distributions and Payments
    30  
3.5 Absence of Changes
    32  
3.6 No Unpaid Participations
    33  
3.7 Legal Compliance
    33  
3.8 Tax Matters
    33  
3.9 Title
    35  
3.10 Intellectual Property
    35  
3.11 Mandate Motion Pictures
    37  
3.12 Contracts
    38  
3.13 Insurance
    41  
3.14 Litigation
    41  
3.15 Labor; Employees
    41  
3.16 Employee Benefit Plans and Agreements
    42  
3.17 Environmental, Health and Safety Matters
    43  
3.18 Certain Interests
    43  
3.19 Non-Contravention
    44  
3.20 No Brokers or Finders
    44  

i



--------------------------------------------------------------------------------



 



              Page
3.21 Sufficiency of Assets
    44  
3.22 Federal Reserve Regulations
    44  
3.23 Investment Company Act
    44  
3.24 Anti-Money Laundering Regulations
    44  
3.25 Foreign Corrupt Practices
    45  
3.26 Representations Complete
    45  
3.27 Motion Pictures on Budget; Motion Pictures Bonded
    45  
 
       
ARTICLE 4 REPRESENTATIONS AND WARRANTIES CONCERNING SELLERS AND PURCHASER
    45  
 
       
4.1 Representations and Warranties of the Sellers
    45  
4.2 Representations and Warranties of LGE and Purchaser
    47  
 
       
ARTICLE 5 COVENANTS
    48  
 
       
5.1 Tax Matters
    48  
5.2 Noncompetition Agreement Related to the Acquisition of Goodwill
    52  
5.3 Nondisclosure
    53  
5.4 Public Announcements
    54  
5.5 Additional Tax Matters
    54  
5.6 Release
    55  
5.7 Indemnity
    56  
5.8 D&O and EPLI Insurance
    56  
5.9 Payroll and Bonus Adjustments to Purchase Price
    57  
 
       
ARTICLE 6 INTENTIONALLY OMITTED
    57  
 
       
ARTICLE 7 INTENTIONALLY OMITTED
    57  
 
       
ARTICLE 8 INDEMNIFICATION
    57  
 
       
8.1 Survival of Representations and Warranties
    57  
8.2 Indemnification Provisions for Purchaser’s Benefit
    57  
8.3 Indemnification Provisions for the Sellers’ Benefit
    58  
8.4 Indemnification Notice; Holdback Shares Offset
    58  
8.5 Third Party Claim Procedures
    60  
8.6 Other Indemnification Provisions
    61  
 
       
ARTICLE 9 MISCELLANEOUS
    62  
 
       
9.1 Entire Agreement
    62  
9.2 Successors
    62  
9.3 Assignments
    62  
9.4 Notices
    62  
9.5 Ownership of Purchaser Equity
    64  
9.6 Counterparts
    64  

ii



--------------------------------------------------------------------------------



 



              Page
9.7 Headings
    64  
9.8 Amendments and Waivers
    64  
9.9 Expenses
    64  
9.10 Construction
    64  
9.11 Incorporation of Exhibits, Schedules and Disclosure Letters
    65  
9.12 Remedies
    65  
9.13 Specific Performance
    65  
9.14 Submission to Jurisdiction
    65  
9.15 Dispute Resolution
    65  
9.16 Severability
    66  
9.17 GOVERNING LAW
    66  
9.18 Further Assurances
    66  

List of Schedules, Exhibits

     
Schedule 1.1(a):
  Permitted Liens
Schedule 1.1(b):
  Derivative Works Permitted Liens
Schedule 2.7:
  Allocation of Holdback Consideration
Schedule 3(a):
  List of 3(a) Pictures
Schedule 5.1(c):
  Purchase Price Allocation
Schedule 5.5(c):
  2007 Tax Distributions
 
   
Exhibit A-1:
  Form of Drake Employment Agreement
Exhibit A-2:
  Form of Kahane Employment Agreement
Exhibit A-3:
  Form of Goldsmith Employment Agreement
Exhibit B:
  Form of Ghost House Assignment
Exhibit C:
  Form of Additional Agreement
Exhibit D:
  Form of Registration Rights Agreement
Exhibit E:
  Form of Instrument of Assignment
Exhibit F-1:
  Form of Mandate’s Officer Certificate
Exhibit F-2:
  Form of Purchaser’s Officer Certificate
Exhibit F-3:
  Form of LGE’s Officer Certificate
Exhibit G-1:
  Form of Legal Opinion of Counsel to Mandate and Sellers
Exhibit G-2:
  Form of Legal Opinion of Counsel to the Drake Family Trust
Exhibit G-3:
  Form of Legal Opinion of U. S. Deal Counsel to Purchaser and LGE
Exhibit G-4:
  Form of Legal Opinion of U.S. Counsel to Purchaser and LGE
Exhibit G-5:
  Form of Legal Opinion of Canadian Counsel to LGE
Exhibit H:
  Form of Spousal Consent
Exhibit I:
  Form of Indemnification Agreement

iii



--------------------------------------------------------------------------------



 



MEMBERSHIP INTEREST PURCHASE AGREEMENT
     THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT, dated as of September 10,
2007, is entered into by and among:

  (i)   Joseph Drake (“J. Drake”) and Margaret Drake (“M. Drake”), as trustees
of the Drake Family Trust, dated August 29, 2002 (the “Drake Family Trust”),
Nathan Kahane, an individual (“Kahane”), Brian Goldsmith, an individual
(“Goldsmith” and together with the Drake Family Trust and Kahane, the “Sellers”
and individually a “Seller”);     (ii)   Mandate Pictures, LLC, a Delaware
limited liability company (“Mandate”);     (iii)   Lions Gate Entertainment,
Inc., a Delaware corporation (“Purchaser”);     (iv)   with respect to
Sections 2.2, 2.6(b), 2.8, 2.9, 4.2, 5.1, 5.3, 5.4, 5.5, 5.6, 5.7, 5.8, and 5.10
only, Lions Gate Entertainment Corp., a British Columbia corporation; and    
(v)   J. Drake, in his individual capacity, with respect to Sections 5.2, 5.6
and 5.10 only, and in his capacity as the Mandate Representative (as defined
below).

The Sellers, Mandate, Purchaser, LGE and J. Drake (in his individual capacity
and as the Mandate Representative) are collectively referred to herein as the
“Parties” and individually as a “Party.”
RECITALS:
     WHEREAS, the Drake Family Trust owns [REDACTED] Class A Units (the “Drake
Membership Interest”) of Mandate, Kahane owns [REDACTED] Class B Units of
Mandate (the “Kahane Membership Interest”), and Goldsmith owns [REDACTED]
Class B Units of Mandate (the “Goldsmith Membership Interest”);
     WHEREAS, the Drake Membership Interest, the Kahane Membership Interest and
the Goldsmith Membership Interest (collectively, the “Mandate Membership
Interests”) represent all of the issued and outstanding Equity Interests of
Mandate; and
     WHEREAS, Purchaser desires to acquire from the Sellers all of the Mandate
Membership Interests, and through such acquisition, all of Mandate’s interests
in each of its Subsidiaries in accordance with the terms and subject to the
conditions set forth herein.
AGREEMENT:
     NOW, THEREFORE, in consideration of the premises and the mutual promises
herein made, and in consideration of the representations, warranties, and
covenants contained herein, the Parties agree as follows:





--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINITIONS
     1.1 Certain Defined Terms. As used in this Agreement (including the
preamble and recitals), the following terms shall have the respective meanings
set forth in this Section 1.1:
     “3(a) Amounts” means all non-refundable pre-income Tax amounts remaining
after the deduction from (x) the sum of (i) the Gross Receipts (whenever
received after the Closing Date) of the 3(a) Pictures and (ii) the Gross
Receipts of any sales agency fee arrangements and any producer fee arrangements
(fixed or contingent) existing prior to the Closing Date, of (y) all
out-of-pocket amounts (net of discounts, rebates and similar items) incurred or
accrued after the Closing Date that are payable to third parties by Purchaser
for the development, acquisition, production, marketing and distribution of such
3(a) Pictures and, if Purchaser is the distributor of such 3(a) Pictures, a
reasonable reserve for video returns not to exceed [REDACTED], and in any event,
liquidated within twelve (12) months. In calculating “3(a) Amounts”, if there
are losses on a 3(a) Picture that are non-recourse losses to Mandate or
Purchaser on a cash basis, whether because such 3(a) Picture was financed with a
non-recourse production loan, equity from a Third Party or otherwise, then such
non-recourse, non-cash losses will not be counted. “3(a) Amounts” shall not
include a deduction for any Overhead amounts. If Purchaser advances or is
obligated to advance any sums in order to pay for any of the items deducted in
calculating the 3(a) Amounts (i.e. the items deducted in clause (y) above), such
amounts will be recouped in calculating “3(a) Amounts.” For clarification, if
Purchaser advances or is obligated to advance any portion of the production
costs and/or distribution expenses with respect to 3(a) Pictures, Purchaser
shall be entitled to recoup such amounts in calculating 3(a) Amounts.
     “3(a) and 3(b) Contingent Participation” means, collectively, 3(a)
Contingent Participation and 3(b) Contingent Participation.
     “3(a) Pictures” has the meaning set forth on Schedule 3(a) attached hereto.
     “3(b) Amounts” means, with respect to a 3(b) Picture Group, all
non-refundable pre-income Tax amounts remaining after the deduction from the
Gross Receipts (whenever received after the Closing Date) of all 3(b) Pictures
in such 3(b) Picture Group of (x) the Overhead of such 3(b) Picture Group
incurred in the year such Motion Pictures were acquired or, if produced by
Mandate, greenlit for production; and (y) all out-of-pocket amounts (net of
discounts and rebates) incurred or accrued that are payable to third parties by
Purchaser for the development, acquisition, production, marketing and
distribution of the 3(b) Pictures in such 3(b) Picture Group, and, if Purchaser
is the distributor of such picture, a reasonable reserve for video returns, not
to exceed [REDACTED], and in any event, liquidated within twelve (12) months.
     “3(b) Picture Group” means the slate of 3(b) Pictures acquired or greenlit
for production in any given fiscal year. By way of example but not limitation,
if three 3(b) Pictures were acquired or greenlit for production in fiscal year
2008 then such three 3(b) Pictures would be considered a 3(b) Picture Group and
if four 3(b) Pictures were acquired or greenlit for production in fiscal year
2009 then such four 3(b) Pictures would be considered a separate 3(b) Picture
Group.

2



--------------------------------------------------------------------------------



 



     “3(b) Pictures” means all Motion Pictures produced or acquired by Mandate
after the Closing Date that are not 3(a) Pictures or Derivative Works.
     “Accounts Receivable” means all receivables of Mandate and its
Subsidiaries, including, without limitation, all notes receivable, accounts
receivable, trade accounts receivable and insurance proceeds receivables that,
in accordance with GAAP, are or should be accounted for as receivables on the
financial statements of Mandate or its Subsidiaries.
     “Accrued Tax Liabilities” means Liabilities for Taxes on the net income of
Mandate’s Subsidiaries for the period ending prior to and including the period
ending on the Closing Date to the extent that such Liabilities have been accrued
for or reserved against on the Financial Statements.
     “Action” means any action, suit, appeal, petition, plea, charge, complaint,
claim, demand, litigation, arbitration, mediation, hearing, inquiry,
investigation or similar event, occurrence or proceeding, whether at law or in
equity.
     “Additional Agreement” means the agreement of even date herewith in
substantially the form of Exhibit C attached hereto.
     “Adverse Claim” means any lien (statutory or other), charge, security
interest, mortgage, pledge, hypothecation, assignment, conditional sale or other
title retention agreement, preference, priority or other security agreement. For
the avoidance of doubt, (a) obligations to pay participations, residuals and
other contractual obligations under Guild collective bargaining agreements
(including security interests related to Guild collective bargaining agreements)
do not constitute Adverse Claims and (b) security interests granted to secure
the payment of participations do constitute Adverse Claims.
     “Affiliate” with respect to a specified Person, means a Person that,
directly or indirectly, through one or more intermediaries, controls or is
controlled by, or is under common control with, such specified Person. For this
definition, “control” (and its derivatives) means the possession, directly or
indirectly, or as trustee or executor, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting Membership Interests, as trustee or executor, by Contract or credit
arrangements or otherwise.
     “Agreement” means this Membership Interest Purchase Agreement, as from time
to time amended, supplemented or otherwise modified pursuant to the terms
hereof.
     “Average Price” means, as of the date of determination, the average closing
price of a share of LGE Common Stock on the NYSE for the twenty (20) trading
days ending on (and including) the third (3rd) trading day immediately preceding
the applicable date of determination. The “Average Price” as of the Closing Date
is $9.4185.
     “Budget” means, with respect to a Derivative Work, the budget for
production of such Derivative Work.
     “Business Day” means any day, other than a Saturday, Sunday or one on which
banks are authorized by Law to be closed in Los Angeles, California.

3



--------------------------------------------------------------------------------



 



     “Capital Lease” means, with respect to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
accordance with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.
     “Cause,” with respect to J. Drake or Kahane, shall have the meaning for
such term set forth in such Mandate Individual’s Employment Agreement; provided,
however, that the expiration or other termination of such Employment Agreement
shall not affect the definition of “Cause” for purposes of this Agreement.
     “Closing Price” means Nine Dollars and Thirty-One Cents ($9.31), the
closing price of a share of LGE Common Stock on the NYSE on the third (3rd)
trading day immediately preceding the Closing Date.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Co-Financier” shall have the meaning set forth in the definition of
Co-Financing Transaction.
     “Co-Financing Transaction” means, with respect to a Motion Picture,
(a) transactions contemplated to create a Soft Money Benefit, or (b) a
transaction pursuant to which a Person that is not Mandate, Purchaser, or any of
their respective Subsidiaries or Affiliates makes an equity investment in such
Motion Picture (a “Co-Financier”).
     “Commitment” means, with respect to a Person, (a) options, warrants,
convertible securities, exchangeable securities, subscription rights, conversion
rights, exchange rights or other Contracts that could require such Person to
issue any of its Membership Interests or to sell any Membership Interests it
owns in another Person; (b) any other securities convertible into, exchangeable
or exercisable for, or representing the right to subscribe for any Equity
Interest of such Person or owned by such Person; (c) statutory pre-emptive
rights or pre-emptive rights granted under a Person’s Constitutive Documents or
any Contract; and (d) stock appreciation rights, phantom stock, profit
participation or other similar rights with respect to such Person.
     “Competitive Business” means the business of film and/or television
production, development, distribution and sales.
     “Consent” means any consent, approval, notification, registration, waiver
or other similar action.
     “Constitutive Documents” means, as to a Person, such Person’s certificate
of incorporation, formation or registration (including, if relevant,
certificates of change of name), memorandum of association, articles of
association or incorporation, charter, by-laws, trust deed, trust instrument,
partnership, operating agreement, limited liability company, joint venture or
shareholders’ agreement or equivalent documents constituting the organization or
forming of such Person, in each case as the same may from time to time be
amended, supplemented or otherwise modified pursuant to the terms thereof.
     “Contingent Participation” means the 3(a) and 3(b) Contingent Participation
and the Derivative Works Contingent Participation.

4



--------------------------------------------------------------------------------



 



     “Contract” means any contract, agreement, commitment, promise, obligation,
right, instrument or other similar binding understanding, arrangement,
commitment, letter of intent, memorandum of understanding or heads of agreement.
     “Cost of Funds” means the amount equivalent to the aggregate interest on
the Base Consideration not yet recouped, calculated using LIBOR plus Two and
Three-Quarters Percent (2.75%) (compounded semi-annually) over the period of
time it takes for Purchaser to recoup the Base Consideration.
     “Damages” means all damages, losses, liabilities, payments, amounts paid in
settlement, obligations, fines, penalties, expenses and other costs (including
reasonable fees and expenses of outside attorneys, accountants and other
professional advisors).
     “Derivative Work” means, with respect to a 3(a) Picture, all derivative
works based on or derived from such 3(a) Picture for which principal photography
is commenced within seven (7) years of the initial release of the applicable
3(a) Picture, and for each subsequent derivative work that, on a rolling basis,
commences principal photography within seven (7) years from the initial release
of the prior derivative work based on the same 3(a) Picture, or the prior
derivative work(s) based thereon.
     “Derivative Works Contingent Participation” means amounts earned (if any)
by the Sellers pursuant to the terms of Section 2.4 herein.
     “Direct Negative Costs” means, with respect to a Motion Picture, the
aggregate sum of all Third Party out-of-pocket costs and expenses paid by
Purchaser or any of its Subsidiaries or Affiliates directly related to such
Motion Picture, in connection with the financing, development, production,
completion and delivery of such Motion Picture, less the contribution from any
Third Party equity (net of transaction costs) and Soft Money Benefits and the
net amount of discounts, rebates and other reimbursements, and excluding any
Overhead.
     “Disclosure Letters” means the Mandate Disclosure Letter and the Purchaser
Disclosure Letter. The sections of each Disclosure Letter will be numbered to
correspond to the applicable Sections of this Agreement. Each section of a
Disclosure Letter shall be deemed to incorporate by reference all information
disclosed in each other section of such Disclosure Letter where the nature of
the exception and disclosure is reasonably apparent from the text thereof
regardless of any placement of such disclosure in such Disclosure Letter or any
reference to a particular section of this Agreement.
     “Dollar(s)” or “$” means United States dollar(s).
     “Domestic Territory” means the fifty (50) states of the United States of
America, the District of Columbia and Puerto Rico, Canada (i.e. the ten
(10) provinces, the Yukon, Northwest and Nunavuit territories of Canada, and any
successor countries occupying in whole or in part the geographic territory known
as Canada as of the date of this Agreement), and the respective territories,
possessions and commonwealths of the United States of America and Canada
(including the U.S. Virgin Islands and Guam), any territory subject to the
jurisdiction of an Indian tribe or band, or Alaskan village, which is recognized
by United States or Canadian federal law or formally acknowledged by a state of
the United States or province of Canada,

5



--------------------------------------------------------------------------------



 



ships and aircraft registered in and/or flying the flag of the United States or
Canada, marine installations including oil rigs serviced from any jurisdiction
comprising part of the “Domestic Territory” as described above, military
installations wherever situated at which armed forces of the United States or
Canada are stationed, and any other governmental installations of the United
States or Canada wherever situated throughout the universe.
     “Employment Agreements” means the employment agreements to be entered into
at Closing (a) by and between LGF and Drake, substantially in the form of
Exhibit A-1 attached hereto, (b) by and between LGF and Kahane, substantially in
the form of Exhibit A-2 attached hereto, and (c) by and between LGF and
Goldsmith, substantially in the form of Exhibit A-3 attached hereto, as each may
from time to time be amended, supplemented or otherwise modified.
     “Enforceable” means, with respect to a Contract, that such Contract is the
legal, valid and binding obligation of the applicable Person, enforceable
against such Person in accordance with its terms, except as such enforceability
may be subject to the effects of bankruptcy, insolvency, reorganization,
moratorium or other similar Laws relating to or affecting the rights of
creditors, and general principles of equity regardless of whether such
enforceability is considered in a proceeding in equity or at law.
     “Environmental, Health and Safety Requirements” means any and all
applicable Orders and Laws (including, without limitation, Environmental Laws)
concerning or relating to public health and safety, worker/occupational health
and safety, or pollution or protection of the environment, including those
relating to the presence, use, manufacturing, refining, production, generation,
handling, transportation, treatment, recycling, transfer, storage, disposal,
distribution, importing, labeling, testing, processing, discharge, release,
threatened release, control or other action or failure to act involving cleanup
of any hazardous materials, substances or wastes, chemical substances or
mixtures, pesticides, pollutants, contaminants, toxic chemicals, petroleum
products or byproducts, asbestos, polychlorinated biphenyls, noise or radiation,
each as amended and as now in effect.
     “Environmental Law” means any and all applicable federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes, decrees
or requirements of any Governmental Body regulating, relating to, or imposing
liability or standards of conduct concerning, any Hazardous Material or
environmental protection or health and safety, each as amended and as now in
effect, including, without limitation, the Clean Water Act also known as the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq., the Clean Air
Act, 42 U.S.C. §§ 7401 et seq., the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. §§ 136 et seq., the Surface Mining Control and
Reclamation Act, 30 U.S.C. §§ 1201 et seq., the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq., the
Superfund Amendments and Reauthorization Act of 1986, Public Law 99-499, 100
Stat. 1613, the Emergency Planning and Community Right to Know Act, 42 U.S.C. §
11001 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq., the Occupational Safety and Health Act as amended, 29 U.S.C. § 655 and §
657, together, in each case, with any amendment thereto, and the regulations
adopted and the publications promulgated thereunder and all substitutions
thereof.

6



--------------------------------------------------------------------------------



 



     “Equity Interest” means (a) with respect to a corporation, any and all
shares of capital stock and any Commitments with respect thereto, (b) with
respect to a partnership, limited liability company, trust or similar Person,
any and all units, interests or other partnership/limited liability company
interests, including economic or profits interests, and any Commitments with
respect thereto, and (c) with respect to any other Person, any other equity
ownership in such Person.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA)
which is treated as a single employer with Mandate or any of its Subsidiaries or
Affiliates under Section 414 (b), (c), (m) or (o) of the Code.
     “Excluded Tax Liabilities” means any Liability for Taxes (including any
failure to file Tax Returns) on the net income of Mandate or any of its
Subsidiaries for periods ending prior to and including the period ending on the
Closing Date; provided, however, that Excluded Tax Liabilities shall not include
Accrued Tax Liabilities.
     “Film Materials” means all physical elements of any Motion Picture owned or
controlled by Mandate or its Affiliates, including, without limitation, all
negatives, duplicate negatives, fine grain prints, soundtracks, positive prints
(cutouts and trims excepted), and sound, all video formats (including PAL/NTSC),
trailers, exposed film, developed film, positives, negatives, prints, answer
prints, special effects, pre-print materials (including interpositives,
negatives, duplicate negatives, internegatives, color reversals, intermediates,
lavenders, fine grain master prints and matrices and all other forms of
pre-print elements which may be necessary or useful to produce prints or other
copies or additional pre-print elements, whether now known or hereafter devised)
soundtracks, recordings, audio and video tapes and discs of all types and
gauges, cutouts, trims, non-analog recordings and tapes, including without
limitation, any video digital recordings and HDTV format recordings, and any and
all other physical properties of every kind and nature relating to the Motion
Picture in whatever state of completion, and all duplicates, drafts, versions,
variations and copies of each thereof.
     “GAAP” means generally accepted accounting principles as in effect in the
United States from time to time, consistently applied throughout the period
indicated.
     “Ghost House Pictures” means Ghost House Pictures Holdings, LLC, a Delaware
limited liability company and its Subsidiaries, Dark Days, LLC, GHP-3 Scarecrow,
LLC, Rise Productions, LLC and New GHP, LLC.
     “Ghost House Mobile” means Ghost House Mobile, LLC, a Delaware limited
liability company.
     “Ghost House Mobile Assignment” means the assignment agreement with respect
to Ghost House Mobile in the form of Exhibit B attached hereto.
     “Good Reason,” with respect to J. Drake or Kahane, shall have the meaning
for such term set forth in such Mandate Individual’s Employment Agreement;
provided, however, that the

7



--------------------------------------------------------------------------------



 



expiration or other termination of such Employment Agreement shall not affect
the definition of “Good Reason” for purposes of this Agreement.
     “Governmental Body” means any legislature, agency, bureau, branch,
department, division, commission, court, tribunal, magistrate, justice,
multi-national organization, quasi-governmental body or other similar recognized
organization or body of any federal, state, county, municipal, local or foreign
government.
     “Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental Body.
     “Gross Receipts” means, with respect to a Motion Picture, all
non-refundable amounts actually received by or credited to (in lieu of payment)
Purchaser or its Affiliates from all sources of every kind and nature on or
after the Closing Date (including amounts from the license or other exploitation
of such Motion Picture’s distribution rights, soundtrack, music publishing
rights, merchandising, videogame rights, commercial tie-ins and other ancillary
and subsidiary rights), lab and other rebates, Soft Money Benefits to the extent
not deducted in calculating Direct Negative Costs, net materials profits, AGICOA
income and subsidies), in each case, without double-counting; provided, that
with respect to such cash received by any such Affiliate that is not, directly
or indirectly, a wholly-owned Subsidiary of Purchaser, “Gross Receipts” shall
include only the amount thereof allocable to or received by Purchaser or its
wholly-owned Subsidiaries; provided, further, that such amounts shall be
included in Gross Receipts at such time as they are earned or are otherwise no
longer subject to refund. For the avoidance of doubt, Gross Receipts includes
the net benefit of true-up payments received from any Co-Financier in connection
with such Motion Picture.
     “Guaranty” shall mean, as to any Person, any direct or indirect obligation
of such Person guaranteeing or intended to guarantee any Indebtedness, Capital
Lease, dividend or other monetary obligation (“primary obligation”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation, or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (c) to purchase
property, securities or services, in each case, primarily for the purpose of
assuring the performance by the primary obligor of any such primary obligation;
provided, however, that the term Guaranty shall not include endorsements for
collection or collections for deposit, in either case in the Ordinary Course of
Business. The amount of any Guaranty shall be deemed to be an amount equal to
(x) the stated or determinable amount of the primary obligation in respect of
which such Guaranty is made (or, if the amount of such primary obligation is not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder)), or (y) the
stated maximum liability under such Guaranty, whichever is less.
     “Guild” means the Screen Actors Guild, the Directors Guild of America, the
Writers Guild of America, I.A.T.S.E. or any other trade organization, collective
bargaining entity or

8



--------------------------------------------------------------------------------



 



union, domestic or foreign, which bargains on behalf of its members with third
parties in order to determine wages, hours, rules, working conditions and the
like.
     “Home Video Rights” means and includes the right (a) to manufacture,
advertise, promote, exploit and distribute a Motion Picture on a sale, lease or
rental basis directly or through licensees, in all languages, versions, and
sizes, on all formats of video devices now known or hereafter known or devised,
including, without limitation (i) any and all forms of videocassettes,
cartridges, phonograms, tape, video discs, laser discs, 8mm recordings and any
other visual or optical recording, (ii) any and all forms of DVD, DVD-ROM, and
Internet access-ready DVDs, CD-I and CD-ROM, Video Compact Discs, HD-DVD,
Blu-Ray, or (iii) any and all forms of computer software, or any configuration
of computer software and technology, for private use by consumers by any means,
whether now known or hereafter known or devised (all such devices collectively,
“Videograms”) and (b) to exploit a Motion Picture by means of electronic
sell-throughs, download-to-own, and computerized or computer-assisted media (it
being understood that the transmission of electronic sell-throughs or
download-to-own may be through an online or Internet-based method). For the
avoidance of doubt, “Video-on-Demand” and “Near Video-on-Demand” exploitation
rights are not Home Video Rights. “Video-On-Demand” means the transmission of a
Motion Picture through any method now known or hereafter devised, including,
without limitation, broadcast television signal, whether analog or digital, or
via satellite, cable, telephone wire, fiber optics, cyberspace, Internet or
other computerized or digital technology, on-line transmission, every sort of
electronic transmission or any and all other delivery systems, to a television
receiver, computer monitor or other comparable display, whereby the consumer can
select the Motion Picture from a central library and whereby the consumer
determines the starting time of the Motion Picture. “Near Video-On-Demand”
incorporates the definition of Video-On-Demand, except that, instead of the
consumer determining the starting time for viewing the Motion Picture, the
consumer is able to select the starting time from viewing times determined by
the provider, where the provider permits a selection of starting times not more
than fifteen (15) minutes apart.
     “Indebtedness” of a Person means, without duplication: (a) all indebtedness
of such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than any portion of any
trade payables), (c) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (d) all obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (whether or not the
rights and remedies of the seller or lender under such agreement in an event of
default are limited to repossession or sale of such property), (e) all leases
which are capitalized in accordance with GAAP to which such Person is a party,
(f) all obligations, contingent or otherwise, of such Person under banker’s
acceptance, letter of credit or similar facilities, (g) all obligations of such
Person to purchase, redeem, retire, defease or otherwise acquire for value any
equity interests of such Person, (h) the net amount of all financial obligations
of such Person in respect of any interest rate swap, hedge or cap agreement,
(i) the net amount of all other financial obligations of such Person, which
would be considered debt in accordance with GAAP, under any contract or other
agreements to which such Person is a party, (j) all indebtedness of other
Persons of the type described in clauses (a) through (i) above guaranteed,
directly or indirectly, in any manner by such Person, or in effect guaranteed,
directly or indirectly, by such Person through an agreement (A) to pay or
purchase such indebtedness or to advance or supply funds for the payment or
purchase of such

9



--------------------------------------------------------------------------------



 



indebtedness, (B) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such indebtedness or to assure the holder of such
indebtedness against loss, (C) to supply funds to or in any other manner invest
in the debtor (including any agreement to pay for property or services
irrespective of whether such property is received or such services are rendered)
or (D) otherwise to assure a creditor against loss, and (k) all indebtedness of
the type described in clauses (a) through (i) above secured by (or for which the
holder of such indebtedness has an existing right, contingent or otherwise, to
be secured by) any Adverse Claim (other than Permitted Liens) on property
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for payment of such indebtedness.
     “Indemnified Parties” means, individually and as a group, the Purchaser
Indemnified Parties and the Seller Indemnified Parties.
     “Indemnification Agreement” means the indemnification agreement of even
date herewith in substantially the form of Exhibit I attached hereto.
     “Initial Theatrical Release Date” means the initial date on which a Motion
Picture is Theatrically Exhibited in the Domestic Territory.
     “Intellectual Property” means any or all of the following and all rights
in, arising out of, or associated therewith: (a) all Patent Rights; (b) all
inventions (whether patentable or not), invention disclosures, improvements,
trade secrets, proprietary information, confidential information, know-how,
technology, processes, designs and all documentation relating to any of the
foregoing; (c) works of authorship and art in any media, and all copyrights,
copyright registrations and applications therefor, and all other rights,
including authors’ or moral rights, corresponding thereto throughout the
universe; (d) all computer software, including all source code, object code,
firmware, development tools, files, records and data, and all media on which any
of the foregoing is recorded; (e) all trademarks, service marks, trade dress,
trade names, designs, logos, slogans and general intangibles of like nature,
including those existing under common law and all registrations and applications
therefor throughout the universe, and all goodwill associated with or symbolized
by any of the foregoing; (f) all Internet domain names; (g) with respect to all
of the foregoing, all rights, benefits, privileges, causes of action and
remedies, including the right to bring an Action in law for infringement or
other impairment of rights, benefits or privileges, including the right to
receive and retain damages, proceeds or any other legal or equitable
protections; and (h) any similar or equivalent rights to any of the foregoing
anywhere in the universe.
     “Internal Revenue Service” means the United States Internal Revenue
Service.
     “Knowledge” or “knowledge” means (a) with respect to a representation or
warranty of Mandate, the actual knowledge, as of the applicable date, of any of
the Mandate Individuals or officer or director of Mandate, (b) with respect to a
representation or warranty of a Seller, the actual knowledge, as of the
applicable date, of such Seller, and (c) with respect to a representation or
warranty of Purchaser, the actual knowledge, as of the applicable date, of Jon
Feltheimer, Steve Beeks, Michael Burns, Wayne Levin and Jim Keegan.

10



--------------------------------------------------------------------------------



 



     “Law” means any applicable law (statutory, common, or otherwise),
constitution, treaty, convention, ordinance, equitable principle, code, rule,
regulation, executive order or other similar authority enacted, adopted,
promulgated or applied by any Governmental Body, each as amended and now in
effect.
     “LGE” means Lions Gate Entertainment Corp., a corporation organized under
the laws of British Columbia.
     “LGE Common Stock” means the common stock, no par value, of LGE.
     “LGE Credit Agreement” means that certain Amended and Restated Credit,
Security, Guaranty and Pledge Agreement dated as of September 25, 2000, as
amended and restated as of December 15, 2003 (as the same may be further
amended, supplemented or otherwise modified), by and among Lions Gate
Entertainment Corp. and Purchaser as borrowers, the lenders and guarantors party
thereto and JPMorgan Chase Bank, N.A., as administrative agent.
     “LGF” means Lions Gate Films, Inc., a Delaware corporation.
     “Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, matured or unmatured,
conditional or unconditional, latent or patent, accrued or unaccrued, liquidated
or unliquidated, or due or to become due.
     “LIBOR” means the six-month LIBOR rate (expressed as a percentage per annum
rounded upwards, if necessary, to the nearest one-sixteenth (1/16) of one
percent (1%)) for deposits in Dollars for a period comparable to such period
that appears on Telerate Page 3750 (or such page as may replace Telerate Page
3750) as of 11:00 AM (London time) on the LIBOR Determination Date for such
period. If such rate does not appear on Telerate Page 3750 (or such page as may
replace Telerate Page 3750) as of 11:00 AM (London time) on the LIBOR
Determination Date for such period, the LIBOR will be the arithmetic mean of the
offered rates (expressed as a percentage per annum rounded upwards, if
necessary, to the nearest one-sixteenth (1/16) of one percent (1%)) for deposits
in Dollars for a period comparable to such period that appears on the Reuters
Screen LIBOR Page as of 11:00 AM (London time) on the LIBOR Determination Date
for such period, if at least two such offered rates so appear. If fewer than two
such offered rates appear on the Reuters Screen LIBOR Page as of 11:00 AM
(London time) on any such date, Purchaser will request the principal London
office of any four (4) major reference banks in the London interbank market to
provide such bank’s offered quotation (expressed as a percentage per annum
rounded upwards, in necessary, to the nearest one sixteenth (1/16) of one
percent (1%)) to prime banks in the London interbank market for deposits in
Dollars for a period comparable to such period as of 11:00 AM (London time) on
such date for amounts comparable to such period (if available). If at least two
such offered quotations are so provided, LIBOR will be the arithmetic mean of
such quotations. If fewer than two such quotations are so provided, Purchaser
will request any three (3) major banks in New York City to provide such bank’s
rate (expressed as a percentage per annum rounded upwards, if necessary, to the
nearest one sixteenth (1/16) of one percent (1%)) for loans in Dollars to
leading European banks for a period comparable to such period as of
approximately 11:00 AM (New York City time) on the first day of such period for
comparable amounts. If at least two such rates are so provided, LIBOR will be
the arithmetic mean of such rates. If fewer than two such rates are so

11



--------------------------------------------------------------------------------



 



provided, then LIBOR will be the rate provided. If no such rate is provided,
LIBOR for such period will be the LIBOR in effect for the prior interest period.
In respect of any period for which deposits of the comparable period do not
appear on the relevant electronic screen display, LIBOR shall be determined
through the use of a straight-line interpolation by reference to two rates
calculated in accordance with the preceding sentences, one of which rates shall
be determined as if the maturity of the applicable deposits referred to therein
were the period of time for which rates are available next shorter than the
period and the other of which rates shall be determined as if the maturity of
the applicable deposits referred to therein were the period of time for which
rates are available next longer than the period.
     “Mandate Individuals” means J. Drake, Kahane and Goldsmith.
     “Mandate Intellectual Property” means any Intellectual Property that is
owned by, or licensed by a Third Party to, Mandate or any of its Subsidiaries,
including the Mandate Registered Intellectual Property. For the avoidance of
doubt, the term Mandate Intellectual Property shall not include any Intellectual
Property with respect to Motion Pictures for which Mandate renders sales agency
services and which Mandate does not otherwise own or license.
     “Mandate Licensed Pictures” means “Juno”, “30 Days of Night” and “Within”
(a/k/a “Cavern”).
     “Mandate Material Adverse Effect” means any changes, effects or conditions
that, individually or in the aggregate, would reasonably be expected to have a
materially adverse effect on (a) the business, assets, liabilities, financial
condition, or results of operations of Mandate and its Subsidiaries, taken as a
whole, or (b) the ability of Mandate and the Sellers to consummate the
transactions contemplated by this Agreement or the other Transaction Documents;
provided, however, that any such change, effect or condition arising out of or
relating to any change or development (i) applicable to the entertainment or
media industry generally or (ii) resulting from the entry into, consummation or
announcement of this Agreement or the transactions contemplated hereby
(including the effect of any actions with respect to any of the transactions
contemplated hereby permitted to be taken in accordance with the terms of this
Agreement), or performance of a party’s obligations hereunder or contemplated
hereby in accordance with the terms hereof shall not constitute a “Mandate
Material Adverse Effect.”
     “Mandate Motion Pictures” means the Mandate Produced Pictures and the
Mandate Licensed Pictures.
     “Mandate Produced Pictures” means “The Grudge 2,” “Stranger Than Fiction”,
“Rise,” “Mr. Magorium’s Wonder Emporium,” “Boogeyman 2,” “Passengers,”
“Horsemen”, “Harold and Kumar 2” and “Messengers” (a/k/a “Scarecrow” and f/k/a
“The Untitled Pang Brothers Project).
     “Mandate Registered Intellectual Property” means all of the following types
of United States, international and foreign Intellectual Property owned by
Mandate or its Subsidiaries: (a) patents and design or utility patent
applications, and all reissues, divisions, extensions, provisionals,
continuations and continuations-in-part thereof; (b) registered trademarks,
service marks, designs, logos, slogans and general intangibles of like nature,
applications (including

12



--------------------------------------------------------------------------------



 



intent-to-use applications) to register trademarks, service marks, designs,
logos, slogans and general intangibles of like nature and all goodwill
associated with or symbolized by any of the foregoing; (c) registered Internet
domain names and applications to register Internet domain names; and
(d) registered copyrights and applications for copyright registration.
     “Mandate Registered Trademark” means the following mark:

                          Country   Mark   Class   Reg. No. / Reg. Date
U.S.A.
  Ghost House Pictures     41       2,940,795/4/12/2005  

     “Motion Picture” means pictures of every kind and character whatsoever,
including all present and future technological developments, whether produced by
means of any photographic, electrical, electronic, optical, mechanical or other
processes or devices now known or hereafter devised, and their accompanying
devices and processes whereby pictures, images, visual and aural representations
are recorded or otherwise preserved for projection, reproduction, exhibition, or
transmission by any means or media now known or hereafter devised in such manner
as to appear to be in motion or sequence, including computer generated pictures
and graphics other than video games. For the avoidance of doubt, Motion Picture
includes all audio-visual works made for theatrical, video or television or any
other means of exploitation now known or hereafter devised that are used for
purposes of viewing such audio-visual works in a linear manner, including all
merchandising and licensing items based thereon (including video games).
     “Natixis Facility” means the Credit and Security Agreement dated as of
December 19, 2006, as amended, by and among MH Funding, LLC, as borrower,
Natixis, as agent and lender, and CIT Lending Services Corporation, as lender,
and the various agreements and ancillary instruments contemplated thereby.
     “Net Profits” means, with respect to a Motion Picture, Gross Receipts for
such Motion Picture, less the actual out-of-pocket Third Party costs and
expenses paid or incurred by Purchaser or its Affiliates (provided, that with
respect to such Third Party costs and expenses paid or incurred by any Affiliate
that is not, directly or indirectly, a wholly-owned Subsidiary of Purchaser, the
calculation of “Net Profits” shall include only the amount thereof payable by
Purchaser or its wholly-owned Subsidiaries) net of all discounts, rebates,
allowances and insurance recoveries, taking into account all Soft Money
Benefits, and without any overhead, supervisory fees or distribution fees, in
each case with respect to such Motion Picture. For the purpose of calculating
“Net Profits” for this Agreement, one hundred percent (100%) of revenue and one
hundred percent of (100%) of expenses from exploitation of Home Video Rights
shall be included on a rolling basis.
     “NYSE” means the New York Stock Exchange, or its successor.
     “Online Data Room” means the online data room established for this
transaction by Mandate at www.merrillcorp.com, as updated as of the calendar day
immediately preceding the Closing.

13



--------------------------------------------------------------------------------



 



     “Open to the General Public” means, in the case of a Motion Picture, being
Theatrically Exhibited on screens in a walk-in theater and open to the general
public on a regularly scheduled basis where a fee is charged for admission to
view such Motion Picture (excluding previews, premieres, festivals, charitable
screenings, test-market screenings, screenings for Academy Award consideration,
Theatrical Exhibition for Academy Award qualification, and other similar special
exhibitions of such Motion Picture).
     “Order” means any order, ruling, decision, verdict, decree, writ, subpoena,
mandate, precept, command, directive, consent, approval, award, judgment,
injunction or other similar determination or finding by, before or under the
supervision of any Governmental Body, arbitrator or mediator.
     “Ordinary Course of Business” means, with respect to a Person, the ordinary
course of business consistent with past practice of such Person and its
Subsidiaries.
     “Outstanding Claim” means the amount of any indemnification claim in
Dollars made in good faith by any Purchaser Indemnified Party pursuant to
Article 8 which shall be outstanding and unresolved, or resolved in whole or in
part in favor of the Purchaser Indemnified Party but not yet paid.
     “Overhead” means all overhead expenses, including employee salaries,
utility costs, office rent, equipment costs, travel and entertainment expenses,
corporate insurance premiums and similar items customarily characterized as
overhead.
     “Overhead Cap” means, from and after the Closing Date, an annual cap on
Overhead in the aggregate amount of [REDACTED]; provided, that (a) J. Drake’s
salary and bonuses, (b) any bonuses paid to employees of Mandate and/or its
Subsidiaries for work done on projects of LGE or its Subsidiaries (other than
Mandate and/or its Subsidiaries), and (c) the value of any cash or stock options
(or restricted stock units or other equity interests) paid by Purchaser or its
Affiliates to any employee of Mandate and/or its Subsidiaries as part of
Purchaser’s discretionary bonus compensation plan from and after the Closing
Date as well as the value of any such items paid to J. Drake under the
Employment Agreement shall not be counted towards the foregoing annual Overhead
Cap; provided, further, that, (i) for the period from the Closing Date through
December 31, 2007, the foregoing Overhead Cap amount shall be prorated and
(ii) all severance and termination pay (including accrued vacation) made to
employees of Mandate and/or its Subsidiaries terminated during the period from
the Closing Date through June 30, 2008 in connection with the post-Closing
integration of Purchaser and Mandate shall not be counted towards the foregoing
annual Overhead Cap.
     “Patent Rights” means all United States, international and foreign patents
and applications therefor and all reissues, divisions, renewals, extensions,
provisionals, continuations and continuations-in-part thereof.
     “Permit” means any permit, license, certificate, approval, consent, notice,
waiver, franchise, registration, filing, accreditation or other similar
authorization required by any Law or Governmental Body.
     “Permitted Liens” means Adverse Claims:

14



--------------------------------------------------------------------------------



 



     (a) for Taxes not yet due and payable;
     (b) for statutory liens in favor of film laboratories;
     (c) for mechanics and materialmen’s liens, provided that if Mandate or any
of its Subsidiaries is aware of such liens, they are reflected in the Financial
Statements (to the extent then outstanding);
     (d) for deposits under worker’s compensation and unemployment insurance;
     (e) arising in the ordinary course of production of a Motion Picture
(including Adverse Claims in favor of Guilds and production lenders and
including completion guarantors);
     (f) created under or in connection with any distribution agreement entered
into with a distributor or subdistributor in the ordinary course of business in
connection with the distribution, subdistribution or exploitation of a Motion
Picture;
     (g) created pursuant to the terms of any government tax incentive agreement
or similar Soft-Money Benefit transaction;
     (h) in favor of a Co-Financier (it being understood that a production
lender is not a Co-Financier) of a Motion Picture to secure the payment of
amounts due to such Co-Financier in connection with such Motion Picture;
provided however that such Adverse Claims are subject to a customary inter-party
agreement with such Co-Financier; and
     (i) arising under or in connection with the Natixis Facility or otherwise
set forth in Schedule 1.1(a) attached hereto or imposed by Purchaser or LGE;
     provided, however, that with respect to Derivative Works, “Permitted Liens”
means only the Adverse Claims referenced in clauses (a), (b) and (c) above,
Adverse Claims in favor of Guilds, and the Adverse Claims set forth on
Schedule 1.1(b) attached hereto.
     “Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, association, joint stock company, trust,
trustee, entity, joint venture, labor organization, unincorporated organization,
Governmental Body, executor, administrator or other legal representative.
     “Purchaser Indemnified Parties” means Purchaser, its Subsidiaries and
Affiliates (including, without limitation, Mandate and its Subsidiaries after
the Closing) and their respective officers, directors, managers, stockholders,
members, partners, employees, agents and representatives.
     “Purchaser Material Adverse Effect” means any changes, effects or
conditions that, individually or in the aggregate, would reasonably be expected
to have a materially adverse effect on (a) the business, assets, liabilities,
financial condition, or results of operations of LGE and its Subsidiaries, taken
as a whole, or (b) the ability of Purchaser or LGE, as applicable, to consummate
the transactions contemplated by this Agreement or the other Transaction
Documents; provided, however, that any such change, effect or condition arising
out of or

15



--------------------------------------------------------------------------------



 



relating to any change or development (i) applicable to the entertainment or
media industry generally or (ii) resulting from the entry into, consummation or
announcement of this Agreement or the transactions contemplated hereby
(including the effect of any actions with respect to any of the transactions
contemplated hereby permitted to be taken in accordance with the terms of this
Agreement), or performance of a party’s obligations hereunder or contemplated
hereby in accordance with the terms hereof shall not constitute a “Purchaser
Material Adverse Effect.”
     “Records” means all of a Person’s books, records, files, documents and
agreements, whether in tangible, electronic or digital media or any other
medium.
     “Registration Rights Agreement” means the registration rights agreement to
be entered into at Closing by and among Purchaser and the Sellers, substantially
in the form of Exhibit D attached hereto.
     “Reportable Event” shall mean any reportable event as defined in Section
4043(c) of ERISA, other than a reportable event as to which provision for thirty
(30)-day notice to the PBGC has been waived under applicable regulations.
     “Restrictive Term” means, with respect to J. Drake or Kahane, the period
commencing with the Closing and ending on the three (3)-year anniversary of the
Closing Date; provided that, with respect to either such Mandate Individual, the
Restrictive Term shall be deemed terminated earlier as follows:
     (a) in the event that such Mandate Individual ceases to be employed by LGE
or its Affiliates as a result of a termination by such Mandate Individual
without Good Reason, the Restrictive Term with respect to such Mandate
Individual shall terminate on the three (3)-year anniversary of the Closing
Date;
     (b) in the event that such Mandate Individual ceases to be employed by LGE
or its Affiliates as a result of a termination for Cause, the Restrictive Term
with respect to such Mandate Individual shall terminate on the two (2)-year
anniversary of the Closing Date; or
     (c) in the event that such Mandate Individual ceases to be employed by LGE
or its Affiliates as a result of a termination without Cause or for Good Reason
before the three (3)-year anniversary of the Closing Date, the Restrictive Term
with respect to such Mandate Individual shall terminate on the date of such
termination of employment.
     Notwithstanding anything contained in this Agreement to the contrary, the
expiration or termination of a Restrictive Term with respect to a Mandate
Individual shall not affect any rights or obligations of Purchaser or its
Affiliates under the Employment Agreement with such Mandate Individual, if any.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Seller Accounts” means the accounts designated in writing by the Sellers
to Purchaser at least two (2) Business Days prior to either the Closing Date or
the applicable payment date, as applicable.

16



--------------------------------------------------------------------------------



 



     “Seller Indemnified Parties” means the Sellers and their Affiliates and
their respective officers, directors, managers, stockholders, members, partners,
employees, agents and representatives.
     “Seller Material Adverse Effect” means, with respect to a Seller, any
changes, effects or conditions that, individually or in the aggregate, would
reasonably be expected to have a materially adverse effect on the ability of
such Seller to consummate the transactions contemplated by this Agreement or the
other Transaction Documents.
     “Share Security Interest” means any Adverse Claim, other than those arising
under applicable securities Laws and those imposed by Purchaser.
     “Sharing Percentage” means [REDACTED] for the Drake Family Trust,
[REDACTED] for Kahane, and [REDACTED] for Goldsmith.
     “Soft-Money Benefit” means (a) the net benefit to Purchaser or its
Subsidiaries of labor-based or content-based tax rebates, tax credits,
traditional sale/leaseback transactions, German tax fund, S. African tax fund or
similar programs, and excludes (b) Purchaser’s recent Goldman Sachs slate
financing transaction or similar slate financing transactions, securitizations,
interest gains on low cost or no interest loans and corporate financings;
provided that, for purposes of clarification, any equity investment in Motion
Pictures contemplated by Purchaser’s recent SGF financing transaction shall not
be a Soft-Money Benefit and shall not be a Gross Receipt but shall be deemed to
reduce Direct Negative Costs.
     “Specified Rights” means the right to receive fees with respect to the
Motion Pictures “Boogeyman” and “The Grudge” under the following Contracts:
(a) the “Boogeyman” and “The Grudge” Payment Instruction and
Commissions/Derivative Works Payments Agreement dated December 29, 2004, with
effect from August 1, 2004, by and among PBNJ Holdings, LLC (now Mandate
Holdings, LLC), The Rights Holding, Co., Bodyguard Pictures, LLC,
GHP1-Boogeyman, LLC, GHP2-Grudge, LLC, Sam Raimi and Rob Tapert, (b) the
Memorandum dated June 18, 2002 from Senator International, Inc. to Sam Raimi and
Rob Tapert, (c) the Amendment to the Memorandum of Bodyguard Pictures, LLC dated
as of December 29, 2004, with effect from August 1, 2004, by and among The
Rights Holding, Co., PBNJ Holdings, LLC (now Mandate Holdings, LLC), Sam Raimi
and Rob Tapert, (d) the Operating Agreement of Ghost House Pictures, LLC (now
Bodyguard Pictures, LLC) effective as of July 25, 2003 by and among Senator
International, Inc., Sam Raimi and Rob Tapert, and (e) the Amendment to the
Limited Liability Company Operating Agreement of Bodyguard Pictures, LLC dated
as of December 29, 2004, with effect from August 1, 2004, by and among Sam
Raimi, Rob Tapert, The Rights Holding, Co. and PBNJ Holdings, LLC (now Mandate
Holdings, LLC).
     “Subsidiary” means, with respect to a Person, (a) any other Person that is
a corporation of which at least fifty percent (50%) of the total voting power of
all classes of the common stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors is owned by such Person,
directly or through one or more other Subsidiaries of such Person, and (b) any
other Person (other than a corporation) of which at least fifty percent (50%) of
the total voting power of all classes of the common Equity Interests (however
designated, but on an as-converted basis) entitled (without regard to the
occurrence of any contingency) to vote in the

17



--------------------------------------------------------------------------------



 



election of the governing body, partners, managers or others that will control
the management of such entity is owned by such Person directly or through one or
more other Subsidiaries of such Person. Notwithstanding the foregoing, (i) B And
G Derivatives Holdings, LLC, GHP-4-Grudge 2, LLC and GHP-5-Boogeyman 2, LLC
shall each be deemed a Subsidiary of Mandate and (ii) Stupid Zebra, LLC shall
not be a Subsidiary of Mandate (or any of its Subsidiaries).
     “Tax” or “Taxes” refers to any and all federal, state, local and foreign
Taxes, assessments and other governmental charges, duties, impositions and
liabilities relating to Taxes, including Taxes based upon or measured by gross
receipts, income, profits, sales, use and occupation, and value added, ad
valorem, transfer, franchise, withholding, payroll, recapture, employment,
excise and property Taxes, together with all interest, penalties and additions
imposed with respect to such amounts and any obligations under any agreements or
arrangements with any other person with respect to such amounts and including
any liability for Taxes of a predecessor entity. For purposes of this
definition, the term “Tax” or “Taxes,” when used in reference to Mandate’s tax
obligations, shall also include those amounts paid by Mandate to third parties
for which Mandate is, under applicable local Laws, a withholding agent.
     “Tax Return” means any federal, state, local and foreign returns,
estimates, information statements, reports, declarations, an all other filings
relating to Taxes required to be submitted to a Governmental Body in connection
with Taxes (including any attachment or schedule thereto or any amendment
thereof), including any claim for refund, declaration of any estimated Tax and
combined or consolidated return for any group of entities.
     “Theatrical Exhibition” or “Theatrically Exhibited” means, with respect to
a Motion Picture, the commercial exhibition of such Motion Picture using any
form of Motion Picture copy by any process now known or hereafter devised in
walk-in or drive-in theaters Open to the General Public.
     “Third Party” means a Person unaffiliated with any of the Parties.
     “Third Party Licenses” means all Contracts entered into between Mandate, a
Subsidiary of Mandate, or Stupid Zebra, LLC, on the one hand, and one or more
Persons, on the other hand, pursuant to which such Persons acquired or were
licensed rights in Motion Pictures or Intellectual Property (including Mandate
Registered Intellectual Property or Mandate Intellectual Property).
     “Transaction Documents” means this Agreement, the Employment Agreements,
the Registration Rights Agreement, the Additional Agreement, the Indemnification
Agreement, the Instruments of Assignment, and the Spousal Consents.
     “Transactions” means the transactions contemplated under the Transaction
Documents.
     “Transfer Taxes” means any charge or duty imposed, assessed or levied on
the transfer or disposition of tangible, intangible, real or personal property
including but not limited to documentary, sales, use, registration, value-added,
stamp, recording and other such Taxes which are similar in nature as the
aforementioned.

18



--------------------------------------------------------------------------------



 



     “Treasury Regulations” means the proposed, temporary and final regulations
promulgated under Title 26 of the Internal Revenue Code.
     1.2 Definition Cross-References. The following defined terms used in this
Agreement and not defined in Section 1.1 are defined in the corresponding
Sections of this Agreement:

      Term   Section
[REDACTED] DW Gross Receipts Amount
  2.4(a)(ii)(A)
[REDACTED] Retained Rights Receipts Amount
  2.4(b)(iii)(A)
3(a) Contingent Participation
  2.3(a)
3(a) Contingent Payment Period
  2.3(a)
3(b) Contingent Participation
  2.3(b)
3(b) Contingent Payment Period
  2.3(b)
2006 Tax Returns
  5.1(d)(i)
2006 Tax Return Arbitration
  5.1(d)(i)
2006 Tax Year
  5.1(d)(ii)
2007 Stub Tax Period
  5.1(d)(ii)
2007 Stub Period Tax Return Arbitration
  5.1(d)(ii)
2007 Stub Period Tax Returns
  5.1(d)(ii)
2007 Tax Distribution
  5.5(a)
Actual 2007 Stub Period Taxable Income
  5.5(b)
Affiliated Person
  3.18
Arbitration Notice
  9.15(b)
Audited Financial Statements
  3.4(a)
Base Consideration
  2.2(a)
Closing
  2.5
Closing Consideration
  2.2(a)(i)
Closing Date
  2.5
Contingent Participation Hurdle
  2.3(c)
Contingent Producer Fee
  2.4(a)(ii)
Dispute
  9.15
Drake Family Trust Indemnity Holdback Shares
  2.2(b)
Drake Family Trust Regular Holdback Shares
  2.2(b)
Estimated 2007 Stub Taxable Income
  5.5(b)
Excluded Contracts
  3.12(c)
Financial Statements
  3.4(a)
Fixed Producer Fee
  2.4(a)(i)
Fundamental Claims
  8.4(c)
Fundamental Representations
  8.1
Goldsmith Indemnity Holdback Shares
  2.2(b)
Goldsmith Trust Regular Holdback Shares
  2.2(b)
Guaranty Holdback Shares
  2.2(a)(ii)
Holdback Consideration
  2.2(a)(ii)
Holdback Shares
  2.2(a)(ii)
Indemnification Notice
  8.4(a)
Indemnifying Party
  8.5
Indemnity Basket
  8.6(c)
Indemnity Deductible
  8.6(c)
Indemnity Holdback Sharing Percentage
  8.4(b)(i)
Instruments of Assignment
  2.6(a)(i)
Kahane Indemnity Holdback Shares
  2.2(b)
Kahane Regular Holdback Shares
  2.2(b)
LGE Secretary’s Certificate
  2.6(b)(iii)(B)

19



--------------------------------------------------------------------------------



 



      Term   Section
LGE Stock
  4.1(f)(ii)
JAMS
  9.15(b)
Leases
  3.9
Mandate
  Preamble
Mandate COO’s Certificate
  2.6(a)(ii)
Mandate Disclosure Letter
  ARTICLE 3
Mandate Employees
  3.16(a)
Mandate Membership Interests
  Recitals
Mandate Releasor
  5.6(b)
Mandate Representative
  2.10(a)
Material Contract
  3.12(a)
Mandate Permits
  3.7
Noncompetition Covenants
  5.2(a)
Parties
  Preamble
Plans
  3.16(a)
Potential Claims
  8.2(a)(v)
Purchase Price
  5.1
Purchaser
  Preamble
Purchaser Covered Persons
  5.6(a)
Purchaser Disclosure Letter
  4.2
Purchaser Secretary’s Certificate
  2.6(b)(iii)(A)
Reference Date
  3.5
Regular Holdback Shares
  2.2(a)(ii)
Releases
  5.6(c)
Reports
  4.2(f)
Resolved Amount
  8.4(a)
Resolved Claim Notice
  8.4(a)
Retained Distribution Rights
  2.4(b)(iii)
Rights Consideration
  2.4(b)(i)
S-3 Registration Statement Supplement
  2.9
SEC
  2.9
Seller Releasor
  5.6(a)
Sellers
  Preamble
Seller Covered Persons
  5.6(b)
Sellers’ Indemnification Cap
  8.6(a)
Spousal Consent
  4.1(a)
Straddle Period
  5.1(g)(iv)
Studio Co-Financing Amount
  2.4(c)
Studio Co-Financing Producer Fee
  2.4(c)(i)
Studio Shared Pot Co-Financing
  2.4(c)
Tax Claim
  5.1(g)
Third Party Claim
  8.5
Third Party Disposition
  2.4(b)(i)
True Cash Breakeven
  2.4(a)(ii)
Unaudited Financial Statements
  3.4(a)
Unobjected Amount
  8.4(a)

     1.3 Computation of Time Periods.
     Unless otherwise stated in this Agreement, in the computation of a period
of time from a specified date to a later specified date, the word “from” means
“from and including”, the word “through” means “to and including”, and the words
“to” and “until” each mean “to but excluding.”

20



--------------------------------------------------------------------------------



 



     1.4 Accounting Terms / Ratios.
     (a) Except as otherwise expressly provided herein, all accounting terms not
defined herein shall be construed in accordance with GAAP.
     (b) All calculations of financial ratios hereunder shall be calculated to
the same number of decimal places as the relevant ratios are expressed in and
shall be rounded upward if the number in the decimal place immediately following
the last calculated decimal place is five or greater, and rounded down if
otherwise.
     (c) All currency amounts are in Dollars unless expressly stated in a
different currency.
     1.5 Rules of Construction. Unless the context otherwise clearly requires:
     (a) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;
     (b) the singular includes the plural and the plural includes the singular;
     (c) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;
     (d) “or” is not exclusive;
     (e) the word “shall” shall be construed to have the same meaning and effect
as the word “will”, and vice versa;
     (f) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modification set
forth herein);
     (g) any reference herein to any Person, or to any Person in a specified
capacity, shall be construed to include such Person’s successors and permitted
assigns or such Person’s successors in such capacity, as the case may be;
     (h) any reference to any Law herein shall be construed as referring to such
Law as from time to time amended;
     (i) any reference to “out of pocket expenses” shall mean “actual, direct,
third-party out of pocket expenses”; and
     (j) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section,
clause or other subdivision.

21



--------------------------------------------------------------------------------



 



ARTICLE 2
TRANSACTIONS AND CLOSING
     2.1 Purchase and Sale of Mandate Membership Interests. On the terms and
subject to the conditions of this Agreement, on the Closing Date, each Seller
shall transfer, sell and deliver to Purchaser all of the Mandate Membership
Interests owned beneficially or of record by such Seller, which Mandate
Membership Interests collectively constitute all of the Equity Interests of
Mandate.
     2.2 Base Consideration.
     (a) Amount of Base Consideration. In consideration for the Mandate
Membership Interests, Purchaser shall pay to the Sellers (in addition to the
other amounts payable pursuant to Section 2.3 and Section 2.4) an aggregate
amount equal to Fifty-Six Million Three Hundred Twenty-Four Thousand Two Hundred
Sixty-Seven Dollars ($56,324,267) (the “Base Consideration”), which amount shall
be allocated among the Sellers in accordance with each Seller’s respective
Sharing Percentage. The Base Consideration shall be payable by Purchaser
(provided, that to the extent any Base Consideration is payable in shares of LGE
Common Stock, LGE shall issue and deliver such Base Consideration on Purchaser’s
behalf) as follows:
     (i) Forty-Four Million Three Hundred Twenty-Four Thousand Two Hundred
Sixty-Seven Dollars ($44,324,267) shall be payable at Closing in the form of
cash by wire transfer of immediately available U.S. funds to the Seller Accounts
(collectively, the “Closing Consideration”); provided that $1.5 million of the
Closing Consideration shall instead be paid one-third to each of the Sellers
instead of in accordance with their respective Sharing Percentages;
     (ii) Twelve Million Dollars ($12,000,000) payable in the form of shares of
LGE Common Stock (the number of shares to be determined in accordance with
Section 2.2(b)), which shares shall be issued and delivered as provided in
Section 2.8, but subject to Article 8 (collectively, the “Holdback
Consideration” or the “Holdback Shares”). Of the Holdback Shares, shares
representing Five Million Dollars ($5,000,000) at Closing shall constitute
“Indemnity Holdback Shares” and shares representing Seven Million Dollars
($7,000,000) at Closing shall constitute “Regular Holdback Shares.”
     (b) Determination of Number of Shares of LGE Common Stock Issuable as Part
of Base Consideration. The number of Indemnity Holdback Shares to be issued to
the Drake Family Trust (the “Drake Family Trust Indemnity Holdback Shares”)
shall be determined by multiplying (x) Five Million Dollars ($5,000,000) by
(y) the Drake Family Trust’s Sharing Percentage and dividing the result by
(z) the lesser of (1) the Average Price as of the Closing and (2) the Closing
Price (calculated to be [$5,000,000 x .60]/$9.31=322,234 Drake Family Trust
Indemnity Holdback Shares). The number of Indemnity Holdback Shares to be issued
to Kahane and Goldsmith (as applicable, the “Kahane Indemnity Holdback Shares”
or the “Goldsmith Indemnity Holdback Shares”) shall be determined by multiplying
(A) Five Million Dollars ($5,000,000) by (B) such

22



--------------------------------------------------------------------------------



 



Seller’s Sharing Percentage and dividing the result by (C) the Average Price as
of the Closing (calculated to be [$5,000,000 x .25]/$9.4185=132,718 Kahane
Indemnity Holdback Shares; [$5,000,000 x .15]/$9.4185=79,631 Goldsmith Indemnity
Holdback Shares). The number of Regular Holdback Shares to be issued to the
Drake Family Trust (the “Drake Family Trust Regular Holdback Shares”) shall be
determined by multiplying (X) Seven Million Dollars ($7,000,000) by (Y) the
Drake Family Trust’s Sharing Percentage and dividing the result by (Z) the
lesser of (1) the Average Price as of the Closing and (2) the Closing Price
(calculated to be [$7,000,000 x .60]/$9.31=451,128 Drake Family Trust Regular
Holdback Shares). The number of Regular Holdback Shares to be issued to Kahane
and Goldsmith (as applicable, the “Kahane Regular Holdback Shares” or the
“Goldsmith Regular Holdback Shares”) shall be determined by multiplying
(xx) Seven Million Dollars ($7,000,000) by (yy) such Seller’s Sharing Percentage
and dividing the result by (zz) the Average Price as of the Closing (calculated
to be [$7,000,000 x .25]/$9.4185=185,805 Kahane Regular Holdback Shares;
[$7,000,000 x .15]/$9.4185=111,483 Goldsmith Regular Holdback Shares).
     2.3 3(a) and 3(b) Contingent Participation. The Sellers shall be entitled
to receive from Purchaser certain contingent participation amounts on the terms
and conditions set forth in this Section 2.3.
     (a) 3(a) Contingent Participation. Subject to Section 2.3(c), from and
after the Closing Date, with respect to each 3(a) Picture, for the longer of
(i) five (5) years from and after the Closing Date, and (ii) a period of five
(5) years from and after the Initial Theatrical Release Date of the applicable
3(a) Picture (as applicable, the “3(a) Contingent Payment Period”), Purchaser
shall pay the Sellers (in accordance with each Seller’s respective Sharing
Percentage) an aggregate amount equal [REDACTED] of the 3(a) Amounts derived
from the exploitation of 3(a) Pictures (i.e. on a cross-collateralized basis)
during the 3(a) Contingent Payment Period (the “3(a) Contingent Participation”);
provided, however, 3(a) Contingent Participation payable by Purchaser to the
Sellers shall not exceed [REDACTED] in the aggregate. Purchaser shall pay any
3(a) Contingent Participation to the Sellers within ten (10) Business Days after
the closing of Purchaser’s books with respect to the fiscal quarter in which it
is determined that the Contingent Participation Hurdle has been reached, and
thereafter, on a quarterly basis, within ten (10) Business Days after the
closing of Purchaser’s books with respect to each fiscal quarter.
     (b) 3(b) Contingent Participation. Subject to Section 2.3(c), from and
after the Closing Date, with respect to each 3(b) Picture for which principal
photography commences within five (5) years after the Closing Date, for a period
of ten (10) years from and after the Initial Theatrical Release Date of the
applicable 3(b) Picture (as applicable, the “3(b) Contingent Payment Period”),
Purchaser shall pay the Sellers (in accordance with each Seller’s respective
Sharing Percentage) an aggregate amount equal to [REDACTED] of the 3(b) Amounts,
on a 3(b) Picture Group by 3(b) Picture Group basis, derived from the
exploitation of the 3(b) Pictures in each 3(b) Picture Group during the 3(b)
Contingent Payment Period (the “3(b) Contingent Participation”). Purchaser shall
pay any 3(b) Contingent Participation to the Sellers within ten (10) Business
Days after the closing of Purchaser’s books with respect to the fiscal quarter
in which it is

23



--------------------------------------------------------------------------------



 



determined that the Contingent Participation Hurdle has been reached, and
thereafter, on a quarterly basis, within ten (10) Business Days after the
closing of Purchaser’s books with respect to each fiscal quarter.
     (c) Contingent Participation Hurdle. Notwithstanding anything to the
contrary contained herein, the Sellers shall not be entitled to receive, and
Purchaser shall have no obligation to pay, any 3(a) and 3(b) Contingent
Participation unless and until such time as the aggregate amount of any 3(a) and
3(b) Contingent Participation and Derivative Works Contingent Participation
earned by the Sellers exceeds the sum of (i) the Base Consideration, (ii) the
Cost of Funds and (iii) the one-time cost of the D&O and EPLI insurance tail
coverage paid by Purchaser pursuant to Section 5.8 (the “Contingent
Participation Hurdle”), and in such event the aggregate amount of any 3(a) and
3(b) Contingent Participation payable to the Sellers shall be net of the
Contingent Participation Hurdle amount. For clarification, as an example, if the
aggregate amount of 3(a) and 3(b) Contingent Participation is [REDACTED], and
assuming for purposes of this example there is no Cost of Funds or any
Derivative Works Contingent Participation payable to the Sellers, then the
aggregate amount payable to the Sellers as 3(a) and 3(b) Contingent
Participation shall be [REDACTED]. So long as the Sellers are entitled to earn
amounts under Section 2.3 or Section 2.4, Purchaser shall report to the Sellers,
on a quarterly basis, within ten (10) Business Days after the closing of
Purchaser’s books with respect to each fiscal quarter, the amount of 3(a) and
3(b) Contingent Participation and Derivative Works Contingent Participation
earned during such quarter, with reasonable supporting documentation.
     (d) Monetization at Sellers’ Request. The Sellers (as a group and not
individually, as exercised by the Mandate Representative on their behalf) may,
with respect to one or more 3(a) Picture(s), demand during the six (6) month
period after the end of the 3(a) Contingent Payment Period applicable to such
3(a) Pictures(s) that Purchaser enter into one (1) or more monetization
transactions (i.e., a transaction where the present value of the Sellers’ share
of projected future income stream represented by such contingent compensation
with respect to such 3(a) Picture(s) is monetized, whether by loan, sale,
factoring or otherwise) allowing the Sellers to receive the net present value of
any 3(a) Contingent Participation that may be payable to the Sellers with
respect to such 3(a) Pictures) during the five (5) year period immediately
following the end of the 3(a) Contingent Payment Period as if the 3(a)
Contingent Period was extended for an additional five (5) years. All valuation
of receivables and all net present value calculations for any such monetization
transaction shall be subject to Purchaser’s review and prior approval, which
approval shall not be unreasonably withheld or delayed. Notwithstanding anything
to the contrary, any such monetization transactions undertaken at the request of
the Sellers shall not cover any portion of Purchaser’s receipts without
Purchaser’s written consent and all costs, fees and expenses related to or
arising from such monetization transactions (including, without limitation, all
costs, fees and legal expenses of Purchaser and/or Mandate and its Subsidiaries
and Affiliates) shall be borne solely and directly by the Sellers and not paid
from the monetization proceeds.
     2.4 Derivative Works. Subject to Section 2.4(d) below:

24



--------------------------------------------------------------------------------



 



     (a) Producer Fees. From and after the date on which the Contingent
Participation Hurdle has been reached after the Closing Date, with respect to
each Derivative Work produced by Purchaser, Purchaser shall pay the Sellers (in
accordance with each Seller’s respective Sharing Percentage) the following
amounts:
     (i) a producer fee, payable in cash, equal to [REDACTED] of the Budget
(excluding financing costs, contingency, third party completion guarantee costs,
and other customary exclusions) for such Derivative Work (the “Fixed Producer
Fee”); provided, that, for any Derivative Work that is a direct-to-video
production, the minimum Fixed Producer Fee shall be [REDACTED]; and
     (ii) a contingent producer fee, payable in cash (the “Contingent Producer
Fee”), equal to the greater of:

  (A)   [REDACTED] of the Gross Receipts derived from such Derivative Work after
True-Cash Breakeven (the “[REDACTED] DW Gross Receipts Amount”) against the
Fixed Producer Fee; and     (B)   [REDACTED] of the Net Profits for such
Derivative Picture as if such Derivative Picture were treated as a 3(b) Picture
and after giving effect to crossing with other 3(b) Pictures.

For purposes of this Agreement, “True-Cash Breakeven” means the point at which
the Gross Receipts equals the actual out-of-pocket Third Party costs and
expenses incurred by Purchaser or its Affiliates (provided that, with respect to
such Third Party costs and expenses incurred by any Affiliate that is not,
directly or indirectly, a wholly-owned Subsidiary of Purchaser, the calculation
of “True-Cash Breakeven” shall include only the amount thereof allocable to
Purchaser or its wholly-owned Subsidiaries), net of all discounts, rebates,
allowances and insurance recoveries, taking into account all Soft Money
Benefits, and without any overhead, supervisory fees or distribution fees. For
the purpose of calculating True-Cash Breakeven for this Agreement, one hundred
percent (100%) of revenue and one hundred percent of (100%) of expenses from
exploitation of Home Video Rights to the applicable Derivative Work shall be
included on a rolling basis; provided, however, that for the purposes of
calculating the [REDACTED] DW Gross Receipts Amount, revenue from exploitation
of Home Video Rights to such Derivative Work shall be included assuming a
[REDACTED] royalty rate, and no distribution fees or expenses associated with
exploitation of Home Video Rights shall be deducted.
For purposes of clarification, Home Video Rights for all purposes of the
calculation of expenses for True-Cash Breakeven, the [REDACTED] DW Gross
Receipts Amount and the [REDACTED] Retained Rights Receipts Amount in this
Section 2.4 shall be subject to a reasonable reserve for video returns not to
exceed [REDACTED], and in any event, liquidated within twelve (12) months, if
Purchaser is the distributor of such Derivative Work.

25



--------------------------------------------------------------------------------



 



     (b) Third Party Disposition. From and after the Closing Date:
     (i) For all Derivative Works which are produced under arms-length
arrangements containing reasonable and customary industry terms with a Third
Party pursuant to which such Third Party acquires all rights (a “Third Party
Disposition”) (other than transfers for the accommodation of purely financial
financing structures such as the Goldman Sachs slate financing deal, sale
leaseback transactions, negative pickup financings, and German Tax funds which
will be treated as productions subject to the provisions of Section 2.4(a) above
in all respects) and such Third Party provides for (or arranges) production
financing and pays Purchaser (and Purchaser actually receives) as consideration
either guaranteed or contingent amounts or both (such amounts, “Rights
Consideration”), Purchaser shall remit to the Sellers (in accordance with each
Seller’s respective Sharing Percentage) an aggregate amount equal to [REDACTED]
of all such Rights Consideration (it being understood that the aggregate Rights
Consideration before calculation of the Sellers’ [REDACTED] share shall be net
of any actual direct Third Party costs incurred by Purchaser in the development
of and not otherwise reimbursed with respect to the applicable Derivative Work,
if any).
     (ii) For all such Derivative Works, Purchaser shall require the Third Party
to include in the Budget for the applicable Derivative Work the Fixed Producer
Fee, and Purchaser shall remit to the Sellers (in accordance with each Seller’s
respective Sharing Percentage) an aggregate amount equal to [REDACTED] of all
such Fixed Producer Fees actually received by Purchaser and [REDACTED] of all
other amounts received by Purchaser (it being understood that the aggregate
amount before calculation of the Sellers’ [REDACTED] share shall be net of any
actual direct Third Party costs incurred by Purchaser in the development of and
not otherwise reimbursed with respect to the applicable Derivative Work, if
any).
     (iii) For any Derivative Work produced under an arrangement with a Third
Party for which Purchaser retains rights in some but not all territories
(“Retained Distribution Rights”), then with respect to Gross Receipts received
by Purchaser from direct distribution of such Retained Distribution Rights,
Purchaser shall pay to the Sellers (in accordance with each Seller’s respective
Sharing Percentage) an aggregate amount equal to the greater of:

  (A)   [REDACTED] of Purchaser’s Gross Receipts from the Retained Distribution
Rights after True-Cash Breakeven (taking into account only Purchaser’s costs and
expenses relating to the Retained Distribution Rights calculated on a rolling
basis and without a distribution fee) (“[REDACTED] Retained Rights Receipts
Amount”), after recouping the Sellers’ [REDACTED] share of the Fixed Producer
Fee (by way of example, if the Fixed Producer Fee is [REDACTED] and the
[REDACTED] Retained

26



--------------------------------------------------------------------------------



 



      Rights Receipts Amount is [REDACTED], then the Sellers would be entitled
to [REDACTED] of the Fixed Producer Fee or [REDACTED] plus an additional
[REDACTED] of the [REDACTED] Retained Rights Receipts Amount for a total of
[REDACTED]); and     (B)   [REDACTED] of the Net Profits derived from
exploitation of such Retained Distribution Rights after giving effect to the
crossing with other 3(b) Pictures;

For the purposes of calculating the [REDACTED] Retained Rights Receipts Amount
for this Section 2.4(b), (x) one hundred percent (100%) of all receipts from
exploitation of the Retained Distribution Rights (other than exploitation of
Home Video Rights) to such Derivative Work shall be included, (y) receipts from
the exploitation of Home Video Rights to such Derivative Work shall be included
assuming a [REDACTED] royalty rate, and (z) all out-of-pocket costs incurred
with respect to such Retained Distribution Rights (other than costs and expenses
incurred for Home Video Rights) on a rolling basis shall be included.
In the event that Purchaser licenses the Retained Distribution Rights to a Third
Party for distribution in a territory, then Purchaser’s Gross Receipts shall be
calculated at the level of Purchaser’s revenue (i.e., the revenue actually
received by Purchaser, not by the licensee). Notwithstanding anything contained
in this Section 2.4(b)(iii), in no event shall the Sellers be entitled to share
in revenue from Retained Distribution Rights from a Derivative Work in an amount
greater than Purchaser’s actual profit from such Retained Distribution Right
(i.e., after True-Cash Breakeven) after giving effect to the share payable to
the Sellers under this Agreement; provided, that the foregoing limitation shall
not apply to the Sellers’ right to earn and be paid the Rights Consideration and
Fixed Producer Fee (which shall be treated in accordance with this Section 2.4).
     (c) Studio Co-Financing Transactions. From and after the Closing Date, for
all Derivative Works co-financed with a Co-Financier under an arrangement
similar to a so-called “studio-to-studio shared pot arrangement” (as such
arrangements are customarily understood in the motion picture industry in Los
Angeles, California as of the Closing Date) (“Studio Shared Pot Co-Financing”),
Purchaser shall pay to the Sellers (in accordance with each Seller’s respective
Sharing Percentage) an aggregate amount (“Studio Co-Financing Amount”) equal to
the sum of:
     (i) [REDACTED] of the Fixed Producer Fee (such [REDACTED] amount, the
“Studio Co-Financing Producer Fee”), net of any actual direct Third Party costs
incurred by Purchaser in the development of and not otherwise reimbursed with
respect to the applicable Derivative Work; and
     (ii) an amount equal to the greater of:

  (A)     [REDACTED] of Purchaser’s Gross Receipts (after taking into account
all true-up payments between the studios) from the applicable Derivative Work
after Purchaser’s

27



--------------------------------------------------------------------------------



 



      True-Cash Breakeven with all expenses calculated on a rolling basis (after
taking into account all true-up payments between the Co-Financiers), with no
distribution fee deducted against the Sellers’ Studio Co-Financing Producer Fee;
or     (B)   [REDACTED] of Net Profits with respect to such Derivative Work
derived from the exploitation of such Derivative Work after giving effect to
crossing with other 3(b) Pictures.

Notwithstanding anything to the contrary contained in this Section 2.4(c), in no
event shall the Sellers be entitled to share in revenue from a Derivative Work
in an amount greater than Purchaser’s actual profit from such Derivative Work
after True-Cash Breakeven after giving effect to the share payable to the
Sellers under this Section 2.4(c); provided, that, the foregoing shall not apply
to the Sellers’ right to earn and be paid the Rights Consideration or the Fixed
Producer Fee (which shall be treated in accordance with this Section 2.4).
     (d) All Derivative Works Contingent Participation shall be applied against
the Contingent Participation Hurdle for purposes of determining whether the
Contingent Participation Hurdle is reached; provided, that 3(a) and 3(b)
Contingent Participation shall only be payable by Purchaser to the Sellers to
the extent in excess of the Contingent Participation Hurdle (i.e., it will not
be payable back to Dollar one).
     (e) For all Derivative Works that are produced under an arrangement other
than those described in Sections 2.4(a), 2.4(b) or 2.4(c) above, then Purchaser
and the Sellers shall negotiate in good faith for the Sellers to receive a share
(allocated among them in accordance with each Seller’s respective Sharing
Percentage) in the revenue derived from the distribution of such Derivative
Work, giving effect to and within the same basic parameters set forth in
Sections 2.4(a), 2.4(b) or 2.4(c) above.
     (f) For purposes of clarity, Section 2.4 shall also apply, mutatis
mutandis, with respect to Derivative Works produced by an Affiliate of LGE other
than Purchaser. For purposes of further clarity, the obligations set forth in
Section 2.3 and this Section 2.4 will survive any merger, consolidation, or
other sale of Purchaser, LGE, or Mandate after the Closing.
     2.5 The Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) will take place at the offices of Liner Yankelevitz
Sunshine & Regenstreif LLP at 1100 Glendon Avenue, 14th Floor, Los Angeles,
California, commencing at 9:00 a.m., local time, on the date hereof (the
“Closing Date”).
     2.6 Deliveries at the Closing. At the Closing:
     (a) Sellers’ Deliveries. The Sellers will deliver, or cause Mandate to
deliver, to Purchaser:

28



--------------------------------------------------------------------------------



 



     (i) assignment of membership interests (the “Instruments of Assignment”),
in substantially the form of Exhibit E attached hereto, the Additional
Agreement, the Indemnification Agreement, the Employment Agreements, the
Registration Rights Agreement, the Ghost House Mobile Assignment, and the
applicable Spousal Consents, in each case duly executed by all of the parties
named thereto (other than LGE, Purchaser and LGF);
     (ii) an officer’s certificate substantially in the form of Exhibit F-1
attached hereto, duly executed on Mandate’s behalf by its Chief Operating
Officer, (A) attesting to the incumbency of the officers executing this
Agreement on its behalf and the authenticity of the resolutions, consent or
other approval (if any) by its manager authorizing the transactions contemplated
by this Agreement and the other Transaction Documents to which it is a party and
(B) attaching as exhibits thereto copies of Mandate’s Constitutive Documents and
a list of officers currently in place for Mandate and each of its Subsidiaries
(the “Mandate COO’s Certificate”);
     (iii) certificates of good standing (including tax good standing) as to
Mandate and each of its Subsidiaries from their respective jurisdictions of
formation and each foreign jurisdiction in which they are registered to transact
business (unless “good standing” or “tax good standing” is not a concept that is
recognized in the applicable jurisdiction);
     (iv) all Records (including all minute books, stock/equity ownership
ledgers, corporate seals (or the equivalent for other business entities) of
Mandate and its Subsidiaries; provided, that such Records shall be deemed
delivered if they are at Mandate’s principal executive office at the Closing;
     (v) a signed opinion dated the Closing Date, in substantially the form of
Exhibit G-1 attached hereto, from O’Melveny & Myers, LLP, outside counsel to
Mandate;
     (vi) a signed opinion dated the Closing Date, in substantially the form of
Exhibit G-2 attached hereto, from Katten Muchin Rosenman LLP, counsel to the
Drake Family Trust;
     (vii) a receipt for each Seller’s respective portion of the Base
Consideration received on the Closing Date;
     (viii) the most recently received bank statements reflecting current
balances for each bank account of Mandate and its Subsidiaries; and
     (ix) lender statements reflecting current outstanding balances as of two
(2) Business Days prior to the Closing for all indebtedness for borrowed money
of Mandate and its Subsidiaries.
        (b) Purchaser and LGE Deliveries to Sellers.

29



--------------------------------------------------------------------------------



 



     (i) Purchaser will deliver to each Seller (in accordance with each Seller’s
respective Sharing Percentage) the Closing Consideration in cash, by wire
transfer in immediately available funds to such Seller’s Seller Account;
     (ii) Purchaser will deliver to each Seller (A) a signed opinion dated the
Closing Date, in substantially the form of Exhibit G-3 attached hereto, from
Liner Yankelevitz Sunshine & Regenstreif LLP, outside U.S. deal counsel to
Purchaser and LGE, (B) a signed opinion dated the Closing Date, in substantially
the form of Exhibit G-4 attached hereto, from O’Melveny & Myers LLP, outside
U.S. counsel to Purchaser and LGE, and (C) a signed opinion dated the Closing
Date, in substantially the form of Exhibit G-5 attached hereto, from Heenan
Blaikie LLP, outside Canadian counsel to Purchaser and LGE;
     (iii) Purchaser or LGE, as applicable, will deliver to the Mandate
Representative on behalf of Sellers:

  (A)   a secretary’s certificate substantially in the form of Exhibit F-2
attached hereto, duly executed on Purchaser’s behalf by its secretary, attesting
to the incumbency of the officers executing this Agreement on its behalf and the
authenticity of the resolutions of its board of directors authorizing the
transactions contemplated by this Agreement and the other Transaction Documents
to which it is a party and attaching as an exhibit thereto copies of Purchaser’s
Constitutive Documents (the “Purchaser Secretary’s Certificate”).     (B)   a
secretary’s certificate substantially in the form of Exhibit F-3 attached
hereto, duly executed on LGE’s behalf by its secretary, attesting to the
incumbency of the officers executing this Agreement on its behalf and the
authenticity of the resolutions of its board of directors authorizing the
transactions contemplated by this Agreement and the other Transaction Documents
to which it is a party and attaching as an exhibit thereto copies of LGE’s
Constitutive Documents (the “LGE’s Secretary’s Certificate”).     (C)   the
Additional Agreement, the Indemnification Agreement, and the Employment
Agreements, in each case duly executed by LGE, LGF and/or Purchaser, as
applicable.

     2.7 [Intentionally omitted]
     2.8 Disbursement of Holdback Consideration.
     (a) Within two (2) Business Days following the six (6) month anniversary of
the Closing Date, LGE shall issue and deliver four-sevenths of each of the
Kahane Regular Holdback Shares (calculated to be 106,174 Kahane Regular Holdback
Shares)

30



--------------------------------------------------------------------------------



 



and the Goldsmith Regular Holdback Shares (calculated to be 63,705 Goldsmith
Regular Holdback Shares) (as adjusted for stock splits and similar transactions)
to Kahane and Goldsmith, respectively, subject to reduction (if any) as a result
of offset pursuant to Section 8.4(b).
     (b) Within two (2) Business Days following the one (1) year anniversary of
the Closing Date, LGE shall issue and deliver three-sevenths of each of the
Kahane Regular Holdback Shares (calculated to be 79,631 Kahane Regular Holdback
Shares) and the Goldsmith Regular Holdback Shares (calculated to be 47,778
Goldsmith Regular Holdback Shares), and one-fifth of each of the Kahane
Indemnity Holdback Shares (calculated to be 26,544 Kahane Indemnity Holdback
Shares) and the Goldsmith Indemnity Holdback Shares (calculated to be 15,926
Goldsmith Indemnity Holdback Shares) (as adjusted for stock splits and similar
transactions) to Kahane and Goldsmith, respectively, subject in each case to
reduction (if any) as a result of offset pursuant to Section 8.4(b) and subject
to Section 8.4(d).
     (c) Within two (2) Business Days following the eighteen (18) month
anniversary of the Closing Date, LGE shall issue and deliver the remaining
four-fifths of the Kahane Indemnity Holdback Shares (calculated to be 106,174
Kahane Indemnity Holdback Shares) and the Goldsmith Indemnity Holdback Shares
(calculated to be 63,705 Goldsmith Indemnity Holdback Shares) (as adjusted for
stock splits and similar transactions) to Kahane and Goldsmith, respectively,
and all of the Drake Family Trust Indemnity Holdback Shares (calculated to be
322,234 Drake Family Trust Indemnity Holdback Shares) and all of the Drake
Family Trust Regular Holdback Shares (calculated to be 451,128 Drake Family
Trust Regular Holdback Shares) (as adjusted for stock splits and similar
transactions) to the Drake Family Trust, subject in each case to reduction (if
any) as a result of offset pursuant to Section 8.4(b) and subject to
Section 8.4(d).
     2.9 S-3 Registration Statement Supplement. On or prior to the Closing Date,
LGE shall file with the Securities and Exchange Commission (the “SEC”) a
supplement to its “shelf” registration statement on Form S-3 pursuant to the
Registration Rights Agreement, which supplement shall be effective at the
Closing and remain effective (or shall be replaced by another registration
statement that is and remains effective) through and until at least the two
(2)-year anniversary of the date that the last Holdback Share is delivered
pursuant to Section 2.8, to register for resale the LGE Common Stock issued to
the Sellers as Base Consideration (the “S-3 Registration Statement Supplement”);
provided, that, as a condition to the filing of such S-3 Registration Statement
Supplement, each Seller shall provide Purchaser with completed security holder
questionnaires with responses subject to Purchaser’s reasonable approval and
have entered into the Registration Rights Agreement.
     2.10 Mandate Representative.
     (a) Each Seller agrees that J. Drake is hereby constituted and appointed as
agent and attorney-in-fact (“Mandate Representative”) with full power and right
of substitution so long as J. Drake gives written notice thereof to Purchaser
and each Seller, for and on behalf of each Seller, with the sole and exclusive
right and power on behalf of each of them to execute and deliver any and all
certificates or other documents required

31



--------------------------------------------------------------------------------



 



to be executed and delivered by any Seller hereunder, to give and receive
notices and communications hereunder, to make claims against Purchaser
hereunder, to authorize delivery to the Purchaser Indemnified Parties of the
Indemnity Holdback Shares or other Holdback Consideration in satisfaction of
indemnification claims by the Purchaser Indemnified Parties as contemplated by
Section 8.4, to object to such deliveries, to agree to, negotiate, enter into
settlements and compromises of, and demand arbitration and comply with orders of
courts and awards of arbitrators with respect to such claims, to make amendments
and grant waivers hereunder, and to take all actions necessary or appropriate in
the judgment of the Mandate Representative for the accomplishment of the
foregoing; provided, that any amendment, settlement, compromise, or waiver that
expressly treats one Seller in a disproportionately adverse manner from another
Seller shall require the prior written consent of such adversely affected
Seller. No bond shall be required of the Mandate Representative, and the Mandate
Representative shall receive no compensation for services rendered. Notices or
communications to or from the Mandate Representative shall constitute notice to
or from Mandate and the Sellers, as applicable. In the event of the death or
incapacity of J. Drake, Goldsmith shall serve as the Mandate Representative.
     (b) A decision, act, consent or instruction of the Mandate Representative
shall constitute a decision of Mandate and all of the Sellers and shall be
final, binding and conclusive upon each of such Parties, and Purchaser may rely
upon any written decision, act, consent or instruction of the Mandate
Representative as being the decision, act, consent or instruction of each of
such Parties. Purchaser is hereby relieved from any Liability to any person for
any acts done by it in accordance with such decision, act, consent or
instruction of the Mandate Representative.
     (c) The Mandate Representative shall, at the expense of the Sellers, be
entitled to engage such counsel, experts and other agents and consultants as the
Mandate Representative shall deem necessary in connection with exercising his or
her powers and performing his or her function hereunder and (in the absence of
bad faith on the part of the Mandate Representative) shall be entitled to
conclusively rely on the opinions and advice of such Persons. The Mandate
Representative shall have no liability to any of the Sellers for any actions
taken by him in good faith in his capacity as the Mandate Representative. The
Sellers will severally indemnify the Mandate Representative and hold the Mandate
Representative harmless against any loss, liability or expense incurred without
negligence or bad faith on the part of the Mandate Representative and arising
out of or in connection with the acceptance or administration of the Mandate
Representative’s duties hereunder, including each Seller’s respective share of
the reasonable fees and expenses of any legal counsel retained by the Mandate
Representative.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES CONCERNING MANDATE
     Subject to the exceptions and disclosures set forth in writing in the
disclosure letter delivered by Mandate to Purchaser on the date hereof (the
“Mandate Disclosure Letter”), and other than with respect to Ghost House Mobile,
Mandate represents and warrants to Purchaser as

32



--------------------------------------------------------------------------------



 



follows. All references to Mandate and its Subsidiaries and their respective
assets, rights, properties, obligations, liabilities and businesses in these
representations and warranties shall not include Ghost House Mobile or any of
its assets, rights, properties, obligations, liabilities or businesses.
     3.1 Organization. Each of Mandate and its Subsidiaries is (a) duly
organized, validly existing and in good standing (unless “good standing” is not
a concept that is recognized in the applicable jurisdiction) under the Laws of
its jurisdiction of organization and has the requisite power to own or lease and
operate its properties and to carry on its business as it is now being
conducted; (b) not in violation of its Constitutive Documents; and (c) duly
qualified or otherwise authorized to do business in each jurisdiction in which
the nature of its business or the ownership or leasing of its properties makes
such qualification necessary, except where the failure to be so qualified would
not have a Mandate Material Adverse Effect (a list of the jurisdictions in which
Mandate and its Subsidiaries are so qualified is set forth in Section 3.1 of the
Mandate Disclosure Letter). True, accurate and complete copies of the currently
effective Constitutive Documents, each as amended to date, of Mandate and each
of its Subsidiaries have been provided or made available in the Online Data Room
to Purchaser prior to the date hereof, and each of such Constitutive Documents
is in full force and effect. There is no pending or, to the Knowledge of
Mandate, threatened Action against Mandate or any of its Subsidiaries for the
dissolution, liquidation or insolvency of Mandate or any of its Subsidiaries.
Except as disclosed in Section 3.1 of the Mandate Disclosure Letter, neither
Mandate nor any of its Subsidiaries has done business and neither Mandate nor
any of its Subsidiaries is currently doing business other than under its current
name, including, without limitation, under any trade name or other “doing
business as” name.
     3.2 Status, Power and Enforceability. Mandate has all requisite power and
authority to execute and deliver this Agreement and, if specified to be a party
thereto, the other Transaction Documents, and to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. All acts and other proceedings required to be taken by Mandate to
authorize the execution, delivery and performance of this Agreement and, if
specified to be a party thereto, the other Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby have been duly
and properly taken. This Agreement has been duly authorized, executed and
delivered by Mandate and constitutes an Enforceable obligation of Mandate. At or
prior to the Closing, Mandate shall have duly executed and delivered the other
Transaction Documents, if specified to be a party thereto, and such other
Transaction Documents shall constitute Enforceable obligations of Mandate in
accordance with their terms.
     3.3 Capitalization.
     (a) The Mandate Membership Interests constitute the only issued and
outstanding Equity Interests of Mandate.
     (b) Except as set forth in Section 3.1 of the Mandate Disclosure Letter,
Mandate owns, directly or indirectly, all of the Equity Interests of each of its
Subsidiaries. Section 3.1 of the Mandate Disclosure Letter sets forth with
respect to each such Subsidiary: (i) its name, entity type and jurisdiction of
organization, (ii) its entire

33



--------------------------------------------------------------------------------



 



authorized Equity Interests and (iii) its issued and outstanding Equity
Interests.
     (c) All of the issued and outstanding Equity Interests of Mandate and its
Subsidiaries have been duly authorized, validly issued, are fully paid and
nonassessable, have not been issued in violation of any Contract or preemptive
or similar rights, the Securities Act or other applicable Law. Except as set
forth in Sections 3.1 and 3.3(c) of the Mandate Disclosure Letter, there are no
outstanding warrants, options, rights, “phantom” stock rights, agreements,
convertible or exchangeable securities or other Commitments or obligations
(contingent or otherwise) (other than this Agreement) pursuant to which Mandate
or any of its Subsidiaries is or may become obligated to issue, sell, purchase,
return or redeem any Equity Interests or that give any Person the right to
receive any similar equity or ownership interests. There are no Equity Interests
of Mandate or any of its Subsidiaries reserved for issuance for any purpose.
There are no outstanding bonds, debentures, notes or other indebtedness having
the right to vote on any matters on which holders of Equity Interests of Mandate
or any of its Subsidiaries may vote.
     (d) Except as set forth in Section 3.3(d) of the Mandate Disclosure Letter,
none of Mandate or its Subsidiaries directly or indirectly owns any Equity
Interests in, or any interest convertible or exchangeable or exercisable for any
Equity Interest in, any other Person, and there are no obligations, contingent
or otherwise, of Mandate or any of its Subsidiaries to provide funds to or make
any investment (in the form of a loan, capital contribution or otherwise) in or
to any other Person.
     3.4 Financial Statements; Accounts Receivable; Distributions and Payments.
     (a) Section 3.4(a) of the Mandate Disclosure Letter sets forth complete and
accurate copies of (i) (x) the audited consolidated balance sheets of Mandate
and its Subsidiaries as of December 31, 2005 and December 31, 2006, and (y) the
audited consolidated statements of operations, members’ capital and cash flows
of Mandate and its Subsidiaries for the twelve (12)-month periods ended
December 31, 2005 and December 31, 2006 (collectively, the “Audited Financial
Statements”), and (ii) (x) the unaudited consolidated balance sheets of Mandate
and its Subsidiaries as of March 31, 2007 and (y) the unaudited consolidated
statements of operations and cash flows of Mandate and its Subsidiaries for the
three (3) month period ended March 31, 2007 (collectively, the “Unaudited
Financial Statements”). The Audited Financial Statements and the Unaudited
Financial Statements, including the notes thereto, are sometimes collectively
referred to herein as the “Financial Statements.” The Financial Statements have
been prepared from the books and records of Mandate and its Subsidiaries in
accordance with GAAP. The Audited Financial Statements present fairly in all
material respects the consolidated financial position of Mandate and its
Subsidiaries as of their respective dates and the results of their operations,
members’ capital and cash flows of Mandate and its Subsidiaries for the periods
covered thereby. The Unaudited Financial Statements (i) are reconcilable to the
books and records of Mandate and its Subsidiaries and (ii) present fairly in all
material respects in accordance with GAAP the consolidated financial position of
Mandate and its Subsidiaries as of their respective dates and the results of
their operations and cash flows of Mandate and its Subsidiaries for the periods

34



--------------------------------------------------------------------------------



 



covered thereby, except for the absence of notes and normal year-end adjustments
consistent with year-end adjustments made in connection with the Audited
Financial Statements. The books of account and other financial records of
Mandate and its Subsidiaries have been maintained in accordance with reasonable
business practices. Except as set forth in the Financial Statements, since
December 31, 2006, there has been no material change in any accounting policies,
principles, methods or practices, including any change with respect to reserves
or allowances (whether for bad debts, impairment, contingent Liabilities or
otherwise), of Mandate or its Subsidiaries.
     (b) Except as set forth in Section 3.4(b) of the Mandate Disclosure Letter,
all of the Accounts Receivable reflected on the Unaudited Financial Statements
and all material Accounts Receivable arising between the date of the Unaudited
Financial Statements and the date hereof (other than, in each case, those that
have been collected before the date hereof), (i) are legal, valid, binding and
Enforceable obligations of the respective debtors, (ii) arose in the Ordinary
Course of Business, and (iii) are not subject to any triggered right of set-off
or counterclaim relating to the period prior to Closing and no such set-off or
counterclaim has been asserted in writing against Mandate or any of its
Subsidiaries by the respective obligor. Except as set forth in Section 3.4(b) of
the Mandate Disclosure Letter, no such Accounts Receivable are pledged or
assigned to any Person, except in connection with Permitted Liens.
     (c) Section 3.4(c) of the Mandate Disclosure Letter sets forth all
distributions and other payments made by Mandate or any of its Subsidiaries
since January 1, 2007 to its respective partners, members or stockholders (other
than inter-company transfers and distributions, in each case, by a wholly-owned
Subsidiary of Mandate to its parent) with respect to their Equity Interests, and
since January 1, 2007 there have been no other payments by Mandate or any of its
Subsidiaries to, on behalf of or for the benefit of such Persons other than as
set forth on Section 3.4(c) of the Mandate Disclosure Letter and other than:
(i) reimbursements of bona fide business expenses, (ii) cash advances not to
exceed [REDACTED] in advances per individual, (iii) payments pursuant to bona
fide health or other benefit arrangements, (iv) compensation (which compensation
is pursuant to an employment agreement to the extent one exists), and
(v) budgeted producer fees for any member, partner or shareholder (other than
the Sellers) of New GHP, LLC, B and G Derivative Holdings, LLC and Ghost House
Pictures Holdings, LLC, and their respective Subsidiaries.
     (d) Section 3.4(d) of the Mandate Disclosure Letter sets forth each cash or
in-kind payment to a third party that was in excess of $125,000 made after
March 31, 2007 in satisfaction of Liabilities of Mandate and its Subsidiaries
that arose after March 31, 2007 and prior to Closing, except for (i) any such
Liabilities that arose in the Ordinary Course of Business, (ii) payments with
respect to productions included in the bonded budget for a Motion Picture or
with respect to development projects, (iii) payments to consolidated
Subsidiaries, and (iv) distributions to members, partners or shareholders.
     3.5 Absence of Changes. Other than as set forth on Section 3.5 of the
Mandate Disclosure Letter, between January 1, 2007 or such other date indicated
below (the “Reference Date”) and the date of this Agreement:

35



--------------------------------------------------------------------------------



 



     (a) Mandate and its Subsidiaries have operated in the Ordinary Course of
Business;
     (b) there has not been a Mandate Material Adverse Effect;
     (c) there has not been any damage, destruction, impairment or loss (whether
or not covered by insurance) to any material assets of Mandate or any of its
Subsidiaries, taken as a whole; and
     (d) none of Mandate or any of its Subsidiaries has taken any of the
following actions:
     (i) (A) granted any increase in the compensation or fringe benefits of any
present or former director, officer or employee of Mandate or its Subsidiaries,
other than in the Ordinary Course of Business, (B) paid any severance or
termination pay to any present or former director, officer or employee of
Mandate or its Subsidiaries, except as set forth in Section 3.5 of the Mandate
Disclosure Letter or (C) issued any Membership Interests;
     (ii) canceled any Indebtedness or waived any claims or rights, other than
in the Ordinary Course of Business;
     (iii) made or incurred any capital expenditure, other than in the Ordinary
Course of Business;
     (iv) sold, leased or otherwise disposed of any of its assets, other than in
the Ordinary Course of Business;
     (v) made any loan, advance, or assignment of payment to any Person (other
than to direct or indirect Subsidiaries of Mandate), other than in the Ordinary
Course of Business;
     (vi) made any capital contribution to or investment in any Person (other
than to direct or indirect wholly-owned Subsidiaries of Mandate);
     (vii) created or incurred any Adverse Claim (other than Permitted Liens) on
any of the material assets or material properties (whether tangible or
intangible) of Mandate or any of its Subsidiaries, other than in the Ordinary
Course of Business;
     (viii) merged with, entered into a consolidation with or acquired an
interest in any Person or acquired by merging or consolidating with, or by
purchasing a substantial portion of the assets of, or by any other manner, any
business or any corporation, partnership, association, limited liability
company, trust or other business organization or division thereof;
     (ix) changed the overall manner in which it collects its Accounts
Receivable or pays its accounts payable; or

36



--------------------------------------------------------------------------------



 



     (x) agreed, whether in writing or otherwise, to do any of the foregoing,
except as expressly contemplated by this Agreement.
     3.6 No Unpaid Participations. Except as set forth on Section 3.6 of the
Mandate Disclosure Letter, Mandate and its Subsidiaries have fully and timely
paid, or caused to be paid, all participations and residuals due and payable by
or on behalf of Mandate and its Subsidiaries pursuant to the terms of the
applicable underlying contracts or agreements creating the obligation to pay
such participations or residuals on or prior to the Closing other than
participations and residuals that have been properly accrued for in accordance
with GAAP that are reflected on the Financial Statements. No participations or
residuals are subject to acceleration in any manner whatsoever as a result or by
reason of the transactions contemplated by this agreement. Mandate and its
Subsidiaries have accrued pursuant to SOP-002 for unpaid participations and
residuals.
     3.7 Legal Compliance. Except as set forth in Section 3.7(a) of the Mandate
Disclosure Letter, Mandate and its Subsidiaries are in compliance in all
material respects with all applicable Laws, and no Action is pending or, to the
Knowledge of Mandate, threatened against them alleging any failure to be in such
compliance. Section 3.7(b) of the Mandate Disclosure Letter sets forth a true
and complete list of all Permits (other than Motion Picture production-related
Permits) that Mandate and its Subsidiaries hold (the “Mandate Permits”), and
such Permits are all the Permits that are required or necessary to operate their
businesses as currently conducted, except for those Permits, the failure of
which to hold would not have a Mandate Material Adverse Effect, and each
material Mandate Permit is in full force and effect and no Action is pending or,
to the Knowledge of Mandate, threatened against Mandate or any of its
Subsidiaries, which would revoke or limit such Mandate Permit.
     3.8 Tax Matters. Except as set forth on Section 3.8 of the Mandate
Disclosure Letter:
     (a) Mandate and each of its Subsidiaries have duly and timely filed (or
have had filed on their behalf) all Tax Returns required to be filed by or with
respect to Mandate and each of its Subsidiaries. All such Tax Returns (i) were
prepared in the manner required by applicable Law; (ii) are true, correct and
complete in all material respects; and (iii) accurately reflect in all material
respects the liability for Taxes of Mandate and each of its Subsidiaries.
     (b) Mandate and each of its Subsidiaries have paid or caused to be paid any
and all Taxes of Mandate and its Subsidiaries that are currently due and payable
other than Taxes being contested in good faith for which adequate reserves have
been established in the Financial Statements.
     (c) Neither Mandate nor any of its Subsidiaries is the beneficiary of any
extension of time within which to file any Tax Return for periods ending prior
to the Closing Date. Neither Mandate nor any of its Subsidiaries has executed
any unexpired waiver or extension of any statute of limitations on or extending
the period for the assessment or collection of any Tax, nor has any such waiver
or extension been requested from Mandate or any of its Subsidiaries other than
an extension resulting from the filing of a Tax Return after its due date in the
Ordinary Course of Business.

37



--------------------------------------------------------------------------------



 



     (d) Mandate and each of its Subsidiaries have complied in all material
respects with the provisions of the Code relating to the withholding and payment
of Taxes including, without limitation, the withholding and reporting
requirements under Sections 1441 through 1464, 3401 through 3406, and 6041
through 6049 of the Code, as well as similar provisions under any other
applicable Laws, and have, within the time and in the manner prescribed by Law,
withheld and paid over to the proper Governmental Bodies all amounts required to
be withheld from employees, independent contractors, creditors, partners, or
other third parties.
     (e) The consolidated Audited Financial Statements and the Unaudited
Financial Statements of Mandate and each of its Subsidiaries each reflect an
adequate reserve in accordance with GAAP for the payment of all Taxes due and
payable by Mandate and each of its Subsidiaries for all periods through the date
of such Financial Statements.
     (f) Since the date of the Mandate balance sheet included with the most
recent Financial Statements, neither Mandate nor any Subsidiary thereof has
incurred any liability for Taxes other than Taxes arising in the Ordinary Course
of Business.
     (g) Except as set forth in Section 3.8(g) of the Mandate Disclosure Letter,
(i) to the Knowledge of Mandate, no audits, investigations or other Actions are
pending or have been or are being conducted by any Governmental Body with
respect to Taxes or Tax Returns of Mandate or its Subsidiaries, (ii) there are
no, to the Knowledge of Mandate, threatened actions, suits, proceedings,
investigations, audits or claims against Mandate or any of its Subsidiaries
relating to or asserted for Taxes of Mandate or any of its Subsidiaries, whether
in writing or otherwise, and (iii) no claim has been made by a Governmental Body
in a jurisdiction where Mandate or any of its Subsidiaries does not file Tax
Returns that Mandate or any of its Subsidiaries is or may be subject to taxation
by that jurisdiction or is obliged to act as withholding agent under the Laws of
that jurisdiction.
     (h) To the Knowledge of Mandate, there are no proposed reassessments of any
real property owned by Mandate or any of its Subsidiaries or other written
proposals that would increase the amount of any Tax to which Mandate or any of
its Subsidiaries could be subject.
     (i) There are no Adverse Claims on any of the assets of Mandate or any of
its Subsidiaries that arose in connection with any failure (or alleged failure)
to pay any Taxes, except for Permitted Liens.
     (j) Neither Mandate nor any of its Subsidiaries is a party to or bound by
any agreement providing for the allocation, sharing or indemnification of Taxes
other than such agreements as were entered into in the Ordinary Course of
Business and other tax allocation provisions set forth in the Constitutive
Documents of the Subsidiaries.
     (k) Neither Mandate nor any of its Subsidiaries has executed or entered
into a closing agreement pursuant to Section 7121 of the Code or any predecessor
provision

38



--------------------------------------------------------------------------------



 



thereof or any similar provision of state, local or foreign Law or any other
agreement relating to Taxes.
     (l) None of Mandate and its Subsidiaries has been a member of an affiliated
group filing a consolidated federal income Tax Return or has any liability for
the Taxes of any person under Treasury Regulation Section 1.1502-6 (or any
similar provision of state, local or foreign law), as a transferee or successor,
by contract or otherwise, except pursuant to agreements entered into in the
Ordinary Course of Business. Neither has Mandate and its Subsidiaries been a
member of an affiliated, combined, consolidated, unitary, or similar group for
state, local or foreign Tax purposes other than the group of which Mandate is
the common parent.
     (m) Mandate has been, since its formation, properly classified as a
domestic partnership for United States federal income Tax purposes and for
purposes of any corresponding provision of state and local Tax Law and has filed
the requisite Tax Returns reflecting such Tax classification. Each of Mandate’s
Subsidiaries (other than Subsidiaries organized as corporations) is and since
its formation has been properly characterized either as a domestic partnership
or disregarded entity for United States federal income Tax purposes and for any
corresponding provision of state and local Tax law and has filed the requisite
Tax Returns reflecting such Tax classification. No election has been made by
Mandate or any Seller for Mandate to be excluded from the application of any of
the provisions of Subchapter K of the Code or from any similar provisions of any
state Tax laws. Neither Mandate nor any Seller or any Governmental Body has
taken a position inconsistent with such partnership tax treatment.
     (n) (i) Each Subsidiary of Mandate which is characterized as a partnership
for United States federal income Tax purposes has or will make for the taxable
period that includes the Closing Date a valid election under Section 754 of the
Code and such election remains in full force and effect, and will remain in full
force and effect, through the Closing Date, and (ii) Mandate will cause each
such Subsidiary that has not made such election to deliver a duly completed and
executed election form with respect to such election to Purchaser at Closing;
     (o) Neither Mandate nor any of its Subsidiaries has agreed or is required
to include in income any adjustments under either Section 481(a) or Section 482
of the Code (or any analogous provision of state, local or foreign law) by
reason of a change in accounting method or otherwise.
     (p) Neither Mandate or any of its Subsidiaries is a party to any “safe
harbor lease” that is subject to the provisions of Section 168(f)(8) of the Code
as in effect prior to the Tax Reform Act of 1986 or to any “long-term contract”
within the meaning of Section 460 of the Code.
     (q) None of the Sellers is a “foreign person” within the meaning of
Section 1445 of the Code. The Sellers will furnish Purchaser with affidavits
that satisfy the requirements of Section 1445(b)(2) of the Code and Treasury
Regulation Section 1.1445-2.

39



--------------------------------------------------------------------------------



 



     (r) Mandate is not and has not been a beneficiary or otherwise participated
in: (i) any reportable transaction within the meaning of Treasury
Regulation Section 1.6011-4(b); and (ii) any transaction subject to comparable
provisions of state law. In addition, Mandate is not registered as a “tax
shelter” pursuant to Section 6111 of the Code.
     3.9 Title. Neither Mandate nor any of its Subsidiaries own, beneficially or
of record, any real property. Section 3.9 of the Mandate Disclosure Letter sets
forth all leases, subleases or other agreements under which Mandate or any of
its Subsidiaries use or occupy or have the right to use or occupy, now or in the
future, any real property (the “Leases”). Each of Mandate and its Subsidiaries
has good title to, or in the case of leased property and assets have valid
leasehold interests in, or a valid right to use, all tangible properties and
assets (whether real or personal) owned, leased, used or held for use by it
(including, without limitation, all tangible properties and assets reflected on
the Unaudited Financial Statements), in each case free and clear of all Adverse
Claims other than Permitted Liens.
     3.10 Intellectual Property.
     (a) Registered Intellectual Property; Proceedings. Section 3.10(a) of the
Mandate Disclosure Letter sets forth as of the date hereof all (i) Mandate
Registered Intellectual Property and specifies the jurisdiction(s) in which each
such item of Mandate Registered Intellectual Property has been registered and
(ii) to the Knowledge of Mandate, a list of Actions pending before any
Governmental Body (including the United States Copyright Office (or any division
thereof) or United States Patent and Trademark Office (or any division thereof)
or equivalent authority anywhere else in the world) related to any of the
Mandate Registered Intellectual Property or the name “Mandate Pictures”,
including any Action related to the termination, scope, validity, or ownership
of such Mandate Registered Intellectual Property.
     (b) No Order. No Mandate Intellectual Property is subject to any
outstanding order, injunction, or stipulation against Mandate or any of its
Subsidiaries imposed by any Governmental Body or other administrative or
arbitration tribunal restricting in any manner the use, transfer or licensing
thereof by Mandate or any of its Subsidiaries, or which may affect the validity,
use or enforceability of such Mandate Intellectual Property.
     (c) Application/Registration. Except as set forth on Section 3.10(c) of the
Mandate Disclosure Letter, all necessary application, registration, maintenance
and renewal fees currently due in connection with the Mandate Registered
Intellectual Property have been made and all necessary documents, recordations
and certificates in connection with such Mandate Registered Intellectual
Property have been filed with the relevant Governmental Bodies in the United
States, which applications for Mandate Registered Intellectual Property have
been filed, or registrations or renewals for the Mandate Registered Intellectual
Property have been issued, as the case may be, for the purposes of prosecuting,
maintaining, renewing or perfecting such Mandate Registered Intellectual
Property.

40



--------------------------------------------------------------------------------



 



     (d) Title.
     (i) With respect to each Mandate Motion Picture, Mandate, its Subsidiaries
and/or Stupid Zebra, LLC own or have a license to the rights set forth in
Section 3.10(d) of the Mandate Disclosure Letter as described therein, subject
to Permitted Liens and subject to Third Party Licenses entered into in the
Ordinary Course of Business.
     (ii) With respect to all other Mandate Intellectual Property (excluding
Mandate Motion Pictures), Mandate and its Subsidiaries own and have good and
valid title (subject to, in the case of screenplays and development projects,
customary reversionary rights, turn-around rights, first negotiation rights,
first refusal rights, Guild requirements, creative approval rights and other
similar arrangements in the motion picture industry) or have a license to use
each such Mandate Intellectual Property, including, without limitation, the
Mandate Registered Trademark, free and clear of any Adverse Claims, subject to
Permitted Liens and subject to Third Party Licenses entered into in the Ordinary
Course of Business.
     (iii) With respect to the Mandate Registered Trademark, Mandate’s or its
Subsidiary’s rights therein are sufficient in nature and class to permit New
GHP, LLC and Ghost House Pictures Holdings, LLC to utilize the Mandate
Registered Trademark in connection with the production and distribution of
Motion Pictures and pre-recorded videotapes featuring Motion Pictures produced
or acquired by New GHP, LLC and Ghost House Pictures Holdings, LLC in each
country and/or territory of the world in which legal protection is afforded such
Mandate Registered Trademark as a result of the registration of such Mandate
Registered Trademark in the United States Patent and Trademark Office.
     (e) No Infringement. Except as set forth in Section 3.10(e) of the Mandate
Disclosure Letter, to the Knowledge of Mandate, the conduct of the business of
Mandate and its Subsidiaries, as such business currently is conducted, does not
infringe, misappropriate or violate in any material respect the Intellectual
Property of any Third Party.
     (f) No Notice of Infringement. Except as set forth on Section 3.10(f) of
the Mandate Disclosure Letter, neither Mandate nor any of its Subsidiaries has
received written notice from any third party that the conduct of the business of
Mandate and its Subsidiaries or any act, product or service of Mandate or its
Subsidiaries infringes, misappropriates or violates the Intellectual Property of
any third party (including cease and desist letters or any requests by a third
party that Mandate or any of its Subsidiaries license such third party’s
technology so as to not infringe such third party’s Intellectual Property, or
other notices of any third party patents or patent rights), other than matters
which have been resolved and for which no payment obligations remain.
     (g) No Third Party Infringement. Except as set forth in Section 3.10(g) of
the Mandate Disclosure Letter, to the Knowledge of Mandate, no Person is
infringing,

41



--------------------------------------------------------------------------------



 



misappropriating or violating any Mandate Registered Trademark or Mandate Motion
Picture, other than film piracy that is not in the control of Mandate.
     3.11 Mandate Motion Pictures.
     (a) Claims and Actions. Except as set forth on Section 3.11(a) of the
Mandate Disclosure Letter, there has been no claim against Mandate or any of its
Subsidiaries that any Mandate Motion Picture or any portion thereof or any
rights thereto, infringes upon, violates or conflicts with any rights whatsoever
of any Person. There is no Action pending or, to the Knowledge of Mandate,
threatened against Mandate or any of its Subsidiaries with respect to any
Mandate Motion Picture, the literary, dramatic or musical material upon which
any Mandate Motion Picture is based, or which is used therein, or the physical
properties thereof.
     (b) Copyright. Each Mandate Produced Picture has been duly and properly
registered (and, if appropriate, renewed) for copyright in the United States or
when completed can be so registered (and, if appropriate, renewed), and the
copyright in and to each Mandate Produced Picture is or will be valid and
subsisting and no such Mandate Produced Picture is in the public domain in the
United States.
     (c) Compliance. Except as set forth on Section 3.11(c) of the Mandate
Disclosure Letter, each Mandate Produced Picture has been produced in compliance
in all material respects with any and all relevant Laws or any rules,
regulations or guidelines by any union, Guild, or labor organization, in any
case applicable to the production and completion of such Mandate Produced
Picture.
     (d) No Infringement. No Mandate Produced Picture or any part thereof,
including, without limitation, its title and any literary or musical materials
contained therein or synchronized therewith, violates or infringes any
trademark, trade name, agreement, copyright, patent, literary or other property
right, right of privacy, right of publicity or “moral rights of authors” or any
other rights whatsoever of any Person, or unfairly competes with, or slanders or
libels any Person.
     3.12 Contracts.
     (a) Material Contracts. Section 3.12(a) of the Mandate Disclosure Letter
lists each of the following Contracts (each a “Material Contract” and
collectively the “Material Contracts”) to which Mandate or any of its
Subsidiaries is a party or to which Mandate or any of its Subsidiaries or any of
their respective assets, rights or properties are subject and for which Mandate
or any of its Subsidiaries has any continuing rights, liabilities or
obligations:
     (i) any Contract with outstanding obligations of any party with respect to
the financing, active development (i.e., excluding dormant development
projects), production, distribution, sale or other exploitation of any
entertainment product or any Intellectual Property right therein, including,
without limitation, any Motion Picture, television production or other
audiovisual production, or any future rights or obligations with respect to any
such entertainment products, if

42



--------------------------------------------------------------------------------



 



such Contract involves an outstanding obligation as of the date hereof to or of
Mandate or its Subsidiaries of more than Two Hundred Seventy-Five Thousand
Dollars ($275,000):
     (ii) any Contract (or group of related Contracts) for the lease of real
property or personal tangible property to or from any Person providing for lease
payments in excess of Two Hundred Fifty Thousand Dollars ($250,000) per annum;
     (iii) any Contract creating or governing a partnership, joint venture or
similar arrangement;
     (iv) (A) any Contract (or group of related Contracts) under which it has
created, incurred, assumed or guaranteed any Liability for borrowed money or
(B) any capitalized lease, in each case, that has not been satisfied in full or
under which it has imposed or suffered to exist an Adverse Claim (other than
Permitted Liens) on any of its assets that has not been released, including any
Guaranty;
     (v) any Contract for the employment of any individual on a full-time,
part-time, consulting or other basis that involves an outstanding obligation of
more than Two Hundred Fifty Thousand Dollars ($250,000) per annum;
     (vi) any Contract under which Mandate or any of its Subsidiaries has,
directly or indirectly, (A) made any loan, advance, or assignment of payment to
any Person (other than to direct or indirect Subsidiaries of Mandate) other than
in the Ordinary Course of Business or made any capital contribution to, or other
investment in, any Person (other than to Mandate or any of its direct or
indirect wholly-owned Subsidiaries) or (B) agreed to make after the date hereof
any loan, advance, or assignment of payment to any Person (other than to direct
or indirect Subsidiaries of Mandate) other than in the Ordinary Course of
Business or any capital contribution to, or other investment in, any Person
(other than to Mandate or any of its direct or indirect wholly-owned
Subsidiaries);
     (vii) any Contract containing a covenant limiting the freedom of Mandate or
any of its Subsidiaries (or that would limit the freedom of Purchaser and its
Subsidiaries after the Closing) to engage in any line of business in any
geographic area or to compete with any Person or limiting the ability of Mandate
or any of its Subsidiaries (A) to incur Indebtedness for borrowed money, (B) to
guarantee or otherwise become responsible for the Indebtedness for borrowed
money of any other Person or (C) to create Adverse Claims;
     (viii) any Contract which grants a power of attorney, agency or similar
authority to another Person, other than Motion Picture distribution contracts
and other than in the Ordinary Course of Business;
     (ix) any Contract creating an Adverse Claim (other than Permitted Liens)
upon any material assets of Mandate or its Subsidiaries, including any Adverse
Claims (other than Permitted Liens) placed on the Mandate Intellectual

43



--------------------------------------------------------------------------------



 



Property, excluding those involving the grant of rights (or any Adverse Claims
therein);
     (x) any Contract (other than this Agreement) for the sale of Mandate or any
of its Subsidiaries or its business, whether by sale of equity, all or
substantially all its assets, merger, consolidation or other transaction;
     (xi) any Contract pursuant to which Mandate or any of its Subsidiaries has
agreed to merge with, enter into a consolidation with or acquire an interest in
any Person or acquire by merging or consolidating with, or by purchasing all or
substantially all of the assets of, or by any other manner, any business or any
corporation, partnership, association, limited liability company, trust or other
business organization or division thereof providing for indemnification by
Mandate or any of its Subsidiaries or of any Person with respect to Liabilities
relating to any current or former business;
     (xii) any Contract between Mandate and any of its Affiliates, other than
Affiliates that are Subsidiaries; or
     (xiii) any other Contract that requires a cash or in-kind payment by, or
the incurrence of indebtedness for borrowed or owed money by, Mandate or any of
its Subsidiaries subsequent to the date hereof of Five Hundred Thousand Dollars
($500,000) or more over the life of such Contract, and where the ability to
avoid such payments or indebtedness is not within the control of Mandate or its
Subsidiaries without incurring a liability, and which Contract is not covered by
another subclause of this Section 3.12(a) (or would be covered by another
subclause of this Section 3.12(a), but for the limitations or restrictions
contained therein).
     (b) Delivery and Compliance. Mandate has delivered or made available to
Purchaser prior to the date hereof a correct and complete copy of each written
Material Contract (and a full, complete and accurate description of each oral
Material Contract) (as amended and supplemented to date) listed in the Mandate
Disclosure Letter. With respect to each Material Contract:
     (i) such Contract is Enforceable;
     (ii) such Contract will continue to be Enforceable on the same terms
following the consummation of the transactions contemplated by this Agreement;
     (iii) Mandate and its Subsidiaries have duly and fully performed in all
material respects all of their obligations under such Contract to the extent
that such obligations to perform have accrued, and no breach or default, alleged
breach or default, or, to the Knowledge of Mandate, event that would (with the
passage of time, the giving of notice or both) constitute a breach or default
thereunder by Mandate or any of its Subsidiaries, or, to the Knowledge of
Mandate, any other party or obligor with respect thereto, has occurred; and

44



--------------------------------------------------------------------------------



 



     (iv) to the Knowledge of Mandate, no party to such Contract has repudiated
any provision of the Contract to Mandate or any of its Subsidiaries.
     (c) Exclusions. Regardless of the foregoing, each of the following shall be
deemed excluded from the definition of Material Contracts (collectively
“Excluded Contracts”):
     (i) any Contract providing for Liabilities of Mandate or a Subsidiary in
connection with a Motion Picture if such Liabilities are included in the bonded
budget for a Motion Picture;
     (ii) any development Contract, unless such Contract has an outstanding
payment obligation of Mandate or its Subsidiaries of more than Two Hundred
Seventy-Five Thousand Dollars ($275,000), or to the extent that such Contract
will involve such an obligation if Mandate or its Subsidiaries exercise an
option under such Contract, to the extent that it is reasonably likely that
Mandate or its Subsidiaries will exercise such option;
     (iii) any Contract providing for “at will” employment (unless the terms of
such Contract provide for post-termination severance or other termination
payments (other than accrued vacation) of $100,000 or more);
     (iv) any Contract providing for a participation with respect to a Motion
Picture that has not been greenlit, unless such participation is payable
regardless of whether such Motion Picture is greenlit;
     (v) any Contract providing for a participation with respect to a Motion
Picture that has been greenlit but has not been released, except with respect to
the two (2) participants with the most favorable participations for such Motion
Picture;
     (vi) any Contract providing for a participation with respect to a Motion
Picture that has been released, except for those participation Contracts that
have an outstanding obligation of Mandate or its Subsidiaries of more than Two
Hundred Seventy-Five Thousand Dollars ($275,000);
     (vii) any Guaranty by Mandate or one of its Subsidiaries of (1) a Material
Contract or an Excluded Contract (unless such Contract is of a direct or
indirect non-wholly-owned Subsidiary of Mandate), (2) a Contract covered by a
completion bond that is currently in effect, (3) a customary Guild residual
obligation, (4) an obligation of less Two Hundred Seventy-Five Thousand Dollars
($275,000), (5) non-financial performance that does not require material
monetary expenditures, or (6) Mandate or a direct or indirect wholly-owned
Subsidiary thereof;
     (viii) any Guaranty by a non-wholly-owned Subsidiary of any of its direct
or indirect wholly-owned Subsidiaries;

45



--------------------------------------------------------------------------------



 



     (ix) any Contract that is a collection account agreement, except for (1)
collection account agreements for the films entitled “Boogeyman” and “The
Grudge” and (2) collection account agreements whereby the share of proceeds to
which Mandate or a Subsidiary thereof is entitled is remitted to any Person
other than (A) Mandate or its Subsidiaries, (B) a production lender, or (C) in
connection with the Natixis Facility;
     (x) any Contract that is a residual agreement with a Guild;
     (xi) any Constitutive Document, other than the limited liability company
operating agreement of Bodyguard Pictures, LLC, as amended;
     (xii) any license agreement resulting from a sales agency arrangement with
a third party producer;
     (xiii) any sales agency Contract for which the sales agency term has
expired; and
     (xiv) any customary notice or acknowledgement of assignment entered into in
connection with a single picture production loan that assigns payments from a
distribution or license agreement for such single picture to (1) the production
lender for such single picture for repayment of such production loan and
interest thereon and/or (2) the completion guarantor for such single picture to
the extent that amounts are advanced by such completion guarantor pursuant to
the completion guaranty for such single picture.
     (d) List of Certain Licenses. Attached hereto as Section 3.12(d) of the
Mandate Disclosure Letter is a complete list of all licenses pursuant to which
Mandate or a Subsidiary will receive a sales agency fee of more than Two Hundred
Seventy-Five Thousand Dollars ($275,000) for providing sales agency services to
a third party producer. To the Knowledge of Mandate, such Contracts have not
been canceled and are currently in effect.
     3.13 Insurance. Section 3.13(a) of the Mandate Disclosure Letter sets forth
as of the date hereof a true, complete and accurate list of all currently
binding insurance policies and bonds carried by Mandate and its Subsidiaries,
and Mandate has delivered or made available (via the Online Data Room) to
Purchaser prior to the date hereof a true, complete and accurate copy of each
such policy and bond. Neither Mandate nor any of its Subsidiaries is in default
under any such policy or bond, has failed to pay timely any premiums or fees
required to be paid thereunder, or to the Knowledge of Mandate has received
notice (orally or in writing) of cancellation or lapse of any such policy or
bond. Section 3.13(b) of the Mandate Disclosure Letter contains a true, accurate
and complete list of all pending claims made pursuant to each such insurance
policy (including any predecessor policy), and except as set forth in
Section 3.14(c) of the Mandate Disclosure Letter to the Knowledge of Mandate
there is no claim pending under any of such policies or bonds as to which
coverage has been questioned, denied or disputed by the underwriters of such
policies or bonds. To the Knowledge of Mandate, there has been no threatened
termination of, or material premium increase with respect to, any of such

46



--------------------------------------------------------------------------------



 



policies, other than annual policy increases in the Ordinary Course of Business.
     3.14 Litigation. Other than as set forth on Section 3.14(a) of the Mandate
Disclosure Letter, there is no Action pending against or, to the Knowledge of
Mandate, threatened against Mandate or any of its Subsidiaries alleging more
than Fifty Thousand Dollars ($50,000) in damages. Other than as set forth on
Section 3.14(b) of the Mandate Disclosure Letter, no Action is pending or, to
the Knowledge of Mandate, threatened by Mandate or any of its Subsidiaries
against any other Person.
     3.15 Labor; Employees. Other than as set forth on Section 3.15 of the
Mandate Disclosure Letter, to the Knowledge of Mandate, no executive, key
employee or group of employees has any plans to terminate its employment with
Mandate or any of its Subsidiaries. Neither Mandate nor any of its Subsidiaries
is a party to or bound by any collective bargaining Contract (other than
standard Guild agreements), nor has Mandate or any of its Subsidiaries
experienced within the last two (2) years any strikes, work stoppages, work
slowdowns, sickouts, grievances, claims of unfair labor practices or other labor
disputes. Mandate has no Knowledge of any organizational effort currently being
made, nor has any such effort been, to the Knowledge of Mandate, threatened
against Mandate or any of its Subsidiaries, by or on behalf of any labor union
with respect to the employees of Mandate or any of its Subsidiaries.
     3.16 Employee Benefit Plans and Agreements.
     (a) Section 3.16(a) of the Mandate Disclosure Letter lists each “employee
benefit plan” (within the meaning of ERISA), nonqualified deferred compensation
plan (including rabbi and secular trusts), and cafeteria plan (within the
meaning of Code Section 125) including, without limitation, employee benefit
plans, multiemployer plans (within the meaning of Section 3(37) of ERISA), and
all stock purchase, stock option, severance, employment, change-in-control,
collective bargaining, bonus, incentive, deferred compensation, and employee
loan agreements and plans, and all other material programs, policies, fringe
benefit or other arrangements, whether or not subject to ERISA, whether formal
or informal, funded or unfunded, oral or written, legally binding or not, under
which (i) any current or former employee, director or consultant of Mandate or
its Subsidiaries (the “Mandate Employees”) has any present or future right to
benefits and which are contributed to, sponsored by or maintained by Mandate or
its Subsidiaries or (ii) Mandate or any of its Subsidiaries has any present or
future Liability. All such plans, agreements, programs, policies and
arrangements shall be collectively referred to as the “Plans”. For purposes of
clarity, the term “Plans” does not include the Employment Agreements.
     (b) Section 3.16(b) of the Mandate Disclosure Letter sets forth a complete
list as of the day before Closing of all current Mandate Employees and, on a per
employee basis, vacation accrued as of June 30, 2007 for each such current
Mandate Employee.
     (c) With respect to each Plan, Mandate has delivered to Purchaser a
current, accurate and complete copy thereof and, to the extent applicable:
(i) any related trust agreement or other funding instrument; (ii) the most
recent Internal Revenue Service determination letter, if applicable; (iii) the
current version of any summary plan

47



--------------------------------------------------------------------------------



 



description and other material written communications (or a description of any
material oral communications) by Mandate or its Subsidiaries to the Mandate
Employees concerning the extent of the benefits provided under a Plan and
(iv) for the two most recent years (A) the most recent Form 5500 and attached
schedules for each such year, (B) the most recent audited financial statements
for each such year, if any, and (C) the most recent actuarial valuation reports,
if any, for each such year.
     (d) (i) Each Plan has been established, registered, qualified, amended,
funded, invested, maintained and administered in all material respects in
accordance with its terms and in compliance with the applicable provisions of
ERISA, the Code and other applicable Laws, rules and regulations; (ii) each Plan
which is intended to be qualified within the meaning of Section 401(a) of the
Code (A) is so qualified and has received a favorable determination letter as to
its qualification, and, to the Knowledge of Mandate, nothing has occurred,
whether by action or failure to act, that could reasonably be expected to cause
the loss of such qualification or require Mandate to seek corrective action
under corrective programs sponsored by the Internal Revenue Service or the
Department of Labor, or (B) is still within the “remedial amendment” period as
described in Section 401(b) of the Code and the regulations thereunder; (iii) to
the Knowledge of Mandate, no event has occurred and no condition exists that
would subject Mandate or its Subsidiaries, either directly or by reason of their
affiliation with an ERISA Affiliate, to any material Tax, fine, lien, penalty or
other Liability imposed by ERISA, the Code or other applicable Laws; and (iv)
neither Mandate nor any of its Subsidiaries has incurred any Liability in
respect of post-employment or post-retirement health, medical or life insurance
benefits for Mandate Employees, except pursuant to Guild arrangements and except
for benefits in the nature of severance pay, as required to avoid an excise Tax
under Section 4980B of the Code or otherwise except as may be required pursuant
to any other applicable Law.
     (e) No Reportable Event has occurred in the last five years as to any Plan,
and the present value of all benefits under all Plans subject to Title IV of
ERISA (based on those assumptions used to fund such Plans) did not, in the
aggregate, as of the last annual valuation date applicable thereto, exceed the
actuarial value of the assets of such Plans allocable to such benefits by more
than Two Hundred Fifty Thousand Dollars ($250,000).
     (f) No material liability has been, and, to the Knowledge of Mandate, no
circumstances exist pursuant to which any material liability is reasonably
likely to be, imposed upon Mandate or any ERISA Affiliate (i) under sections
4971 through 4980E of the Code, sections 502(i) or 502(l) of ERISA, or Title IV
of ERISA with respect to any Plan, or with respect to any plan heretofore
maintained by Mandate or any ERISA Affiliate, or any entity that heretofore was
an ERISA Affiliate, (ii) for the failure to fulfill any obligation to contribute
to any Plan that is a multiemployer Plan, or (iii) with respect to any Plan that
provides post-retirement welfare coverage (other than as required pursuant to
Section 4980B of the Code or severance obligations). Neither Mandate nor any
ERISA Affiliate has received any notification that any multiemployer Plan is in
reorganization or has been terminated within the meaning of Title IV of ERISA,
and no multiemployer Plan is reasonably expected to be in reorganization or to
be terminated.

48



--------------------------------------------------------------------------------



 



     (g) Each of Mandate and its Subsidiaries has correctly classified all
individuals who perform services for it under the Plans, ERISA and the Code as
common law employees, independent contractors or leased employees.
     (h) No Plan exists that as a result of the execution of this Agreement
(whether alone or in connection with any subsequent event(s)), could result in
(i) severance pay or any increase in severance pay upon any termination of
employment after the date of this Agreement, (ii) accelerate the time of payment
or vesting or result in any payment or funding (through a grantor trust or
otherwise) of compensation or benefits under, increase the amount payable or
result in any other material obligation pursuant to, any of the Plans,
(iii) limit or restrict the right of Mandate or any of its Subsidiaries to
merge, amend or terminate any of the Plans, except as would not give rise to any
material liability to Mandate or any of its Subsidiaries, or (iv) result in
payments under any of the Plans which would not be deductible under Section 280G
of the Code.
     3.17 Environmental, Health and Safety Matters. (a) Each of Mandate and its
Subsidiaries is in compliance in all material respects with all Environmental,
Health and Safety Requirements in connection with the ownership, use,
maintenance or operation of its business or assets; (b) there are no pending or,
to the Knowledge of Mandate, threatened allegations against Mandate or any of
its Subsidiaries by any Person that the properties or assets of Mandate or any
of its Subsidiaries are not, or that either of their respective businesses has
not been conducted, in compliance with all Environmental, Health and Safety
Requirements; and (c) neither Mandate nor any of its Subsidiaries has retained
or assumed by Contract or operation of Law any Liability of any other Person
under any Environmental, Health and Safety Requirements.
     3.18 Certain Interests. Except as set forth in Section 3.18 of the Mandate
Disclosure Letter, no Affiliate, officer, director, or member of Mandate or any
of its wholly-owned Subsidiaries and no relative or spouse who resides with, or
is a dependent of, any such Person (collectively, a “Related Party”):
     (a) has any direct or indirect material financial interest in any
competitor, supplier or customer of Mandate or any of its Subsidiaries (other
than Ghost House Mobile);
     (b) owns, directly or indirectly, in whole or in part, or has any other
interest in any material property, tangible or intangible, or material rights
which is used in or is necessary for the conduct of the business of Mandate or
any of its Subsidiaries as it is currently conducted; or
     (c) has any outstanding Indebtedness for borrowed money owed to Mandate or
any of its Subsidiaries.
Each Contract listed in Section 3.12(a) or Section 3.12(d) of the Mandate
Disclosure Letter that is between a Related Party, on the one hand, and Mandate
or any of its Subsidiaries, on the other hand, is annotated with an asterisk
(*).
     3.19 Non-Contravention. Except as otherwise set forth on Section 3.19 of
the Mandate Disclosure Letter, the execution, delivery and performance by
Mandate of this Agreement and, to

49



--------------------------------------------------------------------------------



 



the extent a party thereto, the other Transaction Documents and the consummation
of the transactions contemplated hereby and thereby and the compliance by
Mandate with the provisions hereof and thereof do not and will not, (i) conflict
with or violate any of the Constitutive Documents of Mandate or any of its
Subsidiaries, (ii) in any material respect conflict with or violate any Law or
Governmental Order applicable to Mandate or any of its Subsidiaries or any of
the assets or properties of Mandate or any of its Subsidiaries or (iii) in any
material respect conflict with, result in any breach of, constitute a default
(or event which with the giving of notice or lapse of time, or both, would
become a default) under, require any material Consent or the giving of notice
under, or any material rights of termination, amendment or acceleration of, or
result in the creation of any Adverse Claim (other than Permitted Liens) on the
assets or properties of Mandate or any of its Subsidiaries pursuant to, any
Material Contract to which Mandate or any of its Subsidiaries is a party or by
which any of Mandate’s or its Subsidiaries’ properties or assets is bound or
affected.
     3.20 No Brokers or Finders. No broker, finder or investment banker is
entitled to any brokerage, finders’ or other fee or commission from Mandate or
any of its Subsidiaries in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Mandate or any of its
Subsidiaries.
     3.21 Sufficiency of Assets. Except as otherwise set forth on Section 3.21
of the Mandate Disclosure Letter, the assets and rights of Mandate and its
Subsidiaries constitute in all material respects all the assets and rights
necessary to conduct the business of Mandate and its Subsidiaries as currently
conducted.
     3.22 Federal Reserve Regulations. None of Mandate, its Subsidiaries or
their Subsidiaries is engaged principally or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
any “Margin Stock,” as such term is defined in Regulation U of the Board of
Governors of the Federal Reserve System, as now or from time to time hereafter
in effect.
     3.23 Investment Company Act. Mandate is not an “investment company”, within
the meaning of the Investment Company Act of 1940, as amended, or any foreign,
federal or local statute or any other applicable Law of the United States of
America or any other jurisdiction, in any case limiting its ability to incur
indebtedness for borrowed money.
     3.24 Anti-Money Laundering Regulations. Mandate and each of its
Subsidiaries have complied in all material respects with all applicable
anti-money laundering laws and regulations, including, without limitation, the
USA PATRIOT Act of 2001.
     3.25 Foreign Corrupt Practices. Neither Mandate or any of its Subsidiaries,
nor to the Knowledge of Mandate, any agent or other person acting on behalf of
Mandate or its Subsidiaries, has (i) directly or indirectly, used any corrupt
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by Mandate or any of its
Subsidiaries (or made by any person acting on their behalf) which is in
violation of law, or (iv) violated the Foreign Corrupt

50



--------------------------------------------------------------------------------



 



Practices Act of 1977, as amended.
     3.26 Representations Complete. To the Knowledge of Mandate, none of the
representations or warranties made pursuant to this ARTICLE 3, including the
Mandate Disclosure Letter, or any certificate furnished by or on behalf of
Mandate or any of its Subsidiaries pursuant to this Agreement, when all such
documents are read together in their entirety, contains or will contain at the
Closing any untrue statement of a material fact, or omits or will omit at the
Closing to state any material fact necessary in order to make the statements
contained herein or therein, in the light of the circumstances under which made,
not misleading, except as would not have a Mandate Material Adverse Effect.
Regardless of anything else contained in this Agreement, it is agreed and
acknowledged by the Parties that neither Mandate nor any Seller makes any
express or implied representation or warranty with respect to any projections,
“ultimates”, forecasts of financial performance of Motion Pictures, budgets
(except as provided in Section 3.27) or the likely or potential “box office
performance” or other financial performance of any Motion Picture, and all such
representations and warranties are disclaimed.
     3.27 Motion Pictures on Budget; Motion Pictures Bonded. As of July 31,
2007, the Mandate Produced Pictures currently in production (together with “30
Days of Night” and each other Motion Picture currently in production for which
Mandate or its Subsidiaries is currently liable for all or a portion of budget
overages in excess of bonded budgets), when aggregated, have not exceeded the
aggregated bonded budgets for such Motion Pictures such that Mandate and its
Subsidiaries would be liable for more than [REDACTED] in the aggregate of such
budget overages. Each budget for each such Mandate Produced Picture is bonded in
accordance with the applicable completion guaranty agreement.
     3.28 Production Loans. All principal, interest and fees in connection with
all production loans for the Motion Pictures “Boogeyman,” “Stranger Than
Fiction,” “Messengers,” “The Grudge 2” and “Rise” have been fully repaid.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES CONCERNING SELLERS AND PURCHASER
     4.1 Representations and Warranties of the Sellers. Each of the Sellers,
severally and not jointly, represents and warrants to Purchaser as follows:
     (a) Status and Enforceability. Such Seller, if an individual, is competent
to execute and deliver this Agreement and, if specified to be a party thereto,
the other Transaction Documents and to perform his obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
Such Seller, if not an individual, is duly formed/organized, validly existing
and in good standing under the Laws of its formation/jurisdiction of
organization and has all requisite power and authority to execute and deliver
this Agreement and, if specified to be a party thereto, the other Transaction
Documents and to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. All acts and other
proceedings required to be taken by such Seller that is not an individual to
authorize the execution, delivery and performance of this Agreement and, if
specified to be a party thereto, the other Transaction Documents and the
consummation of the transactions

51



--------------------------------------------------------------------------------



 



contemplated hereby and thereby have been duly and properly taken. This
Agreement has been duly executed and delivered by such Seller and constitutes an
Enforceable obligation of such Seller. Such Seller who is an individual is
either unmarried or the spouse of such Seller has executed and delivered to
Purchaser a spousal consent (each, a “Spousal Consent”) in the form of Exhibit H
attached hereto. At or prior to the Closing, such Seller shall have duly
executed and delivered the other Transaction Documents, if specified to be a
party thereto, and such Transaction Documents shall constitute legal, valid and
binding obligations of such Seller Enforceable against such Seller in accordance
with their terms.
     (b) Non-Contravention. The execution, delivery and performance by such
Seller of this Agreement and, if specified to be a party thereto, the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby and compliance with the provisions hereof and thereof by such
Seller do not and will not (i) if such Seller is not an individual, conflict
with or violate any of such Seller’s Constitutive Documents, (ii) in any
material respects conflict with or violate any Law or Governmental Order
applicable to such Seller or any of the assets or properties of such Seller or
(iii) in any material respects conflict with, result in any breach of,
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, require any material Consent or the
giving of notice under, or rights of termination, amendment or acceleration of,
or result in the creation of any Share Security Interests on the Mandate
Membership Interests of such Seller or any Adverse Claim (other than Permitted
Liens) on the assets or properties of such Seller pursuant to, any material
Contract to which such Seller is a party or by which any of such Seller’s
properties or assets is bound or affected.
     (c) No Litigation. There is no Action pending or, to the Knowledge of such
Seller, threatened against such Seller that, individually or in the aggregate,
would have a Seller Material Adverse Effect.
     (d) Mandate Membership Interests. Such Seller owns beneficially and of
record, free and clear of any Share Security Interests, the Drake Mandate
Membership Interest, the Kahane Membership Interest, or the Goldsmith Membership
Interest, as applicable, and such Mandate Membership Interests constitute all of
the Equity Interests of Mandate owned beneficially or of record by such Seller
and his or its Affiliates. Upon delivery of such Seller’s applicable Sharing
Percentage of the Base Consideration, good, marketable and valid title to such
Seller’s Mandate Membership Interests will pass to Purchaser, free and clear of
any Share Security Interests. Except for this Agreement, such Seller (i) is not
party to any, and has not granted to any other Person any, and there are no,
outstanding options, warrants, subscription rights, rights of first refusal or
any other Commitments providing for, or restricting, the acquisition or
disposition of such Seller’s Mandate Membership Interests and (ii) is not a
party to any voting agreement, voting trust, proxy or other agreement or
understanding with respect to the voting of such Seller’s Mandate Membership
Interests.
     (e) No Brokers or Finders. No broker, finder or investment banker is
entitled to any brokerage, finders’ or other fee or commission from Mandate, any
of its

52



--------------------------------------------------------------------------------



 



Subsidiaries or such Seller in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of such Seller.
     (f) Additional Representations Regarding Such Seller.
     (i) Such Seller is an “accredited investor” as that term is defined in
Rule 501 of Regulation D under the Securities Act.
     (ii) Such Seller agrees that the shares of LGE Common Stock to be issued to
such Seller under this Agreement (such Seller’s “LGE Stock”) may not be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
without registration under the Securities Act and any applicable state
securities Laws, except pursuant to the registration statement referenced in
Section 2.9 or an exemption from such registration under the Securities Act and
such Laws, and except pursuant to the Registration Rights Agreement, and in
compliance with all applicable Law and Purchaser’s trading blackout periods.
     (iii) Such Seller is able to bear the economic risks of holding such
Seller’s LGE Stock for an indefinite period, and has knowledge and experience in
financial and business matters such that it is capable of evaluating the risks
and merits of the investment in and of protecting his/its own interests in
connection with such Seller’s LGE Stock.
     (iv) Such Seller is acquiring such LGE Stock for its own account for
investment only and not with a view towards, or for resale in connection with,
the public sale or distribution thereof; provided, however, that by making this
representation, such Seller does not agree, or make any representation or
warranty, to hold any of the LGE Stock for a minimum or other specific term and
reserves the right to dispose of the LGE Stock at any time in accordance with or
pursuant to a registration statement or an exemption under the Securities Act.
     4.2 Representations and Warranties of LGE and Purchaser. Subject to the
exceptions and disclosures set forth in writing in the disclosure letter
delivered by Purchaser on the date hereof to each of the Sellers (the “Purchaser
Disclosure Letter”), each of Purchaser and LGE represents and warrants to each
of the Sellers as follows:
     (a) Status, Power and Enforceability. Such Person is duly incorporated,
validly existing, and in good standing under the Laws of its jurisdiction of
formation and has all requisite corporate power and authority to execute and
deliver this Agreement and, if specified to be a party thereto, the other
Transaction Documents and to perform its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. All acts and
other proceedings required to be taken by such Person to authorize the
execution, delivery and performance of this Agreement and, if specified to be a
party thereto, the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby have been duly and properly taken.
This Agreement has been duly authorized, executed and delivered by such Person
and constitutes an Enforceable obligation of such Person in accordance with its
terms. At or

53



--------------------------------------------------------------------------------



 



prior to the Closing, such Person shall have duly executed and delivered, if
specified to be a party thereto, the other Transaction Documents, and such
Transaction Documents shall constitute Enforceable obligations of such Person in
accordance with their terms.
     (b) Non-Contravention. The execution, delivery and performance by such
Person of this Agreement and, if specified to be a party thereto, the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby and compliance with the provisions hereof and thereof by such
Person do not and will not (i) conflict with or violate any of such Person’s
Constitutive Documents, (ii) in any material respect conflict with or violate
any Law or Governmental Order applicable to such Person or any of its assets or
properties or (iii) in any material respect conflict with, result in any breach
of, constitute a default (or event which with the giving of notice or lapse of
time, or both, would become a default) under, require any material Consent or
the giving of notice under or any rights of termination, amendment or
acceleration of, any material Contract to which such Person is a party or by
which any of its properties or assets is bound or affected.
     (c) No Litigation. There is no Action pending or, to the Knowledge of
Purchaser, threatened against such Person that would have a Purchaser Material
Adverse Effect.
     (d) No Brokers or Finders. No such Person has any Liability or obligation
to pay any fees or commissions to any broker, finder or agent with respect to
the transactions contemplated by this Agreement.
     (e) Shares. All shares of LGE Common Stock issued in accordance with the
terms of this Agreement will be, upon issuance, duly and validly issued, fully
paid and nonassessable, and will be issued in accordance with all applicable
security Laws, and the Sellers will acquire good, marketable and valid title to
all of such shares, free and clear of any Share Security Interests, except as
set forth in this Agreement. Subject to the accuracy of the Sellers’
representations and warranties set forth in Section 4.1, the offer, sale and
issuance of all of such shares is exempt from the registration requirements of
the Act and is exempt from the registration, permit and qualification
requirements of all applicable state securities Laws. LGE has not directly or
through any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Act) that is or will
be integrated with the sale of such shares in a manner that would require the
registration of any such shares under the Securities Act.
     (f) SEC Reports. LGE has filed all forms, reports and documents required to
be filed by it with the SEC since March 31, 2006 (collectively, the “Reports”).
As of their respective dates of filing, the Reports (i) complied in all material
respects with the applicable requirements of the Securities Act, the Securities
and Exchange Act of 1934, as amended, and the rules and regulations thereunder
and (ii) did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.

54



--------------------------------------------------------------------------------



 



ARTICLE 5
COVENANTS
     5.1 Tax Matters.
     (a) For federal and state income Tax purposes, (i) the Sellers shall report
all payments of the Base Consideration received pursuant to this Transaction as
constituting the amount realized by the Sellers from the sale of their
respective Mandate Membership Interests (the “Purchase Price”) and
(ii) Purchaser shall report the payment of the Purchase Price as being made in
consideration of the purchase of the assets of Mandate and its Subsidiaries,
pursuant to Revenue Ruling 99-6. The tax treatment and reporting of any and all
amounts paid by Purchaser to the Sellers as Contingent Participation shall be
treated as compensation income by the Sellers and deductible expenses by the
Purchaser, if and when such payments are received by the Sellers.
     (b) Purchaser and the Sellers shall each be directly and primarily
responsible for the computation, reporting and payment of income-based and
transaction-based Taxes imposed on such party under applicable Law in connection
with the Transactions contemplated by this Agreement.
     (c) Attached as Schedule 5.1 are preliminary schedules showing (A) the
various categories of Mandate assets transferred to Purchaser, and (B) the
allocation of the Purchase Price among the assets identified in (A). If
Purchaser or its outside auditors, upon subsequent review of such schedules, and
completion of valuation of such assets believe that adjustment to the allocation
shown thereon is required with respect to Purchaser’s financial reporting of the
transaction, the Purchaser and Sellers will in good faith seek to resolve such
disagreement. If they are unable to resolve the dispute, Purchaser shall be free
to make such adjustments to the allocation as are required by its final analysis
and the advice of its outside auditors for purposes of its own financial
reporting of the transaction, but the Sellers shall have no obligation to make
such adjustment in connection with their own reporting of the transaction. In
such circumstances, the Sellers and Mandate acknowledge that the Purchaser’s
treatment of the transaction for all Tax purposes, including all Tax Returns and
any Tax controversies, shall be consistent with the Purchaser’s financial
reporting of the transaction. Except as provided in the preceding sentences,
unless there has been a Final Determination (as defined in Section 1313(a) of
the Code) to the contrary, Purchaser, Sellers and Mandate, severally and not
jointly, covenant and agree, for all Tax purposes, including all Tax Returns and
any Tax controversies, not to take (and to cause any Affiliate or successors to
their assets or businesses not to take) any position inconsistent with the
schedules (including any revised schedules from and after the date of revision)
prepared pursuant to this Section 5.1(c) or any other provision of this
Agreement.
     (d) All Parties shall file their Tax Returns consistent with all provisions
of this Agreement. The Sellers shall file or cause to be filed when due all
income and franchise Tax Returns with respect to Taxes that are required to be
filed by or with respect to Mandate and its Subsidiaries for Tax years or
periods ending on or before the Closing Date and shall pay any Taxes (other than
Accrued Taxes) due in respect of such Tax

55



--------------------------------------------------------------------------------



 



Returns. Purchaser shall file or cause to be filed when due all other Tax
Returns with respect to Taxes that are required to be filed by or with respect
to Mandate and its Subsidiaries after the Closing Date; provided that a copy of
each such return that covers a taxable period or portion thereof ending on or
before the Closing Date shall be provided to the Mandate Representative at least
thirty (30) days prior to the filing date for its review and approval, not to be
unreasonably withheld. In addition, without limiting the foregoing, the Sellers
and Purchaser hereby agree to the following with respect to the 2006 and 2007
federal and California state income and franchise Tax Returns that are required
to be filed by or with respect to Mandate and its Subsidiaries:
     (i) 2006 Tax Returns. The Mandate Representative shall cause to be prepared
the 2006 Tax Year federal and California state income Tax Returns of Mandate
(the “2006 Tax Returns”). The Mandate Representative shall deliver drafts of the
2006 Tax Returns to Purchaser. Purchaser shall have the right to review and
comment on such 2006 Tax Returns for a period of ten (10) days from the initial
receipt of such 2006 Tax Returns. The Mandate Representative will consider such
comments in good faith.
     (ii) 2007 Stub Period Tax Returns. To the extent that the Sellers’ sale of
the Mandate Interests causes a termination of Mandate and any of its
Subsidiaries that are classified as partnerships under Section 708(b)(1)(B) of
the Code as of the Closing Date (the “2007 Stub Tax Period”), the Mandate
Representative shall cause to be prepared and submitted to the Purchaser all
federal and California state income Tax Returns of such entities showing the
taxable income of Mandate (the “2007 Stub Period Tax Returns”), if any, for the
2007 Stub Tax Period. It shall be the Sellers’ sole responsibility, at the
Sellers’ sole expense, to collect the information necessary for preparation of
the 2007 Stub Period Tax Returns in accordance with the customary accounting
procedures of the partnerships and the requirements of the Code and Treasury
Regulations thereunder. The Mandate Representative shall deliver drafts of the
2007 Stub Period Tax Returns to Purchaser at least sixty (60) days prior to the
due date for filing thereof. Purchaser shall have the right to review and
comment on such 2007 Stub Period Tax Returns for a period of thirty (30) days
from the initial receipt of such 2007 Stub Period Tax Returns. The Mandate
Representative will consider such comments in good faith and shall have sole
responsibility, subject to the assistance and cooperation described below, for
the preparation and timely filing of the 2007 Stub Period Tax Returns with the
applicable Governmental Body.
     (e) Assistance and Cooperation. From and after the Closing Date, the
Purchaser and the Mandate Representative shall:
     (i) assist (and cause its respective assigns to assist) the other party in
preparing any Tax Returns which such other party is responsible for preparing
and filing in accordance with this Section 5.1(b), and in obtaining any claims
for refund to which the Sellers or the Purchaser are entitled, as applicable;

56



--------------------------------------------------------------------------------



 



     (ii) cooperate fully in preparing for and conducting any audits of, or
disputes with any Governmental Body regarding, any Tax Returns of the Sellers or
Purchaser, or Mandate and its Subsidiaries;
     (iii) make available to the other party and to any Governmental Body as
reasonably requested all records, documents, accounting data and other
information relating or relevant to, the Taxes of the Sellers, Purchaser or
Mandate and its Subsidiaries;
     (iv) furnish the other party with copies of all correspondence received
from any Governmental Body in connection with any Tax audit or information
request with respect to any such taxable period for which the other party may
have a Liability under this Section 5.1; and
     (v) execute and deliver such powers of attorney and other documents as are
necessary to carry out the intent of this Section 5.1.
     (f) Tax Refunds. Any refunds (including interests thereon) of Taxes paid or
indemnified by the Sellers pursuant to Article 8 shall be for the account of the
Sellers. Any refunds (including interests thereon) of Taxes paid or indemnified
by Purchaser shall be for the account of Purchaser. The Sellers hereby agree to
assign and promptly remit to Purchaser all refunds (including interests thereon)
of Taxes which Purchasers are entitled to hereunder and which are received by
the Sellers and vice versa.
     (g) Contests.
     (i) Promptly after receipt by any Party or any of their Affiliates of a
written notice of the assertion or commencement of any claim, assessment,
deficiency, audit, review, examination or other proposed change or adjustment by
any Governmental Body or any judicial or administrative proceeding (each, a “Tax
Claim”) relating to a Pre-Closing Tax Period of Mandate (or any other Tax Claim
for which the Sellers may be liable under this Agreement), the recipient shall
notify in writing Purchaser and/or the Mandate Representative of the Tax Claim,
as applicable. Such notice must be sent in a timely manner and must contain
factual information (to the extent known) describing the Tax Claim in reasonable
detail and must include copies of the notice and any or other document received
from any Governmental Body in respect of any such Tax Claim.
     (ii) Except as provided in subparagraph (iv) below, the Mandate
Representative shall have the right to control and direct the conduct, defense,
prosecution, settlement and compromise of such Tax Claim and to file amended Tax
Returns or claims for Tax refunds or credits with respect to Tax periods ending
on or before the Closing Date, and to employ counsel of its choice at its
expense in connection therewith; provided, however, that Purchaser and its
representatives will be permitted, at their expense, to be present at all
proceedings and to review all correspondence and submissions related to any such
Tax Claim, amended Tax Return or claim for Tax refund or credit. Notwithstanding
the

57



--------------------------------------------------------------------------------



 



foregoing, the Mandate Representative shall not have the right to settle,
concede or compromise, either administratively or after the commencement of
litigation, any such Tax Claim or file any amended Tax Return or claim for Tax
refund or Tax credit, that would result in an aggregate increased Tax liability
for Purchaser or its Affiliates (excluding Taxes covered by the Sellers’
indemnification obligations) of more than Thirty-Five Thousand Dollars
($35,000), excluding interest and penalties, without the prior written consent
of Purchaser. Such consent shall not be unreasonably withheld, and shall not be
necessary to the extent that the Sellers or Mandate have agreed to indemnify
Purchaser or its Affiliates against such increased Tax liability.
     (iii) Except as provided in subparagraph (iv) below, Purchaser shall have
the right to control and direct the conduct, defense, prosecution, settlement
and compromise of any Tax Claim to the extent that such Tax Claim pertains to a
taxable period beginning after the Closing Date; provided, however, that the
Mandate Representative and its representatives will be permitted, at their
expense, to be present at all proceedings and review all correspondence and
submissions related to any such Tax Claim if it is reasonably foreseeable that
the disposition thereof could affect the Sellers’ liability for Taxes to any
Governmental Body or to Purchaser under this Agreement. Neither Purchaser nor
any of its Affiliates (including Mandate) shall have the right to settle,
concede or compromise, either administratively or after the commencement of
litigation, any Tax Claim or file any amended Tax Return or claim for Tax refund
or Tax credit, if such action would adversely affect the aggregate liability for
Taxes of any Seller or their indemnification obligations to Purchaser under this
agreement of more than Thirty-Five Thousand Dollars ($35,000), excluding
penalties and interest, without the prior written consent of the Mandate
Representative. Such consent shall not be unreasonably withheld, and shall not
be necessary to the extent that Purchaser has agreed to indemnify the Sellers
against the effects of any such settlement.
     (iv) In the case of a Tax Claim involving a Tax liability or potential Tax
liability of Mandate relating to a period beginning before and ending after the
Closing Date (a “Straddle Period”), then the conduct of such Tax Claim shall be
tendered to the Mandate Representative provided (1) the Tax Claim pertains
solely to Taxes for which the Sellers are financially responsible under this
Agreement and (2) the resolution of such Tax Claim shall not adversely affect
the Purchaser’s tax reporting positions for items of income, gain, deductions
and losses arising after the Closing Date. In all other cases relating to a
Straddle Period, the Mandate Representative and the Purchaser will jointly
conduct the Tax Claim using legal counsel or other tax advisors reasonably
acceptable to both parties. Regardless of which party controls a Tax Claim under
this subparagraph (iv), both the Purchaser and the Mandate Representative and
their representatives will be permitted, at their expense, to be present at all
proceedings and to review all correspondence and submissions related to such Tax
Claim, and neither party shall, or cause or permit any of its Affiliates or
Mandate to, settle, concede or compromise a Tax Claim relating to a Straddle
Period without the prior written consent of the Mandate Representative (if the
Sellers may be adversely affected

58



--------------------------------------------------------------------------------



 



thereby) or the prior written consent of LGE (if Purchaser or LGE maybe
adversely affected thereby), which consent shall not be unreasonably withheld.
Except as provided in the preceding sentence, all of the costs of the conduct of
a Tax Claim relating to a Straddle Period that can be directly allocated to the
portions of the Tax Claim for which the Sellers or Purchaser are financially
responsible, as applicable, shall be so allocated to such parties and any costs
that cannot be so allocated will be shared between Purchaser and the Sellers
based on their proportionate amounts of the Tax that is ultimately assessed (or,
if such Tax is not ultimately assessed, the proportionate amount of such Tax
that was contested in such Tax Claim) that relates to the portion of such
Straddle Period ending on the Closing Date and the portion thereof beginning
after the Closing Date.
     (v) If the Parties are unable to resolve any dispute relating to the
settlement of a Tax Claim, the matter shall be submitted to a mutually
acceptable nationally recognized accounting firm for resolution, which
accounting firm shall be instructed to resolve such dispute in accordance with
the standards contained in this Section 5.1.
     5.2 Noncompetition Agreement Related to the Acquisition of Goodwill. In
consideration for the transactions hereunder, each of J. Drake (it being
acknowledged by J. Drake that he is a beneficiary of the Drake Family Trust) and
Kahane, but not Goldsmith, severally and not jointly, covenants and agrees to
the following:
     (a) Noncompetition Covenants. Such Mandate Individual agrees that during
the Restrictive Term such Mandate Individual will not, without the prior written
consent of Purchaser, which consent may be withheld in its sole and absolute
discretion, directly or indirectly, either alone or in association or in
connection with or on behalf of any Person now existing or hereafter created:
(i) be or become engaged in, directly or indirectly, any Competitive Business,
including being or becoming an organizer, investor, lender, partner, joint
venturer, stockholder, officer, director, employee, manager, independent sales
representative, associate, consultant, or agent of, to or from any Competitive
Business (including by virtue of holding any beneficial interest, or serving as
a trustee or in a similar capacity, in any Person that is, directly or
indirectly, an investor or stockholder in any Competitive Business); or (ii) use
or authorize the use of his name or any part thereof to be used or employed in
connection with any Competitive Business (collectively and severally, the
“Noncompetition Covenants”).
     (b) Antisolicitation. Such Mandate Individual agrees that during the
Restrictive Term, such Mandate Individual will not, directly or indirectly,
solicit for hire any salaried employee of LGE or any of its present or future
Subsidiaries or Affiliates, or either directly or indirectly, solicit for hire
on behalf of any third party any salaried employee of LGE or any such Subsidiary
or Affiliate, without the prior written consent of LGE, excluding such Mandate
Individual’s executive assistant.
     (c) Antihiring. Such Mandate Individual agrees that during the Restrictive
Term, such Mandate Individual will not, directly or indirectly, hire any
salaried employee

59



--------------------------------------------------------------------------------



 



of LGE or any of its present or future Subsidiaries or Affiliates, or either
directly or indirectly, hire on behalf of any third party any salaried employee
of LGE or any such Subsidiary or Affiliate, without the prior written consent of
LGE, excluding such Mandate Individual’s executive assistant.
     (d) Exception. Nothing in this Section 5.2 will prevent such Mandate
Individual from (i) beneficially holding a passive investment up to five percent
(5%) of any class of Equity Interests of a Competitive Business, (ii) serving as
an employee or consultant to, or in any other capacity with, LGE or any of its
present or future Subsidiaries or Affiliates or (iii) soliciting or hiring, in
connection with an activity that does not constitute a Competitive Business, any
Person who has previously provided services to LGE or any present or future
Subsidiary or Affiliate of LGE solely in connection with a specific production,
and nothing in this Section 5.2 shall apply to Ghost House Mobile.
     (e) Separate Covenants. The Noncompetition Covenants will be construed to
be divided into separate and distinct Noncompetition Covenants with respect to
(i) each jurisdiction of the territory and (ii) each matter or type of conduct
described therein. Each such divided Noncompetition Covenant will be separate
and distinct from all such other Noncompetition Covenants with respect to the
same or any other aspect of the business of LGE and its Subsidiaries.
     (f) Acknowledgements. Such Mandate Individual acknowledges and agrees that:
(i) the covenants and the restrictions applicable to it contained in the
Noncompetition Covenants are necessary, fundamental and required for the
protection of the business of LGE and its Subsidiaries (including Mandate and
its Subsidiaries after Closing); (ii) the Noncompetition Covenants relate to
matters that are of a special, unique and extraordinary value; (iii) a breach by
such Mandate Individual of any of the Noncompetition Covenants applicable to him
will result in irreparable harm and damages that cannot be adequately
compensated by a monetary award, and accordingly LGE and its Subsidiaries will
be entitled to injunctive or other equitable relief to prevent or redress any
such breach; (iv) such Mandate Individual is a holder of an Equity Interest in
Mandate and at the Closing is selling all of such Equity Interests pursuant to
this Agreement; (v) in connection with such sale of equity, LGE and Purchaser
have required and such Mandate Individual has agreed, as a condition to the
purchase by Purchaser of the Mandate Membership Interests, that such Mandate
Individual enter into these Noncompetition Covenants; (vi) such Mandate
Individual understands that Purchaser would not acquire any of the Mandate
Membership Interests if such Mandate Individual did not enter into this
Agreement and these Noncompetition Covenants; and (vii) such Mandate Individual
is entering into these Noncompetition Covenants in connection with the
transactions contemplated under this Agreement.
     (g) Judicial Limitation. Notwithstanding the foregoing provisions of this
Section 5.2, if at any time a court of competent jurisdiction or arbitrator
holds that any portion of any Noncompetition Covenant is unenforceable by reason
of its extending for too great of a period of time or over too great of a
geographical area or by reason of its being too extensive in any other respect,
such Noncompetition Covenant will be

60



--------------------------------------------------------------------------------



 



interpreted to extend only over the maximum period of time, maximum geographical
area, or maximum extent in all other respects, as the case may be, as to which
it may be enforceable all as determined by such court or arbitrator in such
action.
     5.3 Nondisclosure. Subject to Section 5.4, Sellers and LGE agree to hold,
and will cause their respective controlled Affiliates, directors, officers,
employees, agents and advisors (including attorneys, accountants, consultants,
bankers and financial advisors) to hold, any information regarding the other
Parties, the existence of this Agreement or any of the terms and conditions of
this Agreement or any other agreement or transaction contemplated by this
Agreement confidential, except: (i) to the extent necessary to comply with the
Law or the valid order of a court of competent jurisdiction, in which event(s)
the party making such disclosure shall so notify the other as promptly as
practicable (if possible, prior to making such disclosure) and shall seek
confidential treatment of such information, (ii) to the extent necessary to
comply with SEC, NASDAQ or similar disclosure requirements, (iii) to its parent
and affiliated companies, their lenders (and their respective advisors and
attorneys), prospective financiers and investors (and such persons’ investment
bankers, agents, attorneys, accountants and necessary experts), auditors,
investment bankers, attorneys and similar professionals, provided that such
companies, banks, advisors, financiers, investors, investment bankers, experts,
auditors, accountants, attorneys and similar professionals agree to be bound by
the provisions of this subparagraph, and (iv) in order to enforce its rights
pursuant to this Agreement.
     5.4 Public Announcements. Purchaser and the Mandate Representative, on
behalf of the Sellers, shall mutually approve any press releases or otherwise
making any public statements with respect to this Agreement or the transactions
contemplated hereby, and no Party shall issue any press release or make any
public statement regarding the transactions contemplated hereby prior to
obtaining such Party’s prior written approval (as applicable).
     5.5 Additional Tax Matters.
     (a) Mandate can make Tax Distributions to each Seller prior to the Closing
in an aggregate amount that does not exceed such Seller’s estimated federal and
California state income tax liability attributable to such Seller’s
distributable share of Estimated 2007 Stub Period Taxable Income (the “2007 Tax
Distributions”). There shall be a post-Closing adjustment to the Base
Consideration in order to reconcile (i) the 2007 Tax Distributions made to each
Seller with (ii) the federal and California state income tax liability of such
Seller with respect to such Seller’s distributable share of the Actual 2007 Stub
Period Taxable Income reported in the Actual 2007 Stub Period Tax Return. The
amount of such adjustment shall be calculated as follows: within thirty
(30) days after the Mandate Representative has filed or caused to be filed the
2007 Stub Period Tax Returns in accordance with Section 5.1(e), the Mandate
Representative shall calculate the federal and California state income tax
liability of each Seller, in each case, based on such Seller’s distributive
share of Actual 2007 Stub Period Taxable Income. The federal and California
state income taxes of each Seller shall be calculated based on such Seller’s
distributable share of the Actual 2007 Stub Period Taxable Income reflected on
the K-1 issued to such Seller for the 2007 Stub Period, multiplied by the
highest federal and California state tax rate (or rates) applicable to an
individual resident in the State of California with respect to the Actual 2007
Stub Period Taxable Income (with the

61



--------------------------------------------------------------------------------



 



California state tax treated as a deduction against federal income). If the
aggregate federal and California state income tax payable by the Sellers, as so
computed, exceeds the 2007 Tax Distributions, Purchaser shall make an aggregate
cash payment to the Sellers equal to such excess. If the aggregate federal and
California state income tax payable by the Sellers, as so computed, is less than
the 2007 Tax Distributions, the Sellers shall pay the difference to Purchaser
based on the differential between each Seller’s actual marginal tax liability
for the Actual 2007 Stub Period Taxable Income and the estimated 2007 Tax
Distribution made to each Seller in the form of a cash payment to be remitted
directly to Purchaser without any offsets for any other amounts that Purchaser
may owe to the Sellers under other provisions of this Agreement or otherwise.
     (b) For purposes of this Section 5.5:
“2007 Tax Distributions” shall have the meaning ascribed to such term in
Section 5.5 of this Agreement; provided, however, that in no event shall any
amount distributed to the Sellers prior to August 17, 2007 be treated as a 2007
Tax Distribution.
“Actual 2007 Stub Period Taxable Income” means (A) for federal income tax
purposes, Mandate’s actual federal taxable income reported for the 2007 Stub
Period (as set forth in the applicable 2007 Stub Period Tax Return) and (B) for
California income tax purposes, Mandate’s actual California state taxable income
reported for the 2007 Stub Period (as set forth in the applicable 2007 Stub
Period Tax Return); provided, however, that the Actual 2007 Stub Period Taxable
Income shall not include any taxable income incurred by Mandate as a result of
the sale of the Mandate Membership Interests pursuant to this Agreement.
“Estimated 2007 Stub Period Taxable Income” means (A) for federal income tax
purposes, Mandate’s estimated federal taxable income for the 2007 Stub Period,
and (B) for California state income tax purposes, Mandate’s estimated California
state taxable income for the 2007 Stub Period; provided, however, that the
Estimated 2007 Stub Period Taxable Income shall not include any taxable income
incurred by Mandate as a result of the sale of the Mandate Membership Interests
pursuant to this Agreement.
     (c) Schedule 5.5(c) attached hereto sets forth 2007 Tax Distributions
through the date hereof.
     5.6 Release.
     (a) Each of the Sellers, J. Drake and M. Drake (each, a “Seller Releasor”)
hereby irrevocably releases and forever discharges LGE, Mandate and each of
their respective Subsidiaries and Affiliates (other than Ghost House Mobile),
whether direct or indirect, and their present and former directors, officers,
employees, members, partners and shareholders and the respective successors,
agents and assigns of any of the foregoing (such Persons are collectively
referred to as the “Purchaser Covered Persons”) from any and all obligations,
Liabilities, damages, costs, claims, complaints, charges or

62



--------------------------------------------------------------------------------



 



causes of action in law or equity that such Seller Releasor or such Seller
Releasor’s heirs, administrators, successors or assigns may now have or may ever
have against any of the Purchaser Covered Persons, whether accrued, absolute,
contingent, unliquidated or otherwise, and whether known or unknown, and which
have or may have arisen out of any act or omission occurring prior to the
Closing arising out of or relating to, or in connection with any facts or
circumstances relating to Mandate or any of its Affiliates which existed on or
prior to the Closing Date; provided, however, that the foregoing shall in no way
modify or otherwise limit the rights of the Seller Releasors under this
Agreement or the other agreements entered into in connection herewith or
therewith; provided, further, however, that the foregoing release shall not
apply to any obligation or Liability (i) to reimburse Kahane, Goldsmith or J.
Drake for any bona fide business expenses incurred in the Ordinary Course of
Business prior to Closing in accordance with Mandate’s reimbursement policies,
(ii) to Kahane, Goldsmith or J. Drake for unpaid salary or bonuses earned prior
to Closing or vacation accrued prior to Closing or (iii) for bona fide benefits
relating to the period prior to Closing owing to Kahane, Goldsmith or J. Drake
or any of their beneficiaries under any Plans.
     (b) Mandate and each of its Subsidiaries (each, a “Mandate Releasor”)
hereby irrevocably releases and forever discharges each Seller, J. Drake and M.
Drake and their respective Affiliates (it being understood that Purchaser,
Mandate and their respective Subsidiaries shall not be deemed Affiliates of the
Sellers, J. Drake or M. Drake for purposes of determining the releasees under
this clause (b)), whether direct or indirect, and their present and former
directors, officers, employees, members, partners and shareholders and the
respective successors, agents and assigns of any of the foregoing (such Persons
are collectively referred to as the “Seller Covered Persons”), from any and all
obligations, Liabilities, damages, costs, claims, complaints, charges or causes
of action in law or equity that such Mandate Releasor or such Mandate Releasor’s
heirs, administrators, successors or assigns may now have or may ever have
against any of the Seller Covered Persons, whether accrued, absolute,
contingent, unliquidated or otherwise, and whether known or unknown, and which
have or may have arisen out of any act or omission occurring prior to the
Closing arising out of, relating to, or in connection with any facts or
circumstances relating to Mandate or any of its Subsidiaries which existed on or
prior to the Closing Date; provided, however, that the foregoing shall in no way
modify or otherwise limit the rights of the Mandate Releasors under this
Agreement or the other agreements entered into in connection herewith; provided,
further, that the foregoing release shall not release the Seller Covered Persons
from any obligations, Liabilities, damage, costs, claims, complaints, charges or
causes of action in law or in equity that the Mandate Releasor or such Mandate
Releasor’s heirs, administrators, successors or assigns may now have or may ever
have against any of the Seller Covered Persons whether accrued, absolute,
contingent, unliquidated or otherwise, and whether known or unknown, which have
or may have arisen out of, or relating to, fraud, intentional misconduct or
recklessness on the part of the Seller Covered Persons.
     (c) Each of the Seller Releasors and the Mandate Releasors (collectively,
the “Releasors”) acknowledges and agrees that the releases set forth in this
Section 5.5 are not to be construed in any way as (i) an admission of any
Liability whatsoever by any Releasor under any Law or (ii) any such Liability
having been expressly denied.

63



--------------------------------------------------------------------------------



 



     (d) Each of the Releasors expressly waives and releases any and all rights
and benefits under Section 1542 of the Civil Code of the State of California (or
any analogous Law of any other state), which reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his settlement with the
debtor.”
     5.7 Indemnity. Purchaser shall, to the fullest extent permitted by Law,
cause Mandate and its Subsidiaries to honor all of their obligations to
indemnify, defend and hold harmless (including any obligations to advance funds
for expenses) each Covered Person for any and all acts or omissions by such
Covered Persons occurring prior to the Closing Date to the extent that such
obligations of Mandate or a Subsidiary exist on the date of this Agreement
pursuant to the Constitutive Documents of Mandate or a Subsidiary, and such
obligations shall survive the Closing and shall continue in full force and
effect in accordance with the terms thereof as currently in effect until the
expiration of the applicable statute of limitations with respect to any claims
against such Covered Persons arising out of such acts or omissions.
     5.8 D&O and EPLI Insurance. Purchaser shall cause Mandate and its
Subsidiaries to maintain in effect for a period of not less than six (6) years
from and after the Closing Date an insurance policy providing tail coverage with
respect to events occurring prior to the Closing Date continuing Mandate’s
existing director and officer insurance coverage and EPLI coverage on
substantially the same terms and conditions as of the date hereof; provided,
however, that the cost of such tail coverage shall not exceed Seventy Thousand
Dollars ($70,000).
     5.9 Payroll and Bonus Adjustments to Purchase Price. Purchaser shall pay,
and shall cause each of its Affiliates responsible for payroll for employees of
subsidiaries of LGE to pay, on the first payroll date on or following the
Closing Date, salaries for all employees of Mandate and its Subsidiaries in such
amounts as would be paid if they had been employed by a Subsidiary of LGE for
the entire payroll period applicable to such payroll date. To the extent bonuses
payable to employees of Mandate and its Subsidiaries in connection with the
Closing have reduced the Purchase Price (and it is agreed that the Purchase
Price reflects a reduction for the maximum amount described on Section 3.16(h)
of the Mandate Disclosure Schedule), Purchaser shall cause all such bonuses that
remain unpaid after Closing to be paid on or prior to the payroll date referred
to in the previous sentence.
     5.10 Additional Services.
     (a) After the expiration of the Term (as defined in the J. Drake Employment
Agreement), upon request of LGE, J. Drake will agree to furnish non-exclusive
services as a senior executive or senior manager of Mandate Holdings LLC
(“Mandate Holdings”) on a year to year basis for a period of up to seven
(7) years. J. Drake’s other personal or professional obligations shall have
first priority over any obligations to Mandate Holdings. J. Drake’s services for
Mandate Holdings will be rendered at such times and locations as shall be
mutually agreed upon by them.

64



--------------------------------------------------------------------------------



 



     (b) Mandate Holdings will have no assets or operations other than a
specified, limited range of activities related solely to derivative rights for
the Motion Pictures “Bodyguard,” “The Grudge” and “Harold and Kumar.”
     (c) LGE and Mandate Holdings hereby acknowledge and agree that there are
no, and have been no, express or implied representations or warranties made by
any party hereto that any of the arrangements described in this Section 5.10 can
or will preserve or protect any of the rights that Mandate or any of its
Affiliates may have under any agreements that condition such rights on any
particular facts or conditions relating to J. Drake’s ownership of, management
of or services for Mandate or any of its Affiliates.
     (d) LGE will indemnify, defend and hold harmless J. Drake from any and all
claims, suits, losses, damages, liabilities, obligations, fines, penalties,
costs and expenses arising from, relating to, or in connection with the
arrangements described in this Section 5.10 other than as a result of J. Drake’s
willful misconduct.
     (e) J. Drake will use good faith efforts to negotiate with a subsequent
employer to permit him to render such services. If J. Drake owns or controls his
subsequent employer, such subsequent employer will not prohibit J. Drake from
rendering such services.
     (f) J. Drake agrees that neither J. Drake nor any Affiliate of J. Drake
will acquire the derivative rights specified in clause (b) of this Section 5.10
if LGE and/or Mandate loses them. J. Drake also agrees not to initiate any
efforts on behalf of, or take affirmative acts to facilitate any efforts of, any
subsequent employer to acquire such rights if LGE and/or Mandate loses them.
ARTICLE 6
INTENTIONALLY OMITTED
ARTICLE 7
INTENTIONALLY OMITTED
ARTICLE 8
INDEMNIFICATION
     8.1 Survival of Representations and Warranties. Each representation and
warranty contained in this Agreement will survive the Closing and continue in
full force and effect until the twelve (12)-month anniversary of the Closing
Date, except the representations and warranties set forth in Section 3.2
(Status, Power and Enforceability), Section 3.3(a), Section 3.3(b), Section 3.8
(Tax Matters), Section 3.16(d)(i), Section 3.20 (No Brokers or Finders),
Section 4.1(a) (Status and Enforceability), Section 4.1(d) (Mandate Membership
Interests), Section 4.1(e) (No Brokers or Finders), Section 4.2(a) (Status,
Power and Enforceability), and Section 4.2(d) (No Brokers or Finders) (the
representations and warranties specifically referenced are collectively referred
to herein as the “Fundamental Representations”), which will survive the Closing
and will continue in full force and effect indefinitely, subject to any
applicable statute of limitations, and the representations and warranties set
forth in Section 4.2(e) (Shares) and Section 4.2(f) (SEC Reports), which shall
survive the Closing and continue in full

65



--------------------------------------------------------------------------------



 



force and effect until the thirty (30)-month anniversary of the Closing. The
covenants contained in this Agreement shall survive in accordance with their
respective terms, subject to any applicable statute of limitations.
     The expiration of covenants, representations and warranties provided herein
shall not affect the right of any Indemnified Party in respect of any claim made
by such Indemnified Party in an Indemnification Notice or a notice of a Third
Party Claim that is delivered pursuant to and in compliance with the provisions
of this Article 8 prior to the expiration date(s) specified above. However, no
claim for indemnification pursuant to this Article 8 may or shall be made unless
written notice pursuant to this Article 8 is delivered to the Indemnifying Party
and such notice is received before the expiration of the applicable survival
period set forth in Section 8.1.
     8.2 Indemnification Provisions for Purchaser’s Benefit. (a) Subject to the
other provisions of this Article 8, Sellers, jointly and severally, shall
indemnify, defend and hold harmless each of the Purchaser Indemnified Parties
against, and reimburse any Purchaser Indemnified Party for, all Damages that
such Purchaser Indemnified Party may suffer or incur, or become subject to, as a
result of or in connection with any of the following:
     (i) any breach of a representation or warranty made by Mandate in this
Agreement;
     (ii) any breach of a covenant made by Mandate in this Agreement;
     (iii) any and all liabilities and obligations, whenever arising, related to
or arising from Ghost House Mobile;
     (iv) the Excluded Tax Liabilities;
     (v) any Liability incurred by LGE pursuant to Section 1 of the
Indemnification Agreement with respect to Guaranty Obligations (as defined in
the Indemnification Agreement) to the extent incurred, arising from or relating
to the period prior to the date hereof to the extent that such Liability is in
excess of $275,000 in the aggregate; provided, however, that the Sellers’
obligation to indemnify, defend, reimburse and hold harmless the Purchaser
Indemnified Parties under this clause (v) shall terminate on the twelve
(12)-month anniversary of the Closing; and
     (vi) claims relating to the matters set forth in Section 3.14(a) of the
Mandate Disclosure Letter (the “Potential Claims”); provided, however, that the
Sellers’ obligation to indemnify, defend, reimburse and hold harmless the
Purchaser Indemnified Parties with respect to Item 2 in Section 3.10(e) and
Section 3.10(f) of the Mandate Disclosure Letter that is incorporated into
Section 3.14(a) of the Mandate Disclosure Letter shall terminate on the twelve
(12)-month anniversary of the Closing.
     (b) Subject to the other provisions of this Article 8, each Seller,
severally and not jointly, shall indemnify, defend and hold harmless each of the
Purchaser Indemnified Parties against, and reimburse any Purchaser Indemnified
Party for, all Damages that such Purchaser

66



--------------------------------------------------------------------------------



 



Indemnified Party may suffer or incur, or become subject to, as a result of or
in connection with any of the following:
     (i) any breach of a representation or warranty made by such Seller in this
Agreement; and
     (ii) any breach of a covenant made by such Seller in this Agreement.
     8.3 Indemnification Provisions for the Sellers’ Benefit. Subject to the
other provisions of this Article 8, Purchaser shall indemnify, defend and hold
harmless each of the Seller Indemnified Parties against and reimburse any Seller
Indemnified Party for all Damages, that such Seller Indemnified Party may at any
time suffer or incur, or become subject to, as a result of or in connection with
any breach of representation or warranty or covenant by LGE or Purchaser set
forth in this Agreement.
     8.4 Indemnification Notice; Holdback Shares Offset.
     (a) Subject to the additional requirements of Section 8.5 in the event of a
Third Party Claim, if any Purchaser Indemnified Party wishes to make any
indemnification claim under Section 8.2, such Purchaser Indemnified Party shall
first provide to the Mandate Representative a written notice of such claim (an
“Indemnification Notice”) setting forth in reasonable detail the basis for the
claim and Purchaser’s best estimate of the amount of the claim and attaching
thereto all notices, complaints or materials related thereto. Thereafter, the
Mandate Representative shall have fifteen (15) Business Days following such
party’s receipt of the Indemnification Notice in which to deliver notice of
objection to such claim to the Purchaser Indemnified Party. If no objection
notice is given, then the claim in the amount (the “Unobjected Amount”) alleged
by the Purchaser Indemnified Party in the Indemnification Notice shall be deemed
to be valid and indemnifiable pursuant hereto. If a notice of objection is
timely given or if the claim involves a Third Party Claim, then the claim shall
be resolved pursuant to Section 8.5 or 9.15, as applicable, and any amount
determined to be owed by the Sellers to the Purchaser Indemnified Parties shall
be referred to as a “Resolved Amount.” If there is an Unobjected Amount or
Resolved Amount, the Purchaser Indemnified Party shall promptly after the
determination thereof provide written notice thereof (the “Resolved Claim
Notice”) to the Mandate Representative.
     (b) If a Resolved Claim Notice is given by a Purchaser Indemnified Party at
a time when there are Holdback Shares still to be issued by LGE, LGE shall
offset on behalf of such Purchaser Indemnified Party either the Resolved Amount
or Unobjected Amount, as applicable, against such Holdback Shares as follows
(subject to Section 8.4(c) and without limiting Section 8.6):
     (i) If and to the extent that the Sellers’ Indemnification Cap has not then
been reached or exceeded by prior or concurrent offsets, LGE shall use the
Indemnity Holdback Shares to offset the Resolved Amount or Unobjected Amount, as
applicable, against each Seller’s Indemnity Holdback Shares (based on the same
price used to determine the number of Indemnity Holdback Shares to

67



--------------------------------------------------------------------------------



 



be issued to such Seller pursuant to Section 2.2(b)) pursuant to such Seller’s
respective Indemnity Holdback Sharing Percentage, in accordance with this
Article 8. For purposes hereof, the “Indemnity Holdback Sharing Percentage” for
each Seller shall be the total number of Indemnity Holdback Shares to be issued
to such Seller under Section 2.2 (without regard to offsets or holdbacks)
divided by the total number of Indemnity Holdback Shares to be issued to all
Sellers under Section 2.2.
     (ii) If the Sellers’ Indemnification Cap has then been or is reached or
exceeded by prior or concurrent offsets, and if the Resolved Amount or
Unobjected Amount results from the indemnity contemplated by Section 8.2(a)(v)
(the “Special Indemnity”), LGE shall instead use a portion of Regular Holdback
Shares to offset such Resolved Amount or Unobjected Amount, as applicable,
against each Seller’s Regular Holdback Shares (based on the same price used to
determine the number of such shares to be issued to such Seller pursuant to
Section 2.2(b)) pursuant to such Seller’s respective Indemnity Holdback Sharing
Percentage, in accordance with this Article 8; provided that in no event shall
the aggregate amount of offsets pursuant to this Section 8.4(b)(ii) exceed the
Sellers’ Special Indemnification Cap.
     (iii) If the Sellers’ Indemnification Cap has then been or is reached or
exceeded by prior or concurrent offsets, and if the Resolved Amount or
Unobjected Amount relates to a Fundamental Claim or instances of fraud or
willful misconduct, then the Regular Holdback Shares shall be used by the
Purchaser Indemnified Party as first recourse to satisfy such Resolved Amount or
Unobjected Amount to the extent of such remaining portion in excess of the
Indemnification Cap as follows: LGE shall offset against each Seller’s Regular
Holdback Shares a number of shares equal to the product of (x) the Resolved
Amount or Unobjected Amount, as applicable, and (y) such Seller’s Sharing
Percentage, divided by (z) the then current Average Price in accordance with
this Article 8.
     (c) Notwithstanding anything else contained in this Agreement, Purchaser
acknowledges and agrees, on behalf of itself and on behalf of the other
Purchaser Indemnified Parties, that (i) offset pursuant to and in accordance
with Section 8.4(b) against the Holdback Shares shall be used by the Purchaser
Indemnified Party as first recourse to satisfy any and all amounts owed to a
Purchaser Indemnified Party pursuant to Article 8, and (ii) except with respect
to (A) claims relating to Fundamental Representations (“Fundamental Claims”) and
(B) instances of fraud or willful misconduct, it is agreed that (1) offset
pursuant to and in accordance with Section 8.4(b)(i) for up to and not in excess
of Five Million Dollars ($5,000,000) worth of shares of LGE Common Stock (i.e.
the Indemnity Holdback Shares) together with (2) offset pursuant to and in
accordance with Section 8.4(b)(ii) for up to and not in excess of an additional
Two Million Five Hundred Thousand Dollars ($2,500,000) worth of shares of LGE
Common Stock that are Regular Holdback Shares (the “Additional Offset Shares”)
but solely with respect to the Special Indemnity if the Sellers’ Indemnification
Cap has first been exceeded, shall be the Purchaser Indemnified Party’s sole and
exclusive

68



--------------------------------------------------------------------------------



 



recourse to satisfy any amounts owed to a Purchaser Indemnified Party pursuant
to Article 8. Once the Indemnity Holdback Shares and Additional Offset Shares
are so depleted, the Purchaser Indemnified Parties shall have no right or remedy
against any Seller with respect to any amounts that may be owed by a Seller to a
Purchaser Indemnified Party, except with respect to a Fundamental Claim or
instances of fraud or willful misconduct. Notwithstanding the foregoing, if an
offset is made hereunder in satisfaction of a Resolved Amount or Unobjected
Amount pursuant to the Special Indemnity that serves to deplete or is credited
towards the Sellers’ Indemnification Cap, the Sellers’ Indemnification Cap will
be increased dollar-for-dollar (and the Sellers’ Special Indemnification Cap
will be decreased dollar-for-dollar) to the extent of such Resolved Amount or
Unobjected Amount, up to but not in excess of Two Million Five Hundred Thousand
Dollars ($2,500,000). For purposes of clarity, the intention of the preceding
sentence is to ensure that the Purchaser Indemnified Parties are not prejudiced
by the timing in which claims are made (i.e. whether claims for the Special
Indemnity are made, settled or resolved before or after other claims under this
Article 8), not to increase the overall caps on indemnification obligations
contemplated by the Sellers’ Indemnification Cap and the Sellers’ Special
Indemnification Cap.
     (d) If there is then outstanding a pending bona fide claim pursuant to an
Indemnification Notice at a time when Indemnity Holdback Shares or Additional
Offset Shares are to be delivered pursuant to Section 2.8, LGE shall be entitled
to hold back from such delivery Indemnity Holdback Shares or Additional Offset
Shares on the same basis as set forth in Sections 8.4(b)(i) and 8.4(b)(ii) with
respect to Resolved Claim Notice (substituting the amount of the bona fide claim
in such Indemnification Notice for the Resolved Amount or Unobjected Amount)
until the resolution thereof, and, upon such resolution, LGE shall promptly
deliver such shares to the Sellers or offset such shares pursuant to this
Section 8.4 in accordance with the resolution of such claim and this Article 8.
The parties acknowledge that the Potential Claims will not be treated as bona
fide claims solely for purposes of this Section 8.4(d) until such time as
further developments occur beyond those described in the Mandate Disclosure
Letter.
     8.5 Third Party Claim Procedures. In order for any Indemnified Party to be
entitled to any indemnification provided for under Section 8.2 or Section 8.3
hereof in respect of, arising out of or involving a claim made by any Person
(other than a Party) against the Indemnified Party (a “Third Party Claim”), such
Indemnified Party must give an Indemnification Notice to the Party or Parties
liable for such indemnification (the “Indemnifying Party”) in writing of the
Third Party Claim promptly following receipt by such Indemnified Party of
written notice of the Third Party Claim; provided, however, that failure to give
such notification shall not affect the indemnification provided hereunder except
to the extent the Indemnifying Party shall have been materially prejudiced as a
result of such failure. Upon receipt of a written notice of a Third Party Claim,
the Indemnifying Party will have the right to promptly assume the defense and
control of such Third Party Claim; provided, however, that such right shall be
conditioned upon the Indemnified Party receiving written notice of such
assumption by the Indemnifying Party within fifteen (15) days of its receipt of
notice of such Third Party Claim from the Indemnified Party. Purchaser shall be
deemed to have given notice with respect to the Potential Claims on the date
hereof and the Mandate Representative shall be deemed to have provided notice of
assumption of the defense and control of the Potential Claims. If the
Indemnifying Party does not assume the

69



--------------------------------------------------------------------------------



 



defense and control of such Third Party Claim but the Indemnified Party does
assume such defense, then the Indemnified Party shall keep the Indemnifying
Party reasonably informed on the progress of such defense. If the Indemnifying
Party timely assumes the defense and control of such Third Party Claim, the
Indemnified Party shall be allowed an opportunity to participate in the defense
of such Third Party Claim with its own counsel and at its own expense; provided,
however, that the Indemnifying Party shall bear the reasonable fees and expenses
of such separate counsel for the Indemnified Party if both the Indemnifying
Party and the Indemnified Party are named in the Third Party Claim and if the
Indemnified Party has been advised in writing by outside counsel that there may
be one or more bona fide legal defenses available to the Indemnified Party that
are different from or additional to those available to the Indemnifying Party
such that the representation by one counsel of both the Indemnifying Party and
the Indemnified Party in any such Third Party Claim would be inappropriate due
to a conflict of interest. Each of the Sellers or Purchaser, as the case may be,
shall, and shall cause each of its respective Affiliates to, cooperate fully
with the Indemnifying Party in the defense of any Third Party Claim. Neither the
Indemnifying Party nor the Indemnified Party may consent to a settlement of, or
the entry of any judgment arising from, any Third Party Claim, without the prior
written consent of the other, provided that such consent will not be
unreasonably withheld; provided further that no such consent of the Indemnified
Party will be needed if any such settlement effected by the Indemnifying Party
obligates the Indemnifying Party to pay the full amount of Damages in connection
with such Third Party Claim and releases the Indemnified Party completely in
connection with such Third Party Claim. Notwithstanding the foregoing, any
Purchaser Indemnified Party shall have the right to control (subject to the
limitations set forth above) the defense of any Third Party Claim against such
Purchaser Indemnified Party in the event Purchaser reasonably in good faith
believes based on the advice of outside counsel that the Damages with respect to
such Third Party Claim, when aggregated with all other satisfied or pending
Damages subject to indemnification pursuant to Section 8.2, will exceed the
Sellers’ Indemnification Cap by more than Five Hundred Thousand Dollars
($500,000), provided that the foregoing right to control shall not apply with
respect to a Third Party Claim that involves a Fundamental Representation or
instances of fraud or willful misconduct.
     8.6 Other Indemnification Provisions. Regardless of anything else contained
in this Agreement:
     (a) The Sellers’ indemnification obligations to the Purchaser Indemnified
Parties under this Agreement shall not exceed in the collective aggregate Five
Million Dollars ($5,000,000) (i.e., the Indemnity Holdback Shares) (the
“Sellers’ Indemnification Cap”) and, with respect to the Special Indemnity if
the Sellers’ Indemnification Cap has first been exceeded, an additional Two
Million Five Hundred Thousand Dollars ($2,500,000) (i.e. the Additional Offset
Shares) (the “Sellers’ Special Indemnification Cap”); provided, however, that
the Sellers’ Indemnification Cap and the Sellers’ Special Indemnification Cap
shall not be applicable to (i) any breach of any of the Fundamental
Representations, or (ii) instances of fraud or willful misconduct; with respect
to which, in each case, the Purchaser Indemnified Parties shall have the right
to proceed against the Sellers jointly and severally, except with respect to a
breach of Fundamental Representations in Article 4 and instances of fraud or
willful misconduct relating to a representation and warranty in Article 4, in
which case the Purchaser Indemnified Parties shall have the right to proceed
against the Seller in breach of such Fundamental

70



--------------------------------------------------------------------------------



 



Representations in Article 4. Regardless of the foregoing proviso and regardless
of anything else contained in this Agreement, in absolutely no event shall any
Seller be liable in the aggregate to the Purchaser Indemnified Parties for more
than the total net proceeds received or to be received by such Seller under this
Agreement. For purposes of clarity, subject to the terms and conditions of this
Agreement, if there are no claims made by Purchaser Indemnified Parties other
than pursuant to Section 8.2(a)(v), then the aggregate indemnification
obligations under Section 8.2(a)(v) therefor shall be an amount not to exceed
Seven Million Five Hundred Thousand Dollars ($7,500,000).
     (b) Excluding any instances of fraud or willful misconduct by any of the
Parties, in no event shall any Party be liable to another Party under this
Agreement for special or punitive damages. In addition, in no event shall any
Party be liable to another Party under this Agreement for consequential,
incidental or indirect damages, loss of business reputation, lost opportunity,
diminution in value or (other than in connection with a breach of
Section 3.10(d)(i) and/or in connection with a breach of a representation or
warranty set forth in Section 3.12(b) with respect to the Specified Rights) lost
profits.
     (c) Solely for purposes of determining the amount of any Damages arising
out of, relating to or resulting from any breach of any representation or
warranty in this Agreement, but not for purposes of determining whether or not a
breach of any such representations and warranties has occurred, such breached
representations and warranties shall be considered without giving effect to any
limitation or qualifications as to “materiality,” “Material Adverse Effect” or
any other derivation of the word “material.” The Sellers shall have no
obligation to indemnify the Purchaser Indemnified Parties against Damages
pursuant to this Agreement with respect to inaccuracies or breaches of
representations and warranties made by Mandate or the Sellers unless the Damages
related to any such individual inaccuracy or breach are greater than Fifteen
Thousand Dollars ($15,000). Furthermore, the Sellers shall have no obligation to
indemnify the Purchaser Indemnified Parties against Damages pursuant to this
Agreement with respect to inaccuracies or breaches of representations and
warranties made by Mandate or the Sellers unless the aggregate of all Damages
suffered or incurred by the Purchaser Indemnified Parties with respect to
inaccuracies or breaches of representations and warranties exceeds Four Hundred
Thousand Dollars ($400,000) in the aggregate (the “Indemnity Basket”) (in which
event the Purchaser Indemnified Parties shall be entitled to indemnification
only for Damages in excess of Two Hundred Thousand Dollars ($200,000) (the
“Indemnity Deductible”)). For purposes of determining the amount of any Damages
to be counted or credited against the Indemnity Basket and the Indemnity
Deductible (but not for determining whether a breach has occurred), the
representation and warranty contained in the first sentence of Section 3.14
shall be considered without giving effect to the Fifty Thousand Dollar ($50,000)
threshold contained therein.
     (d) To the extent permitted by Law, any indemnification payment made by a
Party hereunder will be treated as an adjustment to the Base Consideration
received by such Party, without double-counting.
     (e) The amount of any Damages for which indemnification is provided under
this Article 8 shall be net of any amounts recovered or recoverable by such
Indemnified Party under insurance policies or other collateral sources with
respect to such Damages. The Purchaser Indemnified Parties shall use reasonable
efforts to pursue such insurance policies or collateral sources, and in the
event the Purchaser Indemnified Parties receive

71



--------------------------------------------------------------------------------



 



any recovery, the amount of such recovery shall be applied first, to refund any
payments made by the Indemnifying Parties in respect of indemnification claims
pursuant to this Article 8 which would not have been so paid had such recovery
been obtained prior to such payment, and second, any excess to the Purchaser
Indemnified Parties.
     (f) Except as provided in Section 9.13, Purchaser acknowledges and agrees,
on behalf of itself and on behalf of the other Purchaser Indemnified Parties
that, except in the case of fraud, their sole and exclusive remedy with respect
to the subject matter of this Agreement (including any claims of breach,
violation, or non-performance or otherwise) shall be pursuant to the
indemnification provisions set forth in this Article 8.
ARTICLE 9
MISCELLANEOUS
     9.1 Entire Agreement. This Agreement, together with the Exhibits, Schedules
and Disclosure Letters hereto, and the certificates, documents, instruments and
writings that are delivered pursuant hereto and thereto, constitutes the entire
agreement and understanding of the Parties in respect of its subject matters and
supersedes all prior or other understandings, agreements, or representations by
or among the Parties, written or oral, to the extent they relate in any way to
the subject matter hereof or the Transactions. Except as expressly contemplated
by Article 8, there are no third party beneficiaries having rights under or with
respect to this Agreement.
     9.2 Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the Parties and their respective successors
and permitted assigns.
     9.3 Assignments. No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other Parties, and any attempted assignment in derogation of this sentence
shall be null and void.
     9.4 Notices. All notices, requests, demands, claims and other
communications hereunder will be in writing. Any notice, request, demand, claim
or other communication hereunder will be deemed duly given if (and then three
(3) Business Days after) it is sent by registered or certified mail, return
receipt requested, postage prepaid, and addressed to the intended recipient as
set forth below:
If to the Sellers:
To the Mandate Representative as set forth below.
If to Mandate:
Mandate Pictures, LLC
c/o Lions Gate Entertainment, Inc.
2700 Colorado Avenue, Suite 200
Santa Monica, California 90404
Attention: Wayne Levin

72



--------------------------------------------------------------------------------



 



Tel: (310) 255-3853
Fax: (310) 255-3860
With a copy to (which will not constitute notice pursuant to this Section 9.4):
Liner Yankelevitz Sunshine & Regenstreif LLP
1100 Glendon Avenue, 14th Floor
Los Angeles, California 90024-3503
Attention: Joshua B. Grode
Tel: (310) 500-3500
Fax: (310) 500-3501
If to the Mandate Representative:
Joseph Drake, as the Mandate Representative
2795 McConnell Drive
Los Angeles, California 90064
Tel: (310) 837-1992
Fax: (310) 837-1983
With a copy to (which will not constitute notice pursuant to this Section 9.4):
O’Melveny & Myers LLP
1999 Avenue of the Stars, 7th Floor
Los Angeles, California 90067-6035
Attention: Steven Grossman
Tel: (310) 553-6700
Fax: (310) 246-6779
If to Purchaser or LGE:
Lions Gate Entertainment, Inc.
2700 Colorado Avenue, Suite 200
Santa Monica, California 90404
Attention: Wayne Levin
Tel: (310) 255-3853
Fax: (310) 255-3860
With a copy to (which will not constitute notice pursuant to this Section 9.4):
Liner Yankelevitz Sunshine & Regenstreif LLP
1100 Glendon Avenue, 14th Floor
Los Angeles, California 90024-3503
Attention: Joshua B. Grode

73



--------------------------------------------------------------------------------



 



Tel: (310) 500-3500
Fax: (310) 500-3501
     Any Party may send any notice, request, demand, claim or other
communication hereunder to the intended recipient at the address set forth above
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, telex, ordinary mail, or electronic mail), but no such
notice, request, demand, claim or other communication will be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Any Party may change the address to which notices, requests, demands,
claims and other communications hereunder are to be delivered by giving the
other Parties notice in the manner herein set forth.
     9.5 Ownership of Purchaser Equity. For purposes of this Agreement and the
other Transaction Documents, all LGE Common Stock issued in connection with this
Agreement shall be deemed to be owned exclusively by the owner of record, and
any transfer by gift, will, operation of law, dissolution of marriage or
otherwise to such owner’s present or prospective spouse or present or
prospective domestic partner or cohabitant (each of which being referred to as a
“spouse” for purposes of this Section 9.5) shall be subject to all of the terms
and conditions of this Agreement.
     9.6 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which, when executed and delivered, will be deemed an
original but all of which together will constitute one and the same instrument.
A PDF or fax signature page shall be deemed an original signature page.
     9.7 Headings. The article and section headings contained in this Agreement
are inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.
     9.8 Amendments and Waivers. No amendment, modification, replacement,
termination or cancellation of any provision of this Agreement will be valid,
unless the same will be in writing and signed by the Parties (except that the
Mandate Representative may act for the Sellers, to the extent provided in
Section 2.10).
     9.9 Expenses. Except as otherwise expressly provided in this Agreement,
each Party will bear its own costs and expenses incurred in connection with the
preparation, execution and performance of this Agreement and the other
Transaction Documents, including all fees and expenses of agents,
representatives, financial advisors, legal counsel and accountants.
     9.10 Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties and no presumption or burden of proof will arise favoring or
disfavoring any Party because of the authorship of any provision of this
Agreement. Any reference to any federal, state, local, or foreign Law will be
deemed also to refer to such Law as amended and all rules and regulations
promulgated thereunder, unless the context requires otherwise. Except with
respect to Tax representations and warranties (which are solely covered by
Section 3.8), environmental representations and warranties (which are solely

74



--------------------------------------------------------------------------------



 



covered by Section 3.17), ERISA, labor, employee and employee benefit
representations and warranties (which are solely covered by Sections 3.15 and
3.16), and Intellectual Property and Motion Picture representations and
warranties (which are solely covered by Sections 3.10 and 3.11) (provided that
the foregoing limitations or exclusions will not apply with respect to
Section 3.12), the Parties intend that each representation, warranty and
covenant contained herein will have independent significance and if any Party
has breached any representation, warranty or covenant contained herein in any
respect, the fact that there exists another representation, warranty or covenant
relating to the same subject matter (regardless of the relative levels of
specificity) which the Party has not breached will not detract from or mitigate
the fact that the Party is in breach of the first representation, warranty or
covenant.
     9.11 Incorporation of Exhibits, Schedules and Disclosure Letters. The
Exhibits, Schedules, Disclosure Letters and other attachments identified in this
Agreement are incorporated herein by reference and made a part hereof.
     9.12 Remedies. Except as expressly provided herein, the rights, obligations
and remedies created by this Agreement are cumulative and in addition to any
other rights, obligations, or remedies otherwise available at Law or in equity.
Except as expressly provided herein, nothing herein will be considered an
election of remedies.
     9.13 Specific Performance. Each Party acknowledges and agrees that the
other Parties would be damaged irreparably if any provision of this Agreement is
not performed in accordance with its specific terms or is otherwise breached.
Accordingly, each Party agrees that the other Parties will be entitled to seek
an injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and its terms and
provisions in any Action instituted in any court of the United States or any
state thereof having jurisdiction over the Parties and the matter, in addition
to any other remedy to which they may be entitled at Law.
     9.14 Submission to Jurisdiction. Each Party submits to the jurisdiction of
any state or federal court sitting in Los Angeles County, California. Each Party
agrees that a final judgment in any Action so brought may be enforced by Action
on the judgment or in any other manner provided at Law or in equity. Each Party
waives any defense of inconvenient forum to the maintenance of any Action so
brought and waives any bond, surety or other security that might be required of
any other party with respect thereto. Each Party agrees that service of process
on it by notice as provided in Section 9.4 shall be deemed effective service of
process.
     9.15 Dispute Resolution.
          Any dispute, controversy or claim (each a “Dispute”) arising out of or
relating to this Agreement (including its application, interpretation, or any
alleged breach hereunder) will be resolved in accordance with the procedures
specified in this Section 9.15. The Parties intend that these provisions will be
valid, binding, enforceable, irrevocable, will survive any termination of this
Agreement and will be the sole and exclusive set of procedures for the
resolution of any Disputes.
     (a) Negotiations. The Party raising the Dispute will give written notice to
the other Parties to the Dispute describing the nature of the Dispute, and the
Parties to such

75



--------------------------------------------------------------------------------



 



Dispute will thereafter attempt for a period of ten (10) Business Days to
resolve such Dispute by negotiation between executives designated by each of the
Parties with authority to settle such Dispute. All such negotiations will be
confidential and treated as compromise and settlement negotiations for purposes
of any applicable Laws. The statute of limitations applicable to the
commencement of a lawsuit will apply to the commencement of an arbitration
hereunder, except that no defenses will be available based upon the passage of
time during any such negotiation period. Regardless of the foregoing, a Party
will have the right to seek immediate injunctive relief pursuant to
Section 9.15(c) without regard to any such negotiation period.
     (b) Arbitration. If such Dispute cannot be resolved pursuant to Section
9.15(a), any Party may submit such Dispute to arbitration by giving a written
notice of arbitration to the other Parties hereto (the “Arbitration Notice”).
The Dispute will be finally settled by binding arbitration in Los Angeles
County, California before the Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) under the JAMS Rules of Practice and Procedure as in effect at the time
of the delivery of the Arbitration Notice. However, if such rules conflict with
the provisions of this Section 9.15, including the provisions concerning the
appointment of arbitrators, the provisions of this Section 9.15 will prevail.
The arbitrator will be a former judge of a court of California appointed in
accordance with JAMS rules. The Parties stipulate that a JAMS employee may be
appointed as a judge pro tempore of the Superior Court of Los Angeles County if
required to carry out the terms of this provision. Discovery and other
procedural matters will be governed as though the proceeding were an
arbitration. The arbitrators will decide any Dispute strictly in accordance with
the substantive law of the State of California and will not apply any other
substantive law. When any Dispute occurs and when any Dispute is under
arbitration, except for the matters in dispute, the Parties will continue to
fulfill their respective obligations, and will be entitled to exercise their
respective rights, under this Agreement. The arbitrator may award the prevailing
Party the costs of arbitration, including reasonable attorneys’ fees and
expenses. Any judgment upon the award may be confirmed and entered in any court
having jurisdiction thereof.
     (c) Temporary or Preliminary Relief. Notwithstanding Section 9.15(a) and
Section 9.15(b), each Party will have the right to seek and obtain temporary or
preliminary injunctive relief in any court of competent jurisdiction. Such
courts will have authority to, among other things, grant temporary or
provisional injunctive relief (with such relief effective until the arbitrators
have rendered similar relief or a final award) in order to protect any Party’s
rights under or in connection with this Agreement.
     (d) Confidentiality. Except as may be necessary to enter judgment upon the
award or to the extent required by applicable Law, all claims, defenses and
proceedings (including, without limiting the generality of the foregoing, the
existence of the Dispute and the fact that there is an arbitration proceeding)
will be treated in a confidential manner by the Parties and their counsel, and
each of their agents, employees and all others acting on behalf of or in concert
with them. Without limiting the generality of the foregoing, no one will divulge
to any Person not directly involved in the arbitration the contents of the
pleadings, papers, orders, hearings, trials, or awards in the arbitration,
except as may be necessary to enter judgment upon an award or as required by
applicable Law.

76



--------------------------------------------------------------------------------



 



     9.16 Severability. Any provision of this Agreement which is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without invalidating the remaining provisions hereof, and any such invalidity,
illegality or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
     9.17 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF CALIFORNIA, EXCLUSIVE OF ITS CONFLICTS OF LAW PROVISIONS.
     9.18 Further Assurances. Each Party agrees to cooperate with the other
Parties, to take such additional and further actions, to execute such additional
and further instruments, documents and agreements, and to give such further
written assurances, each as may be reasonably requested by any other Party, in
order to evidence and reflect the transactions described herein and contemplated
hereby and to carry into effect the intents and purposes of this Agreement.
[Remainder of page intentionally left blank]

77



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Membership Interest
Purchase Agreement on the date first above written.

                      SELLERS:       PURCHASER:    
 
                    DRAKE FAMILY TRUST       LIONS GATE ENTERTAINMENT, INC.    
 
                   
By:
  /s/ Joseph Drake       By:   /s/ Wayne Levin    
 
                    Name: Joseph Drake       Name: Wayne Levin     Its: Trustee
      Its: General Counsel    
 
                   
By:
  /s/ Margaret Drake                
 
                    Name: Margaret Drake                 Its: Trustee          
     
 
                    /s/ Nathan Kahane       MANDATE:                      
NATHAN KAHANE, an individual                
 
                    /s/ Brian Goldsmith       MANDATE PICTURES, LLC            
          BRIAN GOLDSMITH, an individual                
 
          By:   /s/ Joseph Drake    
 
                                Name: Joseph Drake                 Its: Manager
   

Joseph Drake is executing this Membership Interest Purchase Agreement for
purposes of Section 5.2, 5.6 and 5.10 and in his capacity as Mandate
Representative:

     
/s/ Joseph Drake
   
 
JOSEPH DRAKE, an individual
   

LGE is executing this Membership Interest Purchase Agreement for purposes of
Sections 2.2, 2.6(b), 2.8, 2.9, 4.2, 5.1, 5.3, 5.4, 5.5, 5.6, 5.7, 5.8 and 5.10
only:

          LGE:    
 
        LIONS GATE ENTERTAINMENT CORP.    
 
       
By:
  /s/ Wayne Levin    
 
        Name: Wayne Levin     Its: General Counsel    

78



--------------------------------------------------------------------------------



 



ALL SCHEDULES AND EXHIBITS HAVE BEEN OMITTED IN RELIANCE UPON
ITEM 601(B)(2) OF REGULATION S-K. THE COMPANY AGREES TO FURNISH THE
SEC, SUPPLEMENTALLY, WITH A COPY OF ANY OMITTED SCHEDULE OR EXHIBIT UPON
REQUEST.

